Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.59 Page 1 of 176




                                      1
                  The scanned version of this document represents
                  an exact copy of the original as submitted to the
                  Clerk’s Office. The original has not been retained.
Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.60 Page 2 of 176

                                                         U.S. Department of .Justice

                                                         Civil Rights Division
                                                         Housing and Civil Enforcement Section
SSM:TJM:OM:kb                                            U.S. Mail:   950·Pennsylvania Avenue, NW - G St.
                                                                      Washington, DC 20530
DJ 175-38-81                                             Overnight:   1800 G Street, NW
                                                                      Suite 7002
                                                                      Washington, DC 20006
                                                         Telephone:   (202) 514-4713
                                                         Facsimile:   (201) 514-1 Jlfi

                                                          October 15, 2018

Via First Class Mail
Jay Marlan Bass
821 Evanston Ave
Muskegon, MI 49442

        Re:     Darrell Jones

Dear Jay Marian Bass:

        The United States Department of Justice has opened an investigation under the Fair Housing Act
regarding Darrell Jones, who owns and manages rental properties in and around Muskegon, Michigan.
The Fair Housing Act is a federal law that bans discrimination in housing, including discrimination based
on sex. We are investigating allegations that Mr. Jones has harassed female tenants of his properties. The
United States' inquiry is preliminary; we have not yet made any detennination whether there has been a
violation of the Fair Housing Act.

         We are contacting you because we believe that you are a current or former tenant of a property
owned or managed by Mr. Jones, and you may have information relevant to this investigation. At your
earliest convenience, please contact us at 1-800-896-7743, mailbox 91, or by e-mail at
fairhousing@usdoj.gov. When leaving a message, please provide your name, two telephone numbers (if
possible), and the best time of day for us to reach you.

        It is against the law to retaliate against any person for participating in a Fair Housing Act
investigation. If you cooperate in this investigation and then later feel that someone has retaliated against
you for participating, you may report that to us immediately.

        Thank you for your cooperation.

                                                 Sincerely,

                                           Sameena Shina Majeed
                                                  Chief



                         By:

                                            Onjil McEachin
                                             Trial Attorney
                                  Housing and Civil Enforcement Section
1/6/2019
           Case 1:19-cv-00316-RJJ-RSK Yahoo
                                       ECFMailNo.
                                               - FW: elm# 018626-1 / RE: Prosecutor meeting
                                                   1-1 filed 04/24/19 PageID.61 Page 3 of 176
       Hello Mr. Gardnier.



       We have decided to part ways with your law firm. We do not feel comfortable with the way that our finances have been
       handled. We do not feel that this relationship is the best fit for our family. We will have another attorney represent us
       with the meeting with the Prosecutor. Please email him and let him know that we have cancelled the meeting but we will
       reschedule at a later date. Please forward our file to us by mail. Thank you and take care.




     Fatima Jones



     Attorney Harris (DeAndre)-


     Good afternoon.



     Thank you for your voicemail message regarding your client Andrea Bradford (1095 Fleming Street,
     Muskegon, Ml) .


     It was nice to meet you (albeit, via voicemail) ; I look forward to meeting you in person.



     Regards,


     John


     John David Gardiner
     BODMAN PLC
     99 Monroe Avenue NW
     Suite 506       Grand
     Rapids, Ml 49503 office: (616)
     205-3123
     cell: (269) 568-3101
     email: JGardiner@bodmanlaw.com
     My biography on http://www.bodmanlaw.com/attorne                    ysjjohn-d-
     gardiner

     Bodman is a Corp! Magazine
     "Diversity-Focused Company"




                                                                                                                                   4/20
1/6/2019                                          Yahoo Mail- FW: elm# 018626-1 / RE: Prosecutor meeting
           Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.62 Page 4 of 176
     My biography on http://www.bodmanlaw.com/attorne ysljohn-d-gardiner
     Bodman is a Corp/ Magazine
     "Diversity-Focused Company"




     CONFIDENTIALITY NOTICE The contents of this message from Bodman PLC may be privileged and confidential.
     Therefore, if this message has been received in error, please delete it without reading it. Your receipt of this message is not
     intended to waive any applicable privilege. Please do not disseminate this message without the permission of the author.

     Prosecutor Hilson (D.J.)-


     Good morning.



     We look forward to seeing you at your office on Tuesday January 8th at 10 am.


     Regards,



     John


     John D. Gardiner
     BODMAN PLC
     99 Monroe Avenue NW
     Suite 506         Grand Rapids, Ml
     49503 office: (616) 205-3123
     email: JGardiner@bodmanlaw.com

     Bodman is a Corp/ Magazine
     "Diversity-Focused Company"



     ]Jotlman
     CONFIDENTIALITY NOTICE The contents of this message from Bodman PLC may be privileged and confidential.
     Therefore, if this message has been received in error, please delete it without reading it. Your receipt of this message is not
     intended to waive any applicable privilege. Please do not disseminate this message without the permission of the author.



     From: Hilson, Dale [mailto:HilsonDa@co.muskegon.mi.us]
     Sent: Wednesday, December 19, 2018 10:33 AM
     To: Gardiner, John
     Subject: RE: c/m# 018626-1 / Mr. & Mrs. Jones (Darrell and Fatima) & Jones Investing, LLC / Meeting 1-8 AM or 1-9
     PM


      I can meet with you on Tuesday at 10am.


                                                                                                                                       7/20
1/6/2019                                     Mail - FW: elm# 018626-1 / RE: Prosecutor meeting
            Case 1:19-cv-00316-RJJ-RSK Yahoo
                                         ECF   No. 1-1 filed 04/24/19 PageID.63 Page 5 of 176


     ~, \ ,1 (
     ..VG(µ'--

     DJ Hilson
     Muskegon County Prosecutor
     990 Terrace, Fifth Floor
     Muskegon, Ml 49442
     231-724-6435




     From: Gardiner, John [mailto:JGardiner@BODMANLAW.COMl
     Sent: Wednesday, December 19, 2018 10:27 AM
     To: Hilson, Dale
     Cc: Gaydos, Lisa
     Subject: RE: c/m# 018626-1 / Mr. & Mrs. Jones {Darrell and Fatima) & Jones Investing, LLC / Meeting 1-8 AM or 1-9 PM




     Prosecutor Hilson (D.J.)-


     Good morning.



     Please let me know if the morning of Tuesday January 8th or the afternoon of Wednesday January 9th is
     workable for our (you, Mr. & Mrs. Jones (Darrell and Fatima) and I) meeting at your office.


     Regards,



     John

    John D. Gardiner
    BODMAN PLC
    99 Monroe Avenue NW
    Suite 506         Grand Rapids, Ml
    49503 office: (616) 205-3123
    email: JGardiner@bodmanlaw.com

     Bodman is a Corp/ Magazine


                                                                                                                            8/20
1/6/2019                                          Yahoo Mail - FW: elm# 018626-1 / RE: Prosecutor meeting
           Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.64 Page 6 of 176
     "Diversity-Focused Company"


     }Jotllllan
     CONFIDENTIALITY NOTICE The contents of this message from Bodman PLC may be privileged and confidential.
     Therefore, if this message has been received in error, please delete it without reading it. Your receipt of this message is not
     intended to waive any applicable privilege. Please do not disseminate this message without the permission of the author.



     From: Hilson, Dale (mailto:HllsonDa@co.muskegon.mi.us]
     Sent: Wednesday, December 19, 2018 8:11 AM
     To: Gardiner, John    Subject: RE: c/m# 018626-1 / Mr. & Mrs. Jones (Darrell and Fatima) & Jones Investing,
     LLC / Meeting Request



     I am happy to meet with you on these issues. However, that probably cannot happen until after the
     holidays.




     DJ Hilson
     Muskegon County Prosecutor

     990 Terrace, Fifth Floor

     Muskegon, Ml 49442

     231-724-6435




     From: Gardiner,John[mailto:JGardiner@BODMANLAW.COMl
     Sent: Tuesday, December 18, 2018 8:49 PM
     To: Hilson, Dale
     Cc: Gaydos, Lisa

     Subject: c/m# 018626-1 / Mr. & Mrs. Jones (Darrell and Fatima) & Jones Investing, LLC / Meeting Request Importance:
     High




     Prosecutor Hilson (D.J.)-



     Good evening / happy mid-December?!.

                                                                                                                                       9/20
1/6/2019                                    Mail- FW: c:Jm# 018626-1 / RE: Prosecutor meeting
           Case 1:19-cv-00316-RJJ-RSK Yahoo
                                        ECF   No. 1-1 filed 04/24/19 PageID.65 Page 7 of 176


     Bodman/ I represent Mr. & Mrs. Jones (Darrell and Fatima) and their entity Jones Investing, LLC .



     The Jones' and I were hoping to confer with you / meet and confer with you to discuss, inter a/ia:

                   Your office's handling of the People v Jeffrey A. Conley (SID No. : 2293841 H) Case No.:
             17006156-FH-F, and the current status of your investigating Mr. Conely's shooting of Mr. Jones, to
             wit your interviews of Dayatta Totten and Darrell Jones;
                  The underlying basis (if other than the bullet point supra) for and current status of any / all
             Muskegon County Sherriff s Office (via Detectives Logan Anderson and Nate Baker) and or the
             Muskegon County Prosecutor's Office investigation(s) of Mr. Jones and or Jones Investing, LLC;
                  Prospective dealings between you and your office and Mr. & Mrs. Jones, both as
             neighbors and community stewards.



     Thank you in advance for considering this meeting request and your anticipated cooperation.



     Regards,



     John


     John David Gardiner
     BODMAN PLC
     99 Monroe Avenue NW
     Suite 506
     Grand Rapids, Ml 49503
     office: (616} 205-3123
     cell: (269) 568-3101

     email: JGardiner@bodmanlaw.com

     My biography on: http://www.bodmanlaw.com/attomeys/john-d-gardiner

     Bodman is a Corp! Magazine "Diversity-Focused
     Company"




           llt )CI n1 i.l 11




                                                                                                                    10/20
1/6/2019
            Case 1:19-cv-00316-RJJ-RSKYahoo
                                        ECF Mail - FW: elm# 01862&-1 / RE: Prosecutor meeting
                                               No. 1-1 filed 04/24/19 PageID.66 Page 8 of 176
     CONFIDENTIALITY NOTICE The contents of this message from Bodman PLC may be privileged and confidential.
     Therefore, if this message has been received in error, please delete it without reading it. Your receipt of this message is not
     intended to waive any applicable privilege. Please do not disseminate this message without the permission of the author.




     This message was secured by ZixCorp<R)_




     ------------------
     This message was secured by ZixCorp(Rl_
     Attorney McEachin (Onjil)-



     Good morning.



     Please let me know if this morning is still workable for a call in the above-referenced matter.


     I can be reached at (616) 205-3123 or can / will open my conference call line- dial in #1-800-910-3495;
     pass code #930 481 0226- depending on the number of participants.



     I look forward to working with you to resolve this matter.


     Regards,



     John




     John David Gardiner
     BODMAN PLC
     99 Monroe Avenue NW
     Suite 506       Grand
     Rapids, Ml 49503 office: (616)
     205-3123

     cell: (269) 568-3101
     email: JGardiner@bodmanlaw.com
     My biography on http://www.bodmanlaw.com/attome Y!Wohn-d-gardiner


     Bodman is a Corp! Magazine
     "Diversity-Focused Company"


                                                                                                                                       11/20
l/bUU19
          Case 1:19-cv-00316-RJJ-RSKYahoo
                                      ECF Mail- FW: elm# 018626-1 / RE: Prosecutor meeting
                                            No. 1-1 filed 04/24/19 PageID.67 Page 9 of 176




    CONFIDENTIALITY NOTICE The contents of this message from Bodman PLC may be privileged and confidential.
    Therefore, if this message has been received in error, please delete it without reading it. Your receipt of this message is not
    intended to waive any applicable privilege. Please do not disseminate this message without the permission of the author.




    From: Gardiner, John                                                                                                 -I
    Sent: Thursday, November 01, 2018 2:17 PM
    To: McEachin, Onjil (CRn
    Cc: Crews, Debora (CRn
    Subject: Re: Our clients: Darrell & Fatima Jones; Jones Investing, LLC / Your Case No.: DJ 175-38-81 / JOG Notice of
    Appearance with Contact Information



    I'll listen for your call then (11/8@ 11 EST).

           John David Gardiner
           BODMAN PLC      99
           Monroe Avenue

           Suite 506

           Grand Rapids, Ml 49503 office:
           (616) 205-3123

           cell:  (269) 568-3101 email:
           JGardiner@bodmanlaw.com

           My biography on http://www.bodmanlaw.com/attorneys/iohn-d-gardiner

           Bodman is a Corp! Magazine

           "Diversity-Focused Company"
                                                                                                                        .,   r



     On Nov 1, 2018, at 2:12 PM, McEachin, Onjil (CRT) <Qnjil.McEachin@usdoj.gov> wrote:
           Mr. Gardiner,


           Thank you for your email. I will be out of the office the beginning of next week, but am
           available for a conference call on November 8, 2018 at 11 :00 am. Please let me know if that
           works for you.


           Sincerely,


           Onjil McEachin
           Trial Attorney


                                                                                                                                      121?n
1/6/2019                                       - FW: dm# 018626-1 / RE: Prosecutor meeting
           Case 1:19-cv-00316-RJJ-RSK Yahoo
                                       ECFMail
                                            No.   1-1 filed 04/24/19 PageID.68 Page 10 of 176

            Housing and Civil Enforcement Section

            Civil Rights Division

            United States Department of Justice

            Phone: (202) 353-4136

            Fax: (202) 514-1116

            Email: Onjil.McEachin@usdoj.gov


            Overnight Mail:

            1800 G Street, N.W., Suite 7015
            Washington, DC 20006



            Regular Mail:

            950 Pennsylvania Avenue, N.W . - NWB
            Washington, DC 20530




            From: Gardiner, John <JGardiner@BODMANLAW.COM>
            Sent: Thursday, November 1, 201810:33AM
            To: McEachin, Onjil (CRT) <Onjil.McEachin@ crt.usdoj.qov>
            Cc: Gaydos, Lisa <LGaydos@BODMANLAW.COM>
            Subject: Our clients: Darrell & Fatima Jones; Jones Investing, LLC / Your Case No.: DJ 175- 38-
            81 / JOG Notice of Appearance with Contact Information
            Importance: High



            Attorney McEachin (Onjil}-


            Good morning / happy November?!.


            Bodman I I represent Mr. & Mrs. Jones, as well as Mr. Jones' entity, Jones Investing, LLC, in
            the above-referenced DOJ Housing and Civil Enforcement Section investigation.


            Mr. & Mrs. Jones (and I) are interested in meeting with you and or conferring with you, dialing
            in on #1-800-910-3495 using pass code #930 481 0226, or whomever you designate, to
            discuss this investigation.


                                                                                                              1<11?n
110/LUl~
           Case 1:19-cv-00316-RJJ-RSK Yahoo
                                        ECF Mail- FW: dm# 018626-1 / RE: Prosecutor meeting
                                             No. 1-1 filed 04/24/19 PageID.69 Page 11 of 176


            My contact information appears below.



            I look forward to working with you to resolve this matter.


            Regards,


            John


            John David Gardiner
            BODMAN PLC
            99 Monroe Avenue NW
            Suite 506
            Grand Rapids, Ml 49503 office:
            (616} 205-3123
            cell :   (269) 568-3101
            email: JGardiner@bodmanlaw.com
            My biography on http://www.bodmanlaw.com/attorne ys/john-d-gardiner

            Bodman is a Corp! Magazine
            "Diversity-Focused Company"
            <image001.png>


            CONFIDENTIALITY NOTICE The contents of this message from Bodman PLC may be privileged and confidential.
            Therefore, if this message has been received in error, please delete it without reading it. Your receipt of this
            message is not intended to waive any applicable privilege. Please do not disseminate this message without the
            permission of the author.




            This message was secured by ZixCorp(R)_
    FYI



    John David Gardiner
     BODMAN PLC
     99 Monroe Avenue NW
     Suite 506
     Grand Rapids, Ml 49503 office:
     (616) 205-3123
     cell: (269) 568-3101
     email: JGardiner@bodmanlaw.com
     My biography on: http://www.bodmanlaw.com/attomey~/john-d:9ardiner

     Bodman is a Corp! Magazine
                                                    - FW: elm# 018626-1 I RE: Prosecutor meeting
1/6/2019
                Case 1:19-cv-00316-RJJ-RSK Yahoo
                                            ECFMail
                                                 No.   1-1 filed 04/24/19 PageID.70 Page 12 of 176
     "Diversity-Focused Company"

     CONFIDENTIALITY NOTICE The contents of this message from Bodman PLC may be privileged and confidential.
     Therefore, if this message has been received in error, please delete it without reading it. Your receipt of this message is not
     intended to waive any applicable privilege. Please do not disseminate this message without the permission of the author.

     Begin forwarded message:


                 From: "Hilson, Dale" <HilsonDa@co.muskegon.mi.us>
                 Date: December 19, 2018 at 8:10:39 AM EST
                 To: "'Gardiner, John"' <JGardiner@BODMANLAW.COM >
                 Subject: RE: c/m# 018626-1 / Mr. & Mrs. Jones (Darrell and Fatima) & Jones Investing, LLC / Meeting
                 Request

     I am happy to meet with you on these issues. However, that probably cannot happen until after the
     holidays.


      -
      '
      ii.;
           -,

            cid:imag
      eoo 1_jpg@        01 D09EA4
                        DJ Hilson

     Muskegon County Prosecutor

     990 Terrace, Fifth Floor
     Muskegon, Ml 49442

     231-724-6435
      ~
     cid :image006.j
     pg@01 CEBF64.
     ABEC5480



     From: Gardiner, John[mailto:JGardiner@BODMANLAW.COM]
     Sent: Tuesday, December 18, 2018 8:49 PM
     To: Hilson, Dale
     Cc: Gaydos, Lisa
     Subject: rim# 018626-1 / Mr. & Mrs. Jones (Darrell and Fatima) & Jones Investing, LLC / Meeting Request Importance:
     High




     Prosecutor Hilson (O.J.)-


     Good evening I happy mid-December?!.


     Bodman/ I represent Mr. & Mrs. Jones (Darrell and Fatima) and their entity Jones Investing, LLC.

                                                                                                                                       15/20
1/612019                                          Yahoo Mail - FW: elm# 018626-1 / RE: Prosecu1u, ............,
       Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.71 Page 13 of 176


     The Jones' and I were hoping to confer with you / meet and confer with you to discuss, inter alia:

                   Your office's handling of the People v Jeffrey A . Conley (SID No. : 2293841 H) Case No. :
             17006156-FH-F, and the current status of your investigating Mr. Conely's shooting of Mr. Jones, to
             wit your interviews of Dayatta Totten and Darrell Jones;
                  The underlying basis (if other than the bullet point supra) for and current status of any/ all
             Muskegon County Sherriff's Office (via Detectives Logan Anderson and Nate Baker) and or the
             Muskegon County Prosecutor's Office investigation(s) of Mr. Jones and or Jones Investing, LLC;
                  Prospective dealings between you and your office and Mr. & Mrs. Jones, both as
             neighbors and community stewards.



     Thank you in advance for considering this meeting request and your anticipated cooperation.


     Regards,



     John


     John David Gardiner
     BODMAN PLC
     99 Monroe Avenue NW
     Suite 506
     Grand Rapids, Ml 49503
     office: (616) 205-3123
     cell: (269) 568-3101
     email: JGardiner@bodmanlaw.com

     My biography on: http://www.bodmanlaw.com/attorneys/john-d-gardiner

     Bodman is a Corp/ Magazine "Diversity-Focused
     Company"


      -
     I,...




     CONFIDENTIALITY NOTICE The contents of this message from Bodman PLC may be privileged and confidential.
     Therefore, if this message has been received in error, please delete it without reading it. Your receipt of this message is not
     intended to waive any applicable privilege. Please do not disseminate this message without the permission of the author.
1/6/2019                                         Yahoo Mail - FW: elm# 018626-1 / RE: Prosecutor meeting
            Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.72 Page 14 of 176




     This message was secured by ZixCorp<R>.
     Mr. & Mrs. Jones (Darrell and Fatima)-



     Good afternoon. As a result of our iterative discussions (12/11 ; 12/12 and 12/13), and as a follow up to your email with
     proposed language. The below, subject to your review and input, is what I recommend serve as the initial written
     correspondence between Prosecutor Hilson's office and our office on your behalves.



     Once you have had an opportunity to read and review the below, 'please let me know your thoughts (here or by phone
     (call or text)).



     Thank you for this continuing work opportunity and your corresponding confidence in Bodman / I.



     Regards,



     John

                                                                DRAFT
     To: Prosecutor Hilson (D.J.) hilsonda@co.muskegon.mi.us



     Prosecutor Hilson (D.J.)-
     • I




     Good afternoon I happy mid-December?!.



     Bodman / I represent Mr. & Mrs. Jones (Darrell and Fatima) and their entity Jones Investing, UC.



     The Jones' and I were hoping to confer with you I meet and confer with you to discuss, inter alia:

                     Your office's handling of the People v Jeffrey A . Conley (SID Nq.: 2293841 H} Case No. :
           (   17006156-FH-F, and the current status of your investigating Mr. C.onely's sho.oting_o_f    Jones, to    fr.
               wit your interviews of Dayatta Totten and Darrell Jones;              ·          · ·· · r ~
               ·    !he underlying basis (if other than the bullet point supra) for and curr~nt stat~l:J.:~~ any I all
6t0l/80/M1sk~ounty Sherriff's Office (via Detectives Logan Andersl1/lt'i~d~a~)·and or the


                                                                                                       f'11.J-•--
                                                                                                            ..("'; :
 ,.,.,-rr,..- , .~MV~~egq11 G_q_u11ty PJQ$~~lJ~pr's Office investig~~ion(s} ~f ~r. J6R~nc#-~r3Jt,Ae~~i'n_~ ~ting, LLC;
17
               •    Prospective dealings between you and your office and Mr. & Mrs. Jont:.~i•.22tt?._as neighbors
                          ·ty t      d
               and commum s ewar s.
                                                                      NV!>IH:>11'1
                                                                         ·i11nq3.:1 \./s        ~
                                 -                                                     r-         V    I '.    ~   jf,I '




     Thank you in advance for considering this meeting request and your anticipated cooperation.       LtJ_.~
                                                                                                       lO!J'..f~~ilR
                                                                                                                                 17/20
1/6/2019
            Case 1:19-cv-00316-RJJ-RSK Yahoo
                                        ECFMailNo.
                                                - FW: elm# 018626-1 / RE: Prosecutor meeting
                                                    1-1 filed 04/24/19 PageID.73 Page 15 of 176


     Regards,



     John



     John David Gardiner
     BODMAN PLC
     99 Monroe Avenue NW
     Suite 506
     Grand Rapids, Ml 49503 office:
     (616) 205-3123 cell:    (269) 568-
     3101 email:
     JGardiner@bodmanlaw.com

     My biography on: http://www.bodmanlaw.com/attorneys/john-d:9ardiner

     Bodman is a Corp! Magazine
     "Diversity-Focused Company"




    CONFIDENTIALITY NOTICE The contents of this message from Bodman PLC may be privileged and confidential.
    Therefore, if this message has been received in error, please delete it without reading it. Your receipt of this message
    is not intended to waive any applicable privilege. Please do not disseminate this message without the permission of
    the author.



     Hel/o Mr. Gardner. These are the issues we would like to address in the letter and at the sit down. Thank. you.


     1. Why did you attempt on several occasions to try to convince Dayatta Totten, my niece, to lie on me regarding hercase in
        lying to the        police?
     2. Why are you willfully trying to have the public falsely accuse me of crimes?
     3. Why do you have your investigators, Detective Logan Anderson and Nate Baker harass and intimidate me
        andcontractors that work for       me and my tenants? Why are they following me and people I do business with?
     4. Why are you trying to destroy my business, which in turn destroys my family and how we live?
     5. Why are you violating my civil rights. My 1st, 4th, 14th, and 15th amendment rights? I have the right to work and livein
        my community.
     6. Why is the prosecutor's office intentionally ignoring the crimes Jeffrey Conley committed against me?
     7. Are you going to charge Jeffrey Conley for his role in the assault against me, shooting at me and brandishing aweapon
        on me? If not          than why? The evidence clearly shows that he was in the City of Muskegon on the day in
        question.


                                                                                                                                   18/20
                                               - FW: elm# 01 8626-1 / RE: Prosecutor meeting
1/6/2019
           Case 1:19-cv-00316-RJJ-RSK Yahoo
                                       ECFMail
                                            No.   1-1 filed 04/24/19 PageID.74 Page 16 of 176

     8. We request that the Prosecutor's Office Cease and Desist all contact with Darrell Jones, his family and any
        businesscontractors affiliated   with Darrell Jones and Jones Investing, L.L.C., including any tenants that reside at any
        residence owned by Darrell Jones and Jones and       Jones Investing, L.L.C.


     Please review these issues from a legal standpoint and include anything you think is relevant. I appreciate your service
     and look forward to working with you and in the future.

     Thank you.




     Fatima Jones


     Good Evening Mr. Gardnier.

     I just wanted to touch base with you on a couple of things. We were curious as to why you chose to email Mr. Hilson
     instead of sending him a letter? We wonder if you and Mr. Hilson are friendly. Also how do you plan to prepare for the
     meeting? We would like to have you do all of the talking. We have zero trust in the prosecutor's office. We are aware that
     they have an agenda .. And finally, we would like to also submit again to you our questions for the prosecutor. They will
     not make sense to you if you are not familiar with the Jeffrey Conley case. For that reason, we choose to not speak, but
     listen while you converse with him. And it is also for that reason, we believe that this housing claim was brought on by the
     prosecutor's office because they could not get anyone to lie on Darrell. The purpose of this meeting is to find out why the
     prosecutor's office did not charge Jeffrey Conley for the times he shot at me, pulled a gun on me and assaulted me.
     Please get a copy of the arrest warrant. Also, Jeffrey Conley was caught by police at the scene of the assault. Please
     email me any questions that you may have.

     Thank you.




     Fatima Jones


     Hello Mr. Gardnier.

     I hope you and your family are enjoying the holidays. I read the invoice dated December 14, 2016. I see that you have
     had several conversations with the DOL. We are only aware of the first initial phone conversation. Your invoice indicates
     that you have had at least 3 conversations with the DOL since your initial phone conference on October 31st. Your invoice
     states that on November 2nd, November 7th and November 8th you had conversations with the DOJ. We had no idea that
     you had more than one conversation with them. I have no Idea who OeAndre Harris is or which tenant he represents. You
     did not report what the outcome of those conversations were to us. You only said after the first initial conversation that we
     should be expecting a letter late December or earty January. We would like to know what was discussed. Please email
     me your thoughts and your response from the previous emails. It helps me to read your response.

     Thank you.



     Fatima Jones




                                                                                                                                     19/20
                                           Mail - FW: elm# 018626-1 I RE: Prosecutor meeting
11612019
           Case 1:19-cv-00316-RJJ-RSKYahoo
                                       ECF   No. 1-1 filed 04/24/19 PageID.75 Page 17 of 176

     r.j;l   VoiceMessage.wav
     ~ 435.3kB

     D       DOJ Case No.: DJ 175-38-81
             433.9kB


     D       DOJ Case No.: DJ 175-38-81
             903.3k8
                                                                                               ...,.
     D       Meeting 1-8
             986.9k8
                             @   10 AM



     D       Cnf Call 11-8
             1023.SkB
                             @   11 am EST




     D       Meeting Request
             1.1MB


     D       Meeting Request
             1.1MB



      ~
             15749789_1.pdf
             8Sk8
             15760752_1.pdf
             120.SkB

             Bodman Terms of Engagement PDF.pdf
             33.4kB

             Fax-Oct-23-2018-09-50-32-0439.pdf
             99.1kB
             Meeting with the Prosecutor
             1.1MB

             December Invoice
             1.1MB

             image001.png

             7.9kB

     ~
             VoiceMessage.wav
             297.9kB


     ~
             VoiceMessage.wav
             297.9kB
             image001 jpg
     ~       1kB
             image002jpg
     r;;J    4.4kB
             image003.png
     r;;J    28.4kB


     D       Sit Down Letter
             7kB




                                                                                                       20/20
                                                                                               ,·
       Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.76
                                                             I         Page 18 of 176

2017004483 KHN
STATE OF MICHIGAN                                                 COMPLAINT                         DISTRICT:
60TH JUDICIAL DISTRICT                                           MISDEMEANOR
14th JUDICIAL CIRCUIT                                                                               CIRCUIT:
                                                                         Circuit Court ORI: Ml610015J
District Court ORI: Ml610025J
990 T errace Stree,                             - -
                      t Mus kegon, Ml 49442 231 724 6283                                            .
                                                                         990 Terrace Street Muskegon Ml 49442 231-724-6251

                                       Defendant's name and address                                        Victim or complainant
 THE PEOPLE OF THE                  V JEFFREY ALLEN CONLEY
 STATE OF MICHIGAN                     32 W FOREST AVE                                                     Complaining Witness
                                       MUSKEGON, Ml 49441
 C:0-defendant(s)                                                                                         Date: On or about
                                                                                                           10/09/17
Cityffwp.Nillage                    County in Michigan       Defendant TCN              Defendant CTN          Defendant SID     Defendant DOB
Muskegon City Getty St /               Muskegon                                      61-17004483-01                                   M/B
Catherine Av
Police agency report no.
MPD 201723343
                                         I Chage
                                           See below
                                                           IDLN Type:                          I
                                                                                  Vehicle Type Defendant DLN
                                                                                                    unknown
                                                                                                                                 02/28/1984


                                                 ..
[ ) A sample for chemical testing for DNA 1dent1f1cat1on profiling 1s on file with the M1ch1gan State Police from a previous case .
STATE OF MICHIGAN, COUNTY OF MUSKEGON
The complaining witness says that on the date and at the location described, the defendant, contrary to law,

COUNT 1: ASSAULT OR ASSAULT AND BATTERY
did, make an assault, or an assault and battery upon the following person: Darrell Jones; contrary to MCL
750.81 (1 ). [750.81] .
MISDEMEANOR: 93 Days and/or $500.00. A consecutive sentence may be imposed under MCL 750.506a if the
assault was committed in a place of confinement.



The complaining witness asks that the defendant be apprehended and dealt with according to law.

(Peace Officers Only) I declare that the statements above are true to the best of my information, knowledge and belief.

                                                                 Complaining Witness Signature

                                                                 Subscribed and sworn to before me on
                                                                                                             Date
                                                                            10/10/2017 09:42
                                                                                  AM

 !- - - -- - - - > < - - - - - -KKAA'f;:THm'RYfNNH.H.NNoiiORITTTOJNNP:P:7 :7110IOS4~-7-======== - - - - - - - - - - - - -
~ - - - -- - - - - - -"-ss_1ST_twr_P_Ro_sE_
                                         CUT
                                           _O_R_ _~ Judge/M_ag!strate!~lert<                               Bar no.

CTN: XX-XXXXXXX~1 DC1
         Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.77 Page 19 of 176

 STATE OF MICHIGAN                                          CASE NO: 17188744SM D0l SM
 60TH JUDICIAL DISTRICT         REGISTER OF ACTIONS         X-REFERENCE #: 17188744SM
 ORI610025J                                                 STATUS: CLSD      02/27/18
 PIN: 201723343
                                        JUDGE OF RECORD: HOOPES,MARIA LADAS,          P-53470
                                                  JUDGE: HOOPES,MARIA LADAS,          P-53470
STATE OF MICHIGAN v
                                                                  CTN: 611700448301
       CONLEY/JEFFREY/ALLEN                                       TCN: PV17019579M
       309 9TH ST                                                 SID: 2293841H
       MUSKEGON         MI 49444                           ENTRY DATE: 10/10 /17
                                                         OFFENSE DATE: 10/09 /17
DEFENDANT PHONE: (231) 760-7605            VEHICLE TYPE:          VPN:
DOB: 02/28 / 1984 SEX: M RACE: B         DLN: MI C540390051153    CDL: U
VEH YR:           VEH MAKE:              VIN:                     PAPER PLATE :
DEFENSE ATTORNEY ADDRESS                            BAR NO.
WISTROM,KEVIN J.,                                   P-38235
1 E APPLE AVE                                       Telephone No.
STEC
MUSKEGON          MI 49442                            (231) 747-9663
OFFICER: ANDERSON/LOGAN                              DEPT: MUSKEGON POLICE DEPARTMEN ·
                                                     DEPT: MUSKEGON POLICE DEPARTMEN
PROSECUTOR: MATLOCK,KATHERINE T                         P-81007
VICTIM/DESC: DARREL JONES

COUNT 1 C/M/F: M 75081                                PACC#750.81
ASSAULT OR ASSAULT AND BATTERY
ARRAIGNMENT DATE: 10/10/17       PLEA:    PLEA N-GLTY          PLEA DATE: 10/10/17
FINDINGS: DISM BY PTY      DISPOSITION DATE: 02 / 27 /1 8
SENTENCING DATE:
      FINE        COST ST.COST     CON     MISC.          REST    TOT FINE    TOT DUE
      0.00        0.00    0.00    0.00     0.00           0.00        0.00        0.00
           JAIL SENTENCE:            PROBATION:
   VEH IMMOB START DATE:             NUMBER OF DAYS:              VEH FORFEITURE:

BOND HISTORY:
        1,000.00       SURETY       BOND POSTED

  DATE                            ACTIONS, JUDGMENTS, CASE NOTES                     INITIALS

10/09/17
   1 ORIGINAL CHARGE             ASSAULT/BATR                                              TLB
      ***NEEDS PRINTS***                                                                   TLB
           **BOND $1,000 - 10%**                                                           TLB
10/10/17
       FILING DATE               101017                                                    TLB
   1   AUTHORIZATION OF COMPLAINT DATE                                                     TLB
       PROS NORTON,KATHRYN HELE                                                  P-71084   TLB
       COMPLAINT ISSUANCE DATE                                                             TLB
       MAG WIEWIORA,JOHN M.,                                                     P-42829   TLB
       MISCELLANEOUS ACTION      ALL COUNTS                                                TLB
       DEFENDANT IN-CUSTODY PENDING FIRST COURT APPEARANCE                                 TLB
       ADVICE OF RIGHTS AND PD FORM IN FILE                                                TLB
       *****CCH*****                                                                       TLB
       PRINTS IN FILE                                                                      TLB
       VIDEO ARRAIGNMENT HELD                                                              BJC
       ARRAIGNMENT HELD          ALL COUNTS                                                BJC
         Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.78 Page 20 of 176

NAME: CONLEY/JEFFREY/ALLEN                          CASE NO: 17188744SM       PAGE        2

  DATE                            ACTIONS, JUDGMENTS, CASE NOTES                      INITIALS

      JDG HOOPES,MARIA LADAS,                                                    P-53470      BJC
      ATT PRO PER,*,                                                             #   999      BJC
      PLEAD NOT GUILTY                                                                        BJC
      SCHEDULED FOR PRE-TRIAL    102417 900A WIEWIORA,JOHN M.,                   P-42829      BJC
      CASH OR SURETY                                                                          BJC
      BOND SET                                        $   1000.00                             BJC
      RECORDED BY SHELLY WAY CER 6910                                                         BJC
      NO CONTACT W/ DARRELL JONES OR RESIDENCE                                                BJC
      DIRECT OR INDIRECT                                                                      BJC
      NO ALC. NO NON-PRESCRIBED DRUGS. NO MJ.                                                 BJC
      NO NEW CHARGES                                                                          BJC
      MISCELLANEOUS ACTION       ALL COUNTS                                                   BJC
      ATT JOHNSON,FREDERICK D                                                    P-36283      BJC
      COURT APPOINTED ATTORNEY GRANTED                                                        BJC
      CUSTODY ORDER GENERATED                                                                 BJC
      ****BOND CONDITIONS ENTERED ON LEIN****                                                 BJC
10/16/17
      PREV. 32 W FOREST AVE                                                                   LMS
      ADDR: MUSKEGON          MI 49441                                                        LMS
      MISCELLANEOUS ACTION       ALL COUNTS                                                   LMS
      SURETY                                                                                  LMS
      BOND POSTED                                     $   1000.00                101317       LMS
      RELEASE FROM CUSTODY STATUS                                                             LMS
      SURETY BOND POSTED BY BAD BOYS BAIL BONDS                                               LMS
      AMERICAN SURETY COMPANY                                                                 LMS
      POWER NO ASl 447062                                                                     LMS
10/17/17
      AMENDED COMPLAINT RECD & FILED - CORRECTING                                             TLB
      SPELLING OF VICTIM'S NAME                                                               TLB
10/24/17
      PRE-TRIAL HELD             ALL COUNTS                                                   SJB
      MAG WIEWIORA,JOHN M.,                                                      P-42829      SJB
      PROS MATLOCK,KATHERINE T                                                   P-81007      SJB
      ATT MITTEER,MANDA JO,                                                      P-71689      SJB
      SCHEDULED FOR JURY-TRIAL 011818 900A HOOPES , MARIA LADAS,                 P-53470      JMW
      FULL REST DEMANDED .                                                                    JMW
      PRE-TRIAL HELD             ALL COUNTS                                                   SJB
      SCHEDULED FOR FINAL PRETRIAL
                                 011618 900A HOOPES , MARIA LADAS,               P-53470      JMW
      NOTICE TO APPEAR GENERATED
                                 ALL COUNTS                                                   JMW
   1 MISCELLANEOUS ACTION        ASSAULT/BATR                                                 SJB
      ATT WISTROM,KEVIN J.,                                                      P-38235      SJB
      SUBSTITUTION OF ATTORNEY FILED                                                          SJB
11/13/17
      STIPULATION TO ADJOURN FILED                                                            SJB
      DEF ATTNY CONFLICT                                                                      SJB
11/14/17
      MISCELLANEOUS ACTION       ALL COUNTS                                                   SJB
      REMOVED FROM DOCKET        011618 900A HOOPES,MARIA LADAS,                 P-53470      SJB
      MISCELLANEOUS ACTION       ALL COUNTS                                                   SJB
      REMOVED FROM DOCKET        011818 900A HOOPES,MARIA LADAS,                 P-53470      SJB
      GRANTED                                                                                 SJB
         Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.79 Page 21 of 176

NAME: CONLEY/JEFFREY/ALLEN                          CASE NO: 17188744SM       PAGE        3

  DATE                            ACTIONS, JUDGMENTS, CASE NOTES                      INITIALS

      MISCELLANEOUS ACTION      ALL COUNTS                                                    SJB
      SCHEDULED FOR FINAL PRETRIAL
                                 022718 900A HOOPES,MARIA LADAS,                 P-53470      SJB
      MISCELLANEOUS ACTION      ALL COUNTS                                                    SJB
      SCHEDULED FOR JURY-TRIAL 030118 900A HOOPES,MARIA LADAS,                   P-53470      SJB
12/04/17
      DEFT COPY OF STIP TO ADJ RET'D: NOT                                                     SJB
       ABLE TO BE DELIVERED, ATTEMPETED TO                                                    SJB
       CALL, NUMBER ON FILE NOT VALID                                                         SJB
12/27/17
      WE RECEIVED A SURETY BOND FOR THIS CASE;                                                MJH
       HOWEVER, THERE WAS ALREADY A SURETY BOND                                               MJH
       POSTED/ I CONTACTED AND SPOKE TO FRACENA                                               MJH
       AT BAD BOYS/ BAD BOYS HAD REVOKED THE                                                  MJH
       1ST SURETY BOND THEY POSTED; HOWEVER, I                                                MJH
       COULD FIND NO PAPERWORK/ BAD BOYS WILL BE                                              MJH
       FAXING A COPY OF THE PAPERWORK REVOKING                                                MJH
   1 MISCELLANEOUS .ACTION      ASSAULT/BATR                                                  BJC
      NOTICE OF SURRENDER /CANCELLATION OF BOND                                               BJC
      SIGNED                                                                                  BJC
12/28/17
      TX'D LEFT VOICEMAIL MESSAGE FOR BAD BOYS                                                BJC
      THAT JUDGE SIGNED CANCELLATION OF BOND                                                  BJC
01/31/18
      PREV. CTN: 611700443801                                                                 SMC
      CORRECTED CTN PERL MEEUWENBERG                                                          SMC
02/27/18
      MISCELLANEOUS ACTION       ALL COUNTS                                                   BJC
      JDG HOOPES ,MARIA LADAS,                                                   P-53470      BJC
      DISMISSED BY PARTY                                                                      BJC
      DISMISSED ON MOTION OF PROSECUTING ATTORNEY                                             BJC
      NOLLE PROS ISSUED BY K MATLOCK - FOR                                                    BJC
      FURTHER INVESTIGATION                                                                   BJC
      ****CONDITIONS REMOVED FROM LEIN****                                                    BJC
      CASE DISMISSED                                                                          BJC
   1 REMOVAL OF ENTRY FROM LEIN GENERATED
                                 ASSAULT/BATR                                                 BJC
      MISCELLANEOUS ACTION       ASSAULT/BATR                                                 BJC
      JUDGMENT SENT TO MSP ELECTRONICALLY                                                     BJC
      FUTURE CALENDAR DATE(S) REMOVED                                                         BJC
      CASE CLOSED                                                                             BJC




                 *****   END OF REGISTER OF ACTIONS***** 01/17/19 16:47
         Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.80 Page 22 of 176




                                                     OFFICE OF THE
                                 MUSKEGON COUNTY PROSECUTOR
Hall 01 Ju~tk.:                                                                   Criminal Division                        (23 1) 724-643 5
Fifth Floor                                                                       Victim Services                           (23 l) 724-6676
<l')() Taracc :--rrc.:r                                                           Criminal Division Fax                    (23 l)    72-l-6685
\luskegon, :vlidiigan -494-42                                                     \ \.\\-'\V.Cll. muskt:gt,n.rr1i. u~!pros~cut(ir/

October 12, 2017
                                                              DARREL JONES
                                                              1976 DYKSTRA RD
                                                              MUSKEGON, Ml 49445

RE: The People of the State of Michigan v. Jeffrey Allen Conley
    Case No. 17-188744-SM

Dear Darrel. Jones:

  We were sorry to learn about the recent assault on you. I want you to know that your viewpoints and participation are
welcome and needed in the processing of this case.

Our office has charged the defendant with the following crime(s):

  1 Count(s) Of ASSAULT OR ASSAULT AND BATTERY

Enclosed is a pamphlet explaining the rights you have as a victim and how your case will proceed through the court system .
 I have also provided helpful resource information including details of assistance available from the State Crime Victim's
Compensation Board for expenses you may have incurred as a result from a personal injury and information regarding the
Michigan Victim Notification Network to keep you apprised of court proceeding updates and defendant custody status.

Attached is a "Victim Impact Statement". In order for you to receive future notifications of updated information
regarding this case, you must return the attached form with the appropriate box checked or contact our
Victim-Witness Unit to request your rights as a victim of crime. You may add additional pages to this statement. You
may consult with the assistant prosecutor assigned to the case at future times. You also have the right to make an impact
statement to the probation agent completing the pre-sentence report, which is a report read by the Judge. It is important
that you understand that the defense attorney and the defendant will also receive a copy of your statement unless otherwise
noted on your Victim Impact Statement. In order for us to contact you in the future, you must notify us of any change in your
address or phone number.

Crime victims are seldom threatened or intimidated by the offender, but if this occurs, contact the police immediately. They
will make a report to our office for possible criminal charges. Should you have any questions please contact the Victim
Services Unit at (231) 724-6676. My office is here to assist you through this difficult experience. We encourage your
input. Please do not hesitate to contact us if we can assist you in any way.

Sincerely,



Dale J. Hilson
Muskegon County Prosecutor
                      Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.81 Page 23 of 176

 JONES, DARRELL D (id #1141168, dob: 02/16/1963)



     ~t' MERCY HEALTH
    , , PHYSICIAN PARTN ERS




Recipient:




Date: 11/13/2017


RE: Darrell Jones, DOB: 02/16/1963


To whom it may concern:

I am the primary care physician for Darrell Jones (Date of birth 02-16-1963). Following his alleged assault on
10/9/17, he has had significant worsening in his neurologic functioning . A month has gone by, and yet
patient is still unable to communicate verbally in a comprehensible way, much fess follow commands or
execute complex tasks throughout his day. This is a dramatic change from his baseline, and it is unclear at
this point if or when he will be able to resume some of the tasks that he previously performed with ease (i .e.
care of self-hygiene, driving, working as a business owner). Please consider these factors when dealing with
any legal proceedings related to his alleged assault. Feel free to contact my office with any questions or
concerns.




Sincerely,



Electronically Signed by: NICHO VANDENBOSCH DO




  -·-·· ··~·-.y· •· ~•-.. , ... ••· y,,. ,,, .
  ~/: :• . : ,                        i.'' · ·. ::, ": .
          Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.82 Page 24 of 176


2017004871 BLM
STATE OF MICHIGAN                                                     COMPLAINT                   DISTRICT:
14th JUDICIAL DISTRICT                                                 FELONY
14th JUDICIAL CIRCUIT                                                                             CIRCUIT:
District Court ORI:                                                     Circuit Coor! ORI: Ml610015J
I                                                                       990 Terrace Street Muskeaon, Ml 49442 231-724-6251
                                       Defendant's name and address                                      Victim or complainant
THE PEOPLE OF THE                  V JEFFREY CONLEY
STATE OF MICHIGAN                    3009 9TH ST                                                         Complaining Witness
                                     MUSKEGON HEIGHTS, Ml, 49444
C<>-defendant(s)                                                                                        Date: On or aboUt
                                                                                                         11/01/2017
Cityfrwp.Nillage                County In Michigan         Defendant TCN       Defendant CTN           Defendant SID         Defendant DOB
Muskegon City 1449              Muskegon                                       61-17004871-01                                  M/8 02/28/1984
Terrace St
Police agency report no.
MPD 201725139
                                           ICha-ge
                                            See below
                                                           DLNType:            Vehicle Type            Defendant DLN
                                                                                                       C540390051153
(] A sample for chemical testing for DNA identification profiling is on file with the Michigan State Police from a previous case.
STATE OF MICHIGAN, COUNTY OF MUSKEGON
The complaining witness says that on the date and at the location described above, the defendant, contrary to law,

COUNT 1: WEAPONS - FIREARMS - POSSESSION BY FELON
did possess , or use , or transport , or carry a firearm when ineligible to do so because he or she had been
convicted of Del/Mfg a Narcotic less than 50 Grams, Second or Subsequent Offense, a felony punishable by
imprisonment for 4 or more years and/or a specified felony, and the requirements for regaining eligibility had not
been met; contrary to MCL 750.224f. [750.224F]
FELONY: 5 Years and/or $5,000.00; Mandatory forfeiture of weapon or device [See MCL 750.239]

COUNT 2: WEAPONS - CARRYING CONCEALED
did carry a dangerous weapon, to wit: a pistol, concealed on or about his or her person and whether concealed or
otherwise In a vehicle operated or occupied by said defendant, to wit: an SUV; contrary to MCL 750.227.
[750.227]
FELONY: 5 Years or $2,500.00; Mandatory forfeiture of weapon or device [See MCL 750.239]

COUNT 3: ASSAULT WITH A DANGEROUS WEAPON(FELONIOUS ASSAULT)
did make an assault upon Darrell Jones with a dangerous weapon, to-wit: a pistol, but without intending to commit
the crime of murder orto inflict great bodily harm less than the crime of murder; contrary to MCL 750.82. [750.82].
FELONY: 4 Years and/or $2,000.00; DNA to be taken upon arrest. A consecutive sentence may be imposed
under MCL 750.506a if the assault was committed in a place of confinement.

COUNT 4: WEAPONS - FELONY FIREARM
did carry or have in his/her possession a firearm, to-wit: a pistol, at the time he/she committed or attempted to
commit a felony, to-wit: Felon in Possession of a Firearm and/or Assault with a Dangerous Weapon; contrary to
MCL 750.227b. [750.227B-A]
FELONY: 2 Years consecutively with andpreceding any term of imprisonment imposed for the felony or attempted
felony conviction; Mandatory forfeiture of weapon or device [See MCL 750.239]

HABITUAL OFFENDER - FOURTH OFFENSE NOTICE
    Take notice that the defendant was previously convicted of three or more felonies or attempts to commit felonies
in that on or about 02/04/2003, he or she was convicted of the offense of Possession of a Narcotic Less than 25
Grams in violation of MCL 333.74032A5; in the 22nd Circuit Court for Ann Arbor, State of Michigan;
    And on or about 12/23/2002, he or she was convicted of the offense of Del/Mfg a Narcotic Less than 50 Grams in
violation of MCL 333.74012A4; in the 14th Circuit Court for Muskegon County, State of Michigan;
    And on or about 03/18/2005, he or she was convicted of the offense of Possession of a Narcotic Less than 25
 Grams in violation of MCL 333.74032A5; in the 14th Circuit Court for Muskegon County, State of Michigan;
        Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.83 Page 25 of 176


  Therefore, defendant is subject to the penalties provided by MCL 769.12. [769.12]
PENALTY: Life if primary offense has penalty of 5 Years or more; 15 Years or less if primary offense has penalty
under 5 Years. The maximum penalty cannot be less than the maximum term for a first conviction.

Upon conviction of a felony or an attempted felony court shall order law enforcement to collect DNA identification
profiling samples.

__ If there is a check to the left, please place warrant information on NCIC.
The complaining witness asks that defendant be apprehended and dealt with according to law.


 Warrant authorized on _ _ _ _ _ _ _ __                                 Complaining Witness Signature
                                       Date
                                                                        Subscribed and sworn to before me on

by:Jz.i? ~-          BENJAMIN L. MEDEMA P: 74195
                                                     11/0212017 09:03
                                                           PM
                                                                                                                   Date



  I                ASSISTANT PROSECt/TlNG ATTORNEY
L..::====================================::j' Judge/Magistrate/Clerk                                           Bar no.

CTN: 61-17004871-01 CC1
          Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.84 Page 26 of 176

 STATE OF MICHIGAN                                            CASE NO: 17189245FY D0l FY
 60TH JUDICIAL DISTRICT           REGI STER OF ACTIONS        X-REFERENCE #: 17189245FY
 ORI610025J                                                   STATUS: CLSD     12/20/17
 PIN: 201725139
                                         JUDGE OF RECORD: NOLAN,GEOFFREY THOM          P-6295 7
                                                   JUDGE: NOLAN,GEOFFREY THOM          P-62957
STATE OF MICHIGAN v
                                                                   CTN: 611700487101
     CONLEY/ JEFFREY/ALLEN                                         TCN:
     3009 9TH ST                                                   SID:
     MUSKEGON HEIGHTS MI 49444                              ENTRY DATE: 11/03/17
                                                          OFFENSE DATE : 11/01/17
DEFENDANT PHONE: (231) 760-7605             VEHICLE TYPE:          VPN:
DOB: 02/28/1984 SEX: M RACE: B            DLN: MI C540390051153    CDL: U
VEH YR:               VEH MAKE:           VIN:                     PAPER PLATE:
DEFENSE ATTORNEY ADDRESS                             BAR NO.
JOHNSON,FREDERICK D.,JR.                             P-36283         APPOINTED
155 E APPLE AVE                                          Te lephone No.
MUSKEGON         MI 49442                              (231) 724-65 85
OFFICER: COX/TRACY/                                   DEPT: MUSKEGON POLICE DEPARTMEN
                                                      DEPT: MUSKEGON POLICE DEPARTMEN
PROSECUTOR: MEDEMA,BENJAMIN LEE                          P-74195
VICTIM DESC : DARRELL JONES
COUNT 1 C/M/F: F 750224F                                      PACC#750.224F
WEAPONS - FIREARMS - POSSESSION BY FELON
ARRAIGNMENT DATE: 12/06/17        PLEA:    EXAM DEMAND      PLEA DATE: 12/06/17
FINDINGS: DISM BY PTY       DISPOSITION DATE: 12/20/17
SENTENCING DATE:
      FINE        COST ST.COST      CON     MISC.      REST    TOT FINE    TOT DUE
      0.00        0.00     0.00    0.00     0.00       0.00        0.00        0.00
           JAIL SENTENCE:             PROBATION:
   VEH IMMOB START DATE:              NUMBER OF DAYS:          VEH FORFEITURE:
BOND HISTORY:
          50,000.00     CASH OR SURETY     BOND SET

COUNT 2 C/M/F: F 750227                                       PACC#750.227
WEAPONS - CARRYING CONCEALED
ARRAIGNMENT DATE: 12/06/17        PLEA:    EXAM DEMAND      PLEA DATE: 12/06/17
FINDINGS: DISM BY PTY       DISPOSITION DATE: 12/20/17
SENTENCING DATE :
      FINE        COST ST.COST      CON     MISC.      REST    TOT FINE    TOT DUE
      0.00        0.00     0.00    0.00     0.00       0.00        0.00        0.00
           JAIL SENTENCE:             PROBATION:
   VEH IMMOB START DATE:              NUMBER OF DAYS:          VEH FORFEITURE:

COUNT 3 C/M/F: F 75082                            PACC#750.82
ASSAULT WITH A DANGEROUS WEAPON (FELONIOUS ASSAULT)
ARRAIGNMENT DATE: 12/06/17        PLEA :   EXAM DEMAND      PLEA DATE: 12/06/17
FINDINGS: DISM BY PTY       DISPOSITION DATE: 12/20/17
SENTENCING DATE:
      FINE         COST ST.COST     CON     MISC.      REST    TOT FINE    TOT DUE
       0.00        0.00    0.00    0.00     0.00       0.00        0.00        0.00
            JAIL SENTENCE:            PROBATION:
   VEH IMMOB START DATE:              NUMBER OF DAYS:          VEH FORFEITURE:
         Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.85 Page 27 of 176

N'AME: CONLEY/ JEFFREY/ALLEN                      CASE NO: 17189245FY        PAGE    2

COUNT  4 C/M/F: F 750227B-A                         PACC#750.227B-A
FELONY FIREARMS
ARRAIGNMENT DATE: 12/06/17        PLEA:    EXAM DEMAND      PLEA DATE: 12/06/17
FINDINGS: DISM BY PTY       DISPOSITION DATE: 12/20/17
SENTENCING DATE:
      FINE        COST ST.COST      CON     MISC.      REST    TOT FINE    TOT DUE
      0.00        0.00     0.00    0.00     0.00       0.00        0.00        0.00
           JAIL SENTENCE:             PROBATION:
   VEH IMMOB START DATE:              NUMBER OF DAYS:          VEH FORFEITURE:

  DATE                           ACTIONS, JUDGMENTS, CASE NOTES                     INITIALS
11/01/17
   1 ORIGINAL CHARGE             FEL FIREARM                                              TLB
   2 ORIGINAL CHARGE             WEAPONS-CCW                                              TiB
   3 ORIGINAL CHARGE             FEL ASSAULT                                              TLB
   4 ORIGINAL CHARGE             GUN FELONY                                               TLB
      ***HABITUAL 4TH***                                                                  TLB
            ***NEEDS PRINTS***                                                            TLB
      BOND $20,000 C/S                                                                    TLB
11/02/17
   1 AUTHORIZATION OF COMPLAINT DATE                                                      TLB
      PROS MEDEMA,BENJAMIN LEE                                                 P-74195    TLB
11/03/17
      FILING DATE                110317                                                   TLB
   l COMPLAINT ISSUANCE DATE                                                              TLB
      WARRANT SIGNED & ISSUED                                                             TLB
      MAG WIEWIORA,JOHN M.,                                                    P-42829    TLB
      WARRANT ENTRY REQUESTED    110317 319P                                              TLB
      SYSIDNO (20:) GENERATED BY LEIN
                                 46482654                                                 TLB
12/06/17
      WARRANT CANCELLATION REQUESTED
                                 120617 1142A                                             EMJ
      WARRANT CANCELLATION ACCEPTED
                                 120617 1143A                                             EMJ
      WARRANT CANCELED FROM LEIN                                                          EMJ
      ARRAIGNMENT HELD           ALL COUNTS                                               EMJ
      JDG NOLAN,GEOFFREY THOM                                                  P-62957    EMJ
      ATT PRO PER,*,                                                           #   999    EMJ
      EXAMINATION DEMANDED                                                                EMJ
      SCHEDULED FOR PROBABLE CAUSE CONFERENCE
                                 121317 200P CONFERENCE,PROBABLE               P-91000    EMJ
      CASH OR SURETY                                                                      EMJ
      BOND SET                                       $ 50000.00                           EMJ
      RECORDED BY JENNIFER ADAMS CER 9285                                                 EMJ
      NO CONTACT W/DARRELL JONES OR RESIDENCE                                             EMJ
      DIRECT/ INDIRECT                                                                    EMJ
      MISCELLANEOUS ACTION       ALL COUNTS                                               EMJ
      SCHEDULED FOR PRELIMINARY EXAMINATION
                                 122017 1000A NOLAN,GEOFFREY THOM               P-62957   EMJ
      MISCELLANEOUS ACTION       ALL COUNTS                                               EMJ
      ATT JOHNSON,FREDERICK D                                                   P-36283   EMJ
      COURT APPOINTED ATTORNEY GRANTED                                                    EMJ
       ****BOND CONDITIONS ENTERED ON LEIN****                                            EMJ
         Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.86 Page 28 of 176

NAME: CONLEY/JEFFREY/ALLEN                         CASE NO: 17189245FY       PAGE    3

  DATE                           ACTIONS, JUDGMENTS, CASE NOTES                     INITIAL.S

          CUSTODY ORDER GENERATED                                                         EMJ
12 / 13 / 17
          PROBABLE CAUSE CONFERENCE HELD
                                     ALL COUNTS                                           SJB
          PRELIMINARY EXAM REMAINS SCHEDULED                                              SJB
12 / 20/17
          PROCEEDING HELD            ALL COUNTS                                           BJC
          JDG NOLAN,GEOFFREY THOM                                               P-62957   BJC
          PROS FARRELL,MARY E.,                                                 P-43159   BJC
          ATT WISTROM,KEVIN J.,                                                 P-38235   BJC
          JUDGE OF RECORD/MAGISTRATE CHANGED                                              BJC
             FROM: 00000 NO SPECIFIC JUDGE                                                BJC
               TO: 62957 NOLAN,GEOFFREY THOMAS,                                           BJC
          DISMISSED BY PARTY                                                              BJC
          DISMISSED ON MOTION OF PROSECUTING ATTORNEY                                     BJC
          NOLLE PROS ISSUED BY M ROBERTS - DISMISSED                                      BJC
          FURTHER INVESTIGATION                                                           BJC
          RECORDED BY JENNIFER ADAMS CER 9285                                             BJC
          ATTORNEY PRESENT-NO APPEARANCE FILED                                            BJC
     1 PRETRIAL RELEASE ORDER GENERATED
                                     FEL FIREARM                                          BJC
          ****CONDITIONS REMOVED FROM LEIN****                                            BJC
          CASE DISMISSED                                                                  BJC
     1 REMOVAL OF ENTRY FROM LEIN GENERATED
                                     FEL FIREARM                                          BJC
          MISCELLANEOUS ACTION       FEL FIREARM                                          BJC
          CASE CLOSED                                                                     BJC




               *****   END OF REGISTER OF ACTIONS***** 01/17/19 16:45
2017004482 •mm
STATE OF MICHIGAN
60TH JUDICIAL !:>!STRICT
                                            •
           Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.87 Page 29 of 176


                                                                    AMENDED
                                                                   COMPLAINT
                                                                                                      DISTRICT: ( 1188 '11./,5S,_rf\

14th JUDICIAL CIRCUIT                                             MISDEMEANOR                         CIRCUIT:
District Court ORI: Ml610025J                                            Circuit Court ORI: Ml610015J
990 Terrace Street, Mus kegon, MI 49442 231 -724-6283                    990 Terrace Street Muskegon Ml 49442 231-724-6251
                                                                                                        '
                                       Defendant's name and address                                         Victim or complainant
THE PEOPLE OF THE                   V TYREE LADON EDWARDS
STATE OF MICHIGAN                     3229 LEAHY ST                                                         Complaining Witness
                                      MUSKEGON HEIGHTS Ml 49444
Co-defendant(s)                                                                                             Date: On or about
                                                                                                            10/09/17
City/Twp.Nlllage                    County in Michigan       Defendant TCN            Defendant CTN             Defendant SID                  Defendant DOB
Muskegon City Getty St /              Muskegon              PV17019578K            61-17004482-01                1899407E                         M/8
Catherine Av                                                                                                                                   08/19/1979
Police agency report no.
MPD 201723343
                                         ISee below
                                          Charge           ,• LN Type:          Vehicle Type     IDefendant DLN
                                                                                                   unknown
                                                                                                                                                '-




[] A sample for chemical testing for DNA 1dent1ficatlon profiling 1s on file with the Michigan State Police from a previous case.
STATE OF MICHIGAN, COUNTY OF MUSKEGON
The complaining witness says that on the date and at the location described, the defendant, contrary to law,

COUNT 1: ASSAULT OR ASSAULT AND BATTERY
did, make an assault, or an assault and battery upon the following person: Darrel Jones; contrary to MCL 750.81(1).
[750.81]
MISDEMEANOR: 93 Days and/or $500.00. A consecutive sentence may be imposed under MCL 750.506a if the
assault was committed in a place of confinement.




The complaining witness asks that the defendant be apprehended and dealt with according to law.

(Peace Officers Only) I declare that the statements above are true to the best of my information, knowledge and belief.


                                                                  Complaining Witness Signature

                                                                 Subscribed and sworn to before me on _ _ _ _ __
                                                                                                         Date

                                                                                                                           en         ,-..,
                                                                                                                            0         =
                                                                 Judge/Magistrate/Clerk                          Barn!!: :.t:         c::,           -r-<-,
                                                                                                                                                          ~     ~
                                                                                                                       c o            n
                                                                                                                                      --4            n,.:.., ..;..J
CTN: 61-17004482-01 DC1                                                                                                ~
                                                                                                                       .,. .. ~::                    _,,,_,
                                                                                                                       p·, :::        -.l            8
                                                                                                                       r~-
                                                                                                                       !..I r -~-
                                                                                                                       = ~··
                                                                                                                       z -;            -0            r"·"···
                                                                                                                                                     u~ ;
                                                                                                                                       :i:
                                                                                                                       ~. c-:,
                                                                                                                        :::: C>         ..            Ci
                                                                                                                             C
                                                                                                                             ::;o      c.,.)
                                                                                                                                --1     O'\




                                                                                                                  COURT
              Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.88 Page 30 of 176


2017004482 KHN
STATE OF MICHIGAN
60TH JUDICIAL DISTRICT
                                                                   WARRANT
                                                                 MISDEMEANOR
                                                                                                   DISTRICT:1        7 1 8 8 7 4 5 ..     .), •

14th JUDICIAL CIRCUIT                                                                              CIRCUIT:
District Court ORI: Ml610025J                                          Circuit Court ORI: Ml610015J
990 Terrace Street, Muskegon, Ml 49442 231-724-6283                    990 Terrace Street Muskegon, Ml 49442 231-724-6251
                                      Defendant's name and address                                      Victim or complainant
THE PEOPLE OF THE                  V TYREE LADON EDWARDS
STATE OF MICHIGAN                    3229 LEAHY ST                                                      Complaining Witness
                                     MUSKEGON HEIGHTS, Ml 49444
Co-defendant(s)                                                                                         Date: On or about
                                                                                                        10/09/17
CilyfrwpNillage                    Coonty in Michigan      Defendani TC~           Defendant CTN               Defendant SID    Defendant DOB
Muskegon City Getty St I              Muskegon                                      61-17004482-01                            M/B
Catherine Av
Police agency report no.
MPD 201723343
                                         ICharge
                                          See below
                                                          IDLN Type:             Vehicle Type I Defendant DLN
                                                                                                  unknown
                                                                                                                             08/19/ 1979


[] A sample for chemical testing for DNA identification profiling is on file with the Michigan State Police from a previous case.
STATE OF MICHIGAN, COUNTY OF MUSKEGON
To any peace officer or court officer authorized to make arresffhe complaining witness has filed a sworn complaint in this
court stating that on the date and the location described above, the defendant, contrary to law,

COUNT 1: ASSAULT OR ASSAULT AND BATTERY
did, make an assault, or an assault and battery upon the following person: Darrel Jones; contrary to MCL 750.81(1).
 [750.81]
MISDEMEANOR: 93 Days and/or $500.00. A consecutive sentence may be imposed under MCL 750.506a if the
assault was committed in a place of confinement.




Upon examination of the complaint, I find probable cause to believe defendant committed the offense set forth. THEREFORE, IN THE
NAME OF THE PEOPLE OF THE STATE OF MICHIGAN, I order you to arrest and bring defendant before the court immediately, or the
defendant may be released when a cash or surety bond is posted in the amount of
S &•QO Io~      for personal appearance before the court.

       /I)   -J0 •/1                    (SEAL)
Date                                                                                                 Bar no.

By virtue of this warrant the defendant has been taken into custody as ordered.


Date                                                         Peace Officer
CTN: 61-17004482-01 DW1




                                                                                                         COURT
        Case 1:19-cv-00316-RJJ-RSK
60TH JUDICIAL  DISTRICT             ECF No. 1-1
                                  JUDGMENT   OF filed 04/24/19 PageID.89
                                                 SENTENCE                Page 31
                                                                     X-REF:      of 176
                                                                               17188745SM
POLICE NO: 201723343             {X} COMMITMENT TO JAIL .I
           court Address 990 TERRACE STREET                                 Court Telephone
ORI MI610025J
           I
                             MUSKEGON, MI 49442                               (231) 724-6258
                                                   Defendant's name,address,and phone
                                                   (231) 769-9524
 People of STATE OF MICHIGAN/MPD             V     EDWARDS/TYREE/LADON
                                                   3229 LEAHY ST
                                                   MUSKEGON HEIGHTS, MI 49444
                                                    CTN/TCN         SID              DOB
                                                    611700448201    1899407E          8 19 1979
THE COURT FINDS:
1.The defendant was found guilty on              NOV.    8, 2017 of the crime(s) stated below:
      CONVICTED BY DISMISS                                                   CHARGE CODE(S)
CNT PLEA* COURT JURY BY*                     CRIME                          MCL CITATION/PACC
 1             NC                 ASSAULT OR ASSAULT AND BATTERY            750.81
         *Plea:insert G for guilty plea; NC for nolo contendere; MI for mentally ill.
         *Dismissed:insert D for by court or NP for by prosecutor/plaintiff.
2. Defendant was represented by an attorney: FREDERICK D. JOHNSON JR                     P-36283
6. The defendant has been fingerprinted according to MCL 28.243.
IT IS ORDERED:
         10. The defendant is sentenced to jail as follows:
CNT  DATE    TOTAL    JAIL TO BE                  Release Authorized       Release Period
     JAIL   SENTENCE CREDIT SERVED                 for the Following        From      To
    BEGINS   DAY(S) DAY (S) DAY (S)               Upon payment fines/costs
 1 11/20/17    93      42      51                 To work or seek work
                                                  For attendance at school
                                                  For medical treatment
                                                  Other: - - - - - - - - -
11. The defendant shall pay:
          STATE     CRIME                                            ATTY    OTHER
CNT        MIN      VICTIM RESTITUTION DNA       COSTS       FINE    FEES    COSTS        TOTAL
     1
                                                           Balance Due:         $0.00
         The due date for payment is ---=--- . Fine, costs, and fees not paid within
         56 days of the due date are subject to a 20% late penalty on the amount owed.
         Only the fine and some costs may be satisfied by serving time in jail.
{ } The defendant shall serve __ days in jail for failure to pay on time, as
part of a conditional sentence. Prior tn enforcement of jail time for failing
to pay, the court must determine the defendant's ability to pay.
15. Other:
       F&C WAIVED IN LIEU OF JAIL SERVED




  NOV. 20, 2017                                                             P-53470
 Date                          Judge   MARIA LADAS HOOPES                   Bar No.
                                        MCL 765.15(2), MCL 769.lk, MCL 769.3, MCL 769.16a,
                                           MCL 775.22, MCL 780.766, MCL 780.826, MCR 6.427
MC 219 {3/16)           JUDGMENT OF SENTENCE/COMMITMENT TO JAIL
             Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.90 Page 32 of 176




                                                      OFFICE OF T'HF
                                          MUSKEGON COUNTY PROSECUTOR
Hall of Justic.:                                                                  Criminal Division       (231) 724-6435
Fifth Flc)or                                                                      Victim Sc:rvices         (23 l) 724-6676
990 Tmace Strl!ct                                                                 Criminal Division fax    (2 3 l) 724-668.5
.\:luskegc>n, rvlichigun 49442
October 12, 2017
                                                              DARREL JONES
                                                              1976 DYKSTRA RD
                                                              MUSKEGON , Ml 49445

RE: The People of the State of Michigan v. Tyree Ladon Edwards
      Case t~o.         -:i-ia~745-SFwi

Dear Darrel Jones:

  We were sorry to learn about the recent assault on you. I want you to know that your viewpoints and participation are
welcome and needed in the processing of this case.

Our office has charged the defendant with the following crime(s):

  1 Count(s) Of ASSAULT OR ASSAULT AND BATTERY

Enclosed is a pamphlet explaining the rights you have as a victim and how your case will proceed through the court system.
 I have also provided helpful resource information including details of assistance available from the State Crime Victim's
Compensation Board for expenses you may have incurred as a result from a personal injury and information regarding the
Michigan Victim Notification Network to keep you apprised of court proceeding updates and defendant custody status.

Attached is a "Victim Impact Statement". In order for you to receive future notifications of updated information
regarding this case, you must return the attached form with the appropriate box checked or contact our
Victim-Witness Unit to request your rights as a victim of crime. You may add additional pages to this statement. You
may consult with the assistant prosecutor assigned to the case at future times. You also have the right to make an impact
statement to the probation agent completing the pre-sentence report, which is a report read by the Judge. It is important
that you understand that the defense attorney and the defendant will also receive a copy of your statement unless otherwise
noted on your Victim Impact Statement. In order for us to contact you in the future, you must notify us of any change in your
address or phone number.

Crime victims are seldom threatened or intimidated by the offender, but if this occurs. contact the police immediately. They
will make a report to our office for possible criminal charges. Should you have any questions please cuntact the Victim
Services Unit at (231) 724-6676. My office is here to assist you through this difficult experience. We encourage your
input. Please do not hesitate to contact us if we can assist you in any way.

Sincerely,

       : ; :'.
      6J ).,:\·.-.. .
Dale J. Hilson
Muskegon County Prosecutor
     Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.91 Page 33 of 176

                                       Mercy Health - Hackley Campus
                                              1700 Clinton Ave.
                                          Muskegon, Michigan 49442
                                               (231 ) 728-4936
                                  Emergency Services Discharge Instructions

JONES, DARRELL D , Please provide this information to your Primary Care/Specialist

Name : JONES, DARRELL D                                 Current Date: 10/17/201711:54:39
DOB : 2/16/1963 12:00 PM                                 Primary Care Physician : Vandenbosch DO ,
Nicholas

Diagnosis : Brain concussion


Follow-Up Instructions:
JONES, DARRELL D has been given these follow-up instructions:


 Provider:                  Specialty:            Address:              Date:

 Nicholas                   Family Practice       1223 Mercy Dr        3 to 4 days
Vandenbosch DO                                   Muskegon Ml 49444
                                                 231 .672.3177 (1 )



Provider:                   Specialty:            Address:              Date:

MARY FREE BED                                     350 Lafayette SE     3 to 4 days
POST CONCUSSION                                  Grand Rapids Ml
PROGRAM (TH)                                     49503
                                                 (616) 840-8224 (1)

 Comment: Call the concussion clinic today to obtain follow-up
appointment as soon as possible.




Laboratory Orders:


Name:                                             Status:

Comprehensive Metabolic Panel                    Completed

Thyroid Stimulating Hormone (Reflex FT4)         Completed

CBC with Differential (s)                        Completed


Name: JONES, DARRELL D                              1 of 13                                 10/17/2017 11 :54:39
MRN: (MHP)-000202583                                                                       FIN: 00171 9423-7290
      Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.92 Page 34 of 176




                                        Mercy Health - Hackley Campus
                                                1700 Clinton Ave.
                                            Muskegon, Michigan 49442
                                                 (231) 728-4936
                                 Emergency Services Discharge Instructions



Name: JONES, DARRELL D                                   Current Date: 10/17/201711:54:39
DOB: 2/16/1963 12:00 PM                                  Primary Physician: Vandenbosch DO , Nicholas



As Mercy Health strives to be the most trusted provider of health care services in our area, we thank you for
choosing the Hackley Campus for your emergency care needs. Please take the time to read and follow the
provided instructions, and let us know if you have any questions or concerns.

Important:
We examined and treated you today on an emergency basis only. This is not a substitute for definitive and
ongoing medical care. You are the most important factor in your recovery. Take medications as prescribed.
 Follow-up care is critical for the success of your recovery. In most cases, you must let your doctor check you
again. Tell your doctor about any new or lasting problems. We cannot recognize and treat all injuries or
illnesses in one Emergency Services visit. If you had special tests, such as EKGs or X-rays, we will review
them again within 24 hours. We will call you if there are any new suggestions.

The Emergency Physician may have referred you to a physician on panel if you do not have your own
physician. The physician will see you at least one time for the problem you were evaluated for in the ED. They
may not be able to accept you as a regular patient after the first visit. If you do not have a doctor, you may call
the Mercy Health Physician Referral Line at (231) 672-4500.

Call your doctor if you do not get better. Call sooner if you feel worse. You can reach your doctor by calling their
clinic phone number. Return to the ED if there are significant changes in your condition that require
immediate attention.

Call your doctor if you do not get better. Call sooner if you feel worse. You can reach your doctor by calling
their clinic phone number. Return to the ED if there are significant changes in your condition that require
immediate attention.


Smoking:
If you do smoke, we encourage you to stop. Smoking affects all aspects of your health and the health of those
around you.

High blood pressure:
Your screening blood pressure today was 124 mm Hg/ 77 mm Hg. Hypertension (high blood pressure) is
blood pressure over 120/80. People with hypertension should contact their primary care provider within 30 days
to follow up. Check your patient portal for additional blood pressure information.

Suicide Hotline:
Your mental and emotional well-being are important. If you are in a mental health crisis or having thoughts of
suicide, please call the nationwide suicide hotline, anytime day or night, at 1-800-273-TALK.


 Name: JONES, DARRELL D                                 5 of 13                                    10/17/2017 11 :54:39
MRN: (MHP)-000202583                                                                              FIN: 001719423-7290
      Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.93 Page 35 of 176

Seatbelts:
There is no doubt that seatbelts save lives. Every day, people without seatbelts are more severely hurt. Buckle
up to reduce your risk of injury. Have everyone buckle up, using age appropriate seatbelts or car seats ..


The following are 24 hour Pharmacies In the Muskegon Area:
Walgreen Drugs- 840 W. Sherman Blvd., Muskegon, Ml 49441, (231) 759-8587
Walgreen Drugs-1991 E. Apple Ave., Muskegon, Ml 49441, (231) 773-1540




 Name: JONES, DARRELL D                               6 of 13                                   10/17/2017 11 :54:39
 MRN: (MHP)-000202583                                                                          FIN: 001719423-7290
       Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.94 Page 36 of 176

• Dizziness.
• Trouble balancing.
• Feeling sick to your stomach (nauseous).
• Trouble with your vision.
• Noise or light bothers you more.
• Depression.
• Mood swings.
• Feeling worried (anxious).
• Easily bothered.
• Memory problems.
• Trouble concentrating or paying attention.
• Sleep problems.
• Feeling tired all of the time.

GET HELP RIGHT A WAY IF:
• You feel confused.
• You feel very sleepy.
• You are hard to wake up.
• You feel sick to your stomach.
• You keep throwing up (vomiting).
• You feel like you are moving when you are not (vertigo).
• Your eyes move back and forth very quickly.
• You start shaking (convulsing) or pass out (faint).
• You have very bad headaches that do not get better with medicine.
• You cannot use your arms or legs like normal.
• One of the black centers of your eyes (pupils) is bigger than the other.
• You have clear or bloody fluid coming from your nose or ears.
• Your problems get worse, not better.

MAKE SURE YOU:
• Understand these instructions.
• Will watch your condition.
• Will get help right away if you are not doing well or get worse.

This infonnation is not intended to replace advice given to you by your health care provider. Make
sure you discuss any questions you have with your health care provider.

Document Released: 01/25/2006 Document Revised: 01/08/2016 Document Reviewed: 03/25/2015
Elsevier Interactive Patient Education ©2016 Elsevier Inc.


Surgery
                                       Traumatic Brain Injury
Traumatic brain injury (TBI) is an injury to your brain from a blow to your head (closed injury) or an
object penetrating your skull and entering your brain (open injury). The severity of TBI varies
significantly from one person to the next. Some TBis cause you to pass out (lose consciousness)

Name: JONES, DARRELL D                                       8 of 13                        10/17/201711:54:39
MRN: (MHP)-000202583                                                                       FIN: 001719423-7290
     Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.95 Page 37 of 176

immediately and for a long period of time. Other TBis do not cause any loss of consciousness.


          Brain       Skull
                              Counter-
                               blow




Symptoms of any type of TBI can be long lasting (chronic). TBI can interfere with memory and
speech. TBI can also cause chronic symptoms like headache or dizziness.

CAUSES
TBI is caused by a closed or open injury.

RISK FACTORS
You may be at higher risk for TBI if you:
• Are 75 or older.
•Area man.
• Are in a car accident.
• Play a contact sport, especially football, hockey, or soccer.
• Do not wear protective gear while playing sports.
• Are in the military.
• Are a victim of violence.
• Abuse drugs or alcohol.
• Have had a previous TBI.

SIGNS AND SYMPTOMS
Signs and symptoms of TBI may occur right away or not until days, weeks, or months after the
injury. They may last for days, weeks, months, or years. Symptoms may include:
• Loss of consciousness.
• Headache.
• Confusion.
• Fatigue.
• Changes in sleep.
• Dizziness.
• Mood or personality changes.
• Memory problems.
• Nausea or vomiting or both.

Name: JONES, DARRELL D                             9 of 13                           10/17/201711 :54:39
MRN: (MHP)-000202583                                                                FIN: 001719423-7290
         Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.96 Page 38 of 176

•    Seizures.
•    Clumsiness.
•    Slurred speech.
•    Depression and anxiety.
•    Anger.
•    Inability to control emotions or actions (impulse control).
•    Loss of or dulling of your senses, such as hearing, vision, and touch. This can include:
0
     Blurred vision.
0    Ringing in your ears.

DIAGNOSIS
TBI may be diagnosed by a medical history and physical exam. Your health care provider will also
do a neurologic exam to check your:
•    Reflexes.
•    Sensations.
•    Alertness.
•    Memory.
•    Vision.
•    Hearing.
•    Coordination.
Your health care provider will also do tests to diagnose the extent of your TBI, such as a CT scan of
your brain and skull. One way to determine the severity of your TBI is with a scoring system called
the Glasgow Coma Scale (GCS). It measures eye opening, motor response, and verbal response. The
higher the score, the milder the TBI.
    Your TBI may be described as mild, moderate, or severe:
• Mild TBI (concussion).
0
  Symptoms of mild TBI usually go away on their own. This can take weeks or months, depending on
the type of concussion.
0
  Your GCS will be 13-15.
0
  Your brain CT scan will be normal.
0
  You may or may not have a short hospital stay.
• Moderate TBI.
0
  Your GCS will be 9-12.
0
  Your brain CT scan will be abnormal.
0
  You will likely need a short hospital stay.
• Severe TBI.
0
  Your GCS will be 3-8.
0
  Your brain CT scan will be abnormal.
0
  You may need a long stay in the hospital.

TREATMENT
    Emergency treatment of TBI may involve measures to maintain a clear airway and stable blood
    pressure. Brain surgery may be needed to:
• Remove a blood clot.

    Name: JONES, DARRELL D                          10 of 13                               10/17/2017 11 :54:39
    MRN: (MHP)-000202583                                                                  FIN: 001719423-7290
Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.97 Page 39 of 176
       Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.98 Page 40 of 176


SEEK MEDICAL CARE IF:
~~ek medical care if you have any of the following symptoms for more than two weeks after your
lllJury:
•   Chronic headaches.
•   Dizziness or balance problems.
•   Nausea.
•   Vision problems.
•   Increased sensitivity to noise or light.
•   Depression or mood swings.
•   Anxiety or irritability.
•   Memory problems.
•   Difficulty concentrating or paying attention.
•   Sleep problems.
•   Feeling tired all the time.

SEEK IMMEDIATE MEDICAL CARE IF:
• You have confusion or unusual drowsiness.
• It is difficult to wake you up.
• You have nausea or persistent, forceful vomiting.
• You feel like you are moving when you are not (vertigo). Your eyes may move rapidly back and
forth.
• You have convulsions or faint.
• You have severe, persistent headaches that are not relieved by medicine.
• You cannot use your anns or legs nonnally.
• One of your pupils is larger than the other.
• You have clear or bloody discharge from your nose or ears.
• Your problems are getting worse, not better.

This information is not intended to replace advice given to you by your health care provider. Make
sure you discuss any questions you have with your health care provider.

Document Released: 12/08/2003 Document Revised: 01/08/2016 Document Reviewed : 04/02/2015
Elsevier Interactive Patient Education ©2016 Elsevier Inc.




 Name: JONES, DARRELL D                                      12 of 13                        10/17/2017 11 :54:39
 MRN: (MHP)-000202583                                                                       FIN: 001719423-7290
     Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.99 Page 41 of 176



Patient Visit Summary Signature

JONES, DARRELL D has been given the following list of patient education materials, prescriptions and
follow-up instructions:


I, JONES, DARRELL D, have received the above patient education materials/instructions and have verbalized
understanding:




_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Date_ _ _ _ _ _ _ Time_ _ _ _ __
Patient Signature




                                                 Date_ _ _ _ _ _ _ Time_ _ __ _ _
Provider Signature




Name: JONES, DARRELL D                             13 of 13                                 10/17/201711:54:39 '
MRN: (MHP)-000202583                                                                       FIN: 001719423-7290
                                                                                                                   __ .
RECEIVEDCase
         6/4/2018
             1:19-cv-00316-RJJ-RSK

     l\pproved, SCAO
                                     ECF No. 1-1 filed 04/24/19 PageID.100 Page 42 of 176
                              FILED 5/30/2018
                                     Ori;inH th c:cnmc:urT COURT
                                     !: ~~SJ<i~s\i.g¥~4t!Ile Police CJIC!              3rd copy - Def
                                                                                       4th copy - Pro
                                                                                                                            -
      STATE OF MICHIGAN
      l4TH-A"l'O'ISCIAL CIRCUIT
      MOSKiooN COUNTY
                                                        JUDGMENT OF SENTENCE
                                                        IX) COMMITMENT TO JAIL
                                                                                                                             ...-,.,
  ORI                         Court Address 9 9 0 TERRACE STREET
  MI•61001SJ                                MUSKEGON, MI 49442
  Police Report No. 2017-27890
                      The State of Michigan               Defendant's name
   THE PEOPLE OF                                           GREGORY EARL DIXON
                                                     V
                                                           474 EAST MICHIGAN AVENUE
                           •- - ------                     HESPERIA, MI 49421
                                                                                CTN    CN
                                                                                      61                                                      2
  THB COURT PINDSs
  1, The defendant was found guilty on                     4/19/18              of ' the crime(s) stated below:
                                                       'J>et•
                                                                                                                         s
      Count                                                           · CRIME                           MCL citation/PACC code
        1                                              FALSE REPORT OF A FELONY                    750 .4llAlB
  •Insert "G" for guilty plus, "NC" for nolo contendero, or "MI" for guilty but mentally 111, "D" tor dismissed by
  court, or "MP" for diamlaaed by proaecut:or/plaint:it!.
  2. The defendant          !XI
                           was represented by an attorney: JOHNSON,FREDBRICJC D.• JR.
                            0 was advised of right to counseland appointed counaol and knowingly,
                           intelligently, and volunt&rily waived that right.
   D 3. Conviction reportable to Secretary of state.
          The defendant's driver's license number is __________ •
 •    4 . Sanctions _are reportable to State Police . 0 Revoked. 0 SU.pended _ _ days. 0 Restricted_ daya.
 •    s. HIV testing and sex offender registration are completed.
  [XJ 6, The defendant has been finge:q,rinted according to Mer.. 28.243 .
 •    7. A DNA sample is already on file with the Michigan State Police from a prev~ous case. No
          assessment is required,
  IT IS ORDERED I I
 0 8. Probation is revoked.
 0 9. 0 Deferred statue ie revoked. O HYTA status is revoked.
                                                                                  •
 [XI 10. The defendant ia sentenced to jail as follows: . . J{cport at _

      Count
               Date Sentence
                   Begins
                                   sentenced
                                  Mos .   Daya
                                                  Credited iro Be Servec
                                                 Noa. .D&ys Noa. Day.11
                                                                                    m~
                                                                                       Release Authori1ed
                                                                                  for the Following Purpose:-
                                                                            D lJI)on
                                                                                                              -
                                                                                     payment of fine/costs IIo--,~,
                                                                                                              •~:;-
                                                                                                                    =a~-•,~ • e
                                                                                                                    -     <y.r,;mi
                                                                                                                                     Period
                                                                                                                                        To

        1        5/24/18                     5              5
                                                                            0   To work or seek work. , .1?•.   -<rn
                                                                                                                n-;;;
                                                                                                                 ..-cfl
                                                                            O   For attendance at schooil,9.     g
                                                                            D   For medical treatment .. ,~.                ~.,
                                                                            0   Other                     N         l• .
 0 11. Sentence(e) to be served consecutively to (I! this item 1• not checked, the sentence is concurrent .)
       0 each other. 0 case number(s)
 12, The defendant ihall pay:             $68,00 STATB MINIMUM COSTS         $130,00 CR.INK VICTIM RIGHTS
                 $450.00 CIR CT COST POST CUNNING,              $450,00 PUBLIC DKVENDBR                  $1098,00 TOTAL
                $1098,00 8ALANCE
       The due date for payment is 5/24/18. Pine, costs, and fees not paid within 56 days
       of the due date are aubje0t to a 20t late penalty on the ~mount owed. only the fine and
       some costs may be satisfied by serving time in jail . O The defendant ahall serve _ _ days
       in jail for failure to pay on time,aa part of a conditional sentence . Prior to enforcement of
       jail time for failing to pay, the court must detennine the defendant's Ability to pay.
 IE   13 , The defendant shall be placed on probation for ___J_ months and abide by the terms of
           probation . (See separate order. I




                            MCL ?65,15121 , MCL 119,lk, MCL 7&,.3, NC~ 1,,.1,a, Met. 775,22, MCL 710,711, MC~ 710,121, NCR 6,427
 MC 219        (1/ie) JUDGMENT OF SENTENCE/COMMITMENT TO JAIL                                                 SH NUT PMB
          Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.101 Page 43 of 176
 J'CDGMBNT OP, SBNTBNCB/COMHITMBN'l' TO JAIL     (1/18)                          CASB NO. 18•000568-FH•D
                                                                                                 PAGB        2
 IT IS ORDBUD (continued):
              ...   "!'.i,   .
 O     14 .   .:ffle defendant shall complete the following rehabilitative services.
               0 Alcohol Highway· Safety Education
               D Treatment ( O outpatient, D inpatient, 0 residential, 0 mental health).
              Specify:
 D     15 . The vehicle used in the offense shall be immobilized or forfeited . (See aepara.~e order.)
 0     16. Other:




       ,,, :Jo-tf                                                                                  63987
Date                                                                                                r no ,

                                                                                              LAST PAGB
      Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.102 Page 44 of 176


                                                                                                                    Original - Court
                                                                                                                    1stcopy-Tenant
                                                                                                                    2nd copy • Mailing
                                                                                                                    Srd copy - Landloni/landlady,
  A    roved, SCAO                                                                                                  4th cop· - Proof of service
            STATE OF MICHIGAN ·                                                                                                            CASE No. -·
                                                                       SUMMONS
  60th                  JUDICIAL DISTRICT                    Landlord-Tenant I Land Contract                                ·. 201a-0~q435LT
  Court addre$S                                                                                                                                          Court telephone no.
 MICHAEL I;. KOBZA HALL _
                        OF JUSTICE 990 Terrace St., Muskegon. Ml 49442                                                                                      : (231) n4-632s
         Plaintiff'~ n:;m~. llddroi:s:, and telephone no.                                   Plaintifis attorney. bar no .• address, and telephone r.o.
         DARRELL JONES ··                                                                   KENNETH S. HOOPES P53469                      .        :
         c/0 435 WHITEHALL ROAD                                                              LADAS Hc°OPES MCNEILL LAW, PLC · . ;
         MUSKEGON, Ml 49445                                                                  435 WHITEHALL ROAD
                                                                                           IMUSKE~ON._~I            4~5 . (~31) 724-6218 .: ..
            V                                                                               If you require special accommodations to use the court
       : Defendant's narne. address. and telephone no;                                      because of a disability or if you requir~ a foreigh language
         GREGORY DIXON ·                                                                    interpr.eter ~ hefp you fuDy participate in court l)roceedings,
         KIMBERLY DIXON-ALL OCCUPANTS                                                       please contact the court immediately t.o.mak~rraiigements.
                                                                                                                :                .                       ;;;;,            .
         1449 TERRAC~ ST:.. APT. #1
         MUSKEGON, Ml 49442 .                                                              [ ~]Rental unit eviction_ _                    :=.' :_ . ~~ ··:rt
                    ·. · ..
                                                                                           Oland
                                                                            contra~.forfeiture                                            :· / :' · ·      , ;
                                                                                                                                                         '-0.i        ::' '
                                                                                                                                                                      1·' ,.
 NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you ere notified:                                                 · ·       ~ .          ~ .--:
                                                                              D to rec~ver possession, after land contra_~ : forteitu~ ~f r··.
                                                                                                                                                                              t ·•



                                                                                                                                                                          -·
                                                                                                                                                                      I



 1. The plaintiff has filed a complaint against you and wants                0,......
                                                                                        a money Judgment for                              .:. :: S.:!
                                                                                                                                               ~- .•
                                                                                                                                                         ·C.,"1
                                                                                                                                                           •· :
                                                                              W to evict you from                                              :'.,,.:   co·i
       ddrC$5 or dncripticn of pn::mi$C$

        1449 TERRACE ST., APT.#1, MUSKEGON, Ml 49442

2. You are summoned to be in the district court on                 Tuesday, January 23, 2017                                              at 8:30 a.m #2
                                              .                 ~~~                                                                           ~fu~e-------
      IBJ at the addiess above; 0           990 Terrace
                                           l.acation
                                                            st.: Muskegon, Ml                                              • courtroom
                                                                                                                                               - - - -.- - - -
3. You have the right to a jury trial. If you do not demand a jury trial and pay the required jury fee in your first defense response,
   you will lose this right.
4. If you are in district court on time, you wiU have an opportunity to give the reasons why you feel you should not be evicted.
            .  -                         ..                                                                                       l
   Bring witnesses. receipts, and other necessary papers with you.                                                                .
5. If you are not in district court on time, you may be evicted without a trial a n- dm~~e~
                                                                                        ~ judgment may be entered against ~ u.

              J/q/1~                                           .                                 _:_ )                                                            :
Oat.a luued                                                                               Court cle                                                               ;              .
"The certificate of mailing applies to landlord-tenant cases only                                           Th~ document must be sealed by the s~! of lhe court
                                                                                                                                                                  ,
                                                  CERTIFICATE OF MAILING BY COURT*
I certify that on this date I served a ~PY of this sumrrio.11$ and the complaint and required attachments on the defendants by first-class
mail addressed ·to their last-known addresses as defined in MCR 2.107(C){3).                                    ·

          .}I\Ol lt
Date
                                              CERTIFICATE OF MAILING BY PLAINTIFF*

  I certify that on this date I served a copy or this summons and the complaint and required attachments on the defendants by fiist-class
                                                                                                                                ' . ?~~-,.
                                                                                                                           0
. ~ii ;~d-~ressed to iheir last-known addresses as defined in MCR 2.107(C)(3). I have attached a receip1 mail' f .


Date                                                                                      Plaintiff signature
                                                                                                                               . · ; ..                          MqL 600.5735,
oc 104    (3/12}    SUMMONS, LANDLORD-TENANT I LAND CONTRACT                                                           ..MCR2.102, MCR 4.201(C}. MCR 4.202(E)
     Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.103• Page 45
Case Assigned to:
                                                                               of 176
                                                                            2018-000568-FH
Annette Rose Smedl ey                                                         FI LED 2/2/2 018                                          '             ,(
                                                                             14th CIRCUI T COURT                                            .              CCR-RETBO
                                                                             MUSKEGON COUNTY                                                [!]· ,. ..:..:r NOT PROPOSED
   2017005604 dlw
   STATE OF MICHIGAN                                                                         COMPLAINT                     DISTRICT:
   60th JUDICIAL DISTRICT                                                                     FELONY
   14th JUDICIAL CIRCUIT                                                                                                   CIRCUIT:
   District Court ORI: Ml610025J                                                                 Circuit Court ORI: Ml610015J
   990 Temce Street, Muskeaon, Ml 49442 231-7U-6283                                              1190 Tarraca Streat Muskaaon M149442 231 •724,,6251
                                        Defendant's name and address                                                           Victim or complamant
   THE PEOPLE OF THE                                V GREGORY EARL DIXON
   STATE OF MICHIGAN                                    1447 TERRACE ST# 2                                                          Complainlng Witness
                                                        MUSKEGON. Ml. 49442
   Co-defendant(&)                                                                                                                 Date: On a about
                                                                                                                                    11/01/2017
   CltylTwp.Mlage                               County ri Michigan                  Defendant TCN       Defendant CTN             Defendant SID            Oef81'1dlrlt DOB
   Muskegon City 1447-2                         Muskegon                                                61-170056Q4-01                                     M/W 09/13/1962
   Terrace St
   Police agency report no,
   MPD 201727890
                                                              I Charge
                                                                See below
                                                                                    i°LN Type:          Vehicle Type              Defendant DLN
                                                                                                                              D250288162711
   [ j A sample for chemical testing for DNA 1dent1ficatlon profiling 1s on file with the M1ch1gan State Pohce from a previous case.
   STATE OF MICHIGAN, COUNTY OF MUSKEGON
   The complaining witness says that on the date and at the location described above, the defendant, contrary to law,

   COUNT 1: FALSE REPORT OFA FELONY
   did, intentlonally make a false report of the commission of a felony, Assault with a Dangerous Weapon, to a peace
   officer of the Muskegon Police Department, knowing that the report was false; contrary to MCL 750.411 a(1 )(b ).
   [750.411A1B]
   FELONY: 4 Years and/or $2,000.00


   Upon conviction of a felony or an attempted felony court shall order law enforcement to collect DNA Identification
   profiling samples .

   _    If there is a check to the left, please place warrant Information on NCIC.
   The complaining witness asks that defendant be apprehended and dealt with according to I




   by:
      1;-.....=== ==;;MA
                       ;.;fiHEw
                           ;;:;;;;:;:J,:;:;
                                        ltoliatr;;;;;.;;:,;;;:P::;;;Sll;lti
                                                                         ;., ;:::::===~-,,   _,.,--1      ~                                                ?". ci
      ~-
       ' _ _ __                     atlff
                                     _ TRIAL_IITTO
                                              _RNff_ _ _ __                         ___,     Ju~a/~~a;:o.                                         p    ~      -;u
   CTN: 61-17005604-01 CC1



                        '




                                                                                                             COURT
                                                                                                                 .,      _,   ~
n
J
        Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.104 Page 46 of 176



    2017005804 dlw
    STATE OF MICHIGAN
             I
                                                                           WARRANT                      DISTRICT:
    60th JUDICIAL DISTRICT                                                  FELONY
    14th JUDICIAL CIRCUIT                                                                               CIRCUIT:
    District Court ORI: Ml610025J                                           Circuit Court ORI: M=10~15J_     Ml              . 24-82
    990 Terrace Street, Muskegon, Ml 49442 231·724-6283                     990 Terrace Street,   ua aaon,       49442 231 7       51
                                           Defendant's .name and eddress                                     Victim or complainant
    THE PEOPLE OF THE                   V GREGORY EARL DIXON
    STATE OF MICHIGAN                     1447 TERRACE ST# 2                                                 Complaining Witness
                                          MUSKEGON Ml. 49442
    Co-defendant(s)                                                                                        Date: On or about
                                                                                                             11/01/2017
    City/TwpNUlage                   County In Mlchlga,         Defendant TON     Defendant CTN            Defendant SID                Defendant DOB
    Muskegon City 1447-2             Muskegon                                     61-1.7005604-01                        I               M/W
    Terrace St                                                                                                                          09/13/1962
    Pollce agency rvport no.                   !Charge          DLN Type:         Vehicle Type             Defendant DLN
     MPD 201727890                            See below                                                 D250288162711
    [] A sample for chemical testing for DNA 1dentlflcatlon profihng 1s on file with the M1ch1gan State Police from a previous case.
    STATE OF MICHIGAN, COUNTY OF MUSKEGON                                        ·'
    To any peace officer or court officer authorized to make arrest: The complaining witness has flied a sworn complaint In
    this court stating that on the date and the location described: 1447-2 Terrace St, the defendant, contrary to law,

    COUNT 1: FALSE REPORT OF A FELONY
    did, Intentionally ma~e a false report of the commission of a felony; Assault with a Dangerous Weapon, to a peace
    officer of the Muskegon Police Department, knowing that the report-was false; contrary to MCL 750.411a(1)(b).
    [750.411A1B]
    FELONY: 4 Years and/or $2,000.00
             r                 '
    Upon conviction of a felony. or a.n attempted felony court shall order law enforcement to collect DNA Identification
    profiling samples.
    Upon examination of the complaining witness, I find that the offense charged was committed and that there Is probable cause to believe that
    defendant committed the offense. THEREFORE, IN THE NAME OF THE PEOPLE OF THE STATE OF MICHIGAN, I order you to arrest and
    bring defendant before the _ _ _ _ _ _ _ _ District Court Immediately.

    •      The defendant may be released before arraignment If$
           by_ _ _ _ __,
                                                                   ~Ill 1~ted ·as interim bail
              Date


                                              (SEAL)
    Dale

    See attached return.

    CTN: 61-17005604-01 CW1
       Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.105 Page 47 of 176


                                                                                                                       Original - Court
                                                                                                                       1st copy• Tenant
                                                                                                                       2nd copy - MaQing
                                                                                                                       3rd copy. Landlord/Landlady
       ved. SCAO                                                                                                       4th       O Proct:.ot:ser:vk:e



           STATE OF MICHIGAN                                               SUMMONS                                                       CASE NO.
60th                   JUDICIAL .DISTRICT                    Landlord-Tenant/ Land Contract                                        2017-CZl-f ~lc -LT
Court address                                           .•                                                                                             Court telephone no.
MICHAEL E. KOBZA HALL OF JUSTICE 990 Terrace St., Muskegon, Ml 49442                                                                                          (2.31) 724-832a
        Plaintiff:, name,   aaaress. and tetephone no.                               Plaintifrs .rttomey, bar no., address, and telephOne no.
        DARRELL JONES                                                                 KENNETH S. HOOPES P53469
        do 435 WHITEHALL ROAD                                                         LADAS HOOPES MCNEILL LAW, PLC
        MUSKEGON; MI 49445                                                            435 WHITEHALL ROAD
                                                                                      MUSKEGON, Ml 49445                            (231) 724-6218

            y                                                                        If you require special accommodations to use the court
        jOefandant's name. address. and telephone no.                                because of a disability or if you require a foreign language
         VALERIE GRAVES & All TENANTS
                                                                                     interpreter to help you fulty participate in court proceedings,
        866 E. ISABaLA AVE.                                                          please contad the court immediately to make i:lrrangements.
        MUSKEGON, Ml 49442
                                                                                     (g]Rental unit eviction

                                                                                     Oland contract forfeiture

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
                                                                             D to recover possession. after land contract forfeiture, of
1. The plaintiff has filed a complaint against you and wants                 0  a money judgment for
                                                                             00 to evict you from
   !Address or description of premises
   J
          866 E. ISA~ELLA AVE., MUSKEGON, Ml 49442

                                                     r.,.._1-·l_c:_:l_\._
2. You ara summoned to be in the district court on _ _                                    . ~ ,.....l ""'\.o.__.•....I:)__.____
                                                                                     . .\...,afD                                         at         <g-·. 3Q G..-1)'\.
   ~ at the address above,            [R]     =~==.-:~~o~~~•;~=.:.da.~;.;;.:...
                                             990 Terrace    Muskegon, Ml __________ ,courtroomli'l'le_.;..
                                                             SL,                                   --tt"._                                                          \
                                            -~
                                             location                                                                                         - ~--'--- - -
3. You have the right to a jwy trial. If you ~ not demand a jury trial and pay the required Jury fee in your first defenS'e response.
   you will lose this right
4. If you are in district court ~ time, you will have an opportunity to give the reasons why you feel you should not be evided.
   Brtng witnesses, receipts, and other ~ r y papers with you.                    ,
5. If you are not in district court on time, you·may be evicted without a trial and a money j ~ ~ t may be entered against you.
                                                              .                                            /               '
""'o_at.e_iss_ued
                             OCT - 6 2017 .
              _ _ _ _ __.;.._ _,.,
                                                                                                    /_/·       4        .      =
                                                                                    -=eo-u.. . ,rt_c1e.,. . ,. . ., J1tL,-·...,.
                                                                                                                          - .,.L~-~--=,,.-==::-..,,----_,.,....,,·- -('--...- - - -
                                                                                                                                                                                  .


                                                                                                                                                                        i:-:--
~ certificate_of maiffng applies_~           l~ord-tenant     cases only                                                    This d~ment must bi~i{aled "!_ ~~I ~ court
                                                                                                                                                     _ ,:_• .::_-
                                       .1        CERTIFICATE OF MAILING BY COURT'"                                     I                           -:.c.;f::if
I certtfy that on th~ ~te I served a copy of thi;s_summons and the complaint and required attachm;Pts.bn the                             d~~byriil-c1asi7-r
mail ad~.tQ.lheir fast-known addresses as defined in MCR 2.107{C)(3i.                           . ,· ·                                         sf~:.::;             01            ,.::::
                ui.; I - 6 2017                                                                                    //.. ,-,i                  • , -..,           :-:,_..,        r~--
                                                                                                                                                               ✓;:'
--------~.:.:-'"'
Date                                                                                Court ~rk/ofiicer
                                                                                                                   I   <'./l <"7-=            --,,. r",
                                                                                                                                          ''(~& ,:::                         6'
                                                                                                                                                                             t     f-?



                                               CERTIFICATE OF MAILING BY PLAINTIFP                                                        j ::;· /::;

                                        or this summons and the complaint and required attachments on the defendants by first-dass
1certify that o.., this date I served a copy
mail addressed to their last-known addresses as defined In MCR 2.107(C)(3). t have attached a receipt of mailing from the post office.


                                                                                    Plaintiff signature
                                                                                                                                                                    t.\CL 600.5735,
DC 104     (3112)   SUMMONS, LANDLORD-TENANT/ LAND CONTRACT                                                                    MCR 2.102, MCR 4 .201(C), MCR 4.202{E)
    Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.106 Page 48 of 176


                                   MUSKEGON POLICE DEPARTMENT
                                  VICTIM/ WITNESS STATEMENT FORM
                      ComplaintN.umber: . ?£Pl?        -Z,7 tt!;C/1~clde~tType::J)v lcs~k~t-nfl r--·
                                                                                 .            I                      .
                                        ' IDENTITY OF PERSON MAKING STATEMENT                                .   I
Na;,,.,
Address=
             ~r,a.~~
             =L-s)?C;;;?                          City:
                                                            Raee:R s..,_£
                                                           } ~~,A/
                                                                                           DOB:    ,z/z.srtF3 .
                                                                                                  State:g__          ZIP:   f/?f Y/
                                              .. R::1-CTJ.M · 0 WITNESS
                                            CRIME VICTIM I WITNESS STATEMENT
   I affum that I am a victim of or a witness to the crime reported or that I represent the business victimized and the facts provided to
the Muskegon Police Department herein are .true and accurate to the best ofmy knowledge and belief. If! am a victim of the crime
reported. I also affirm that no one was given permission to commit the act(s) described herein against me or the business I represent.
I witnessed or have knowledge of the following events or facts concerning this incident:
                                        r




                                                    Date   r   I
          Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.107 Page 49 of 176


       Agency Name                                                           INCIDENT/INVESTIGATION                                       Case#
                                                                                                                                                     2017-23343
 I
  -   ORI
                    }vfuskegon Police D epartment                                              REPORT                                     Date / Time Reported
                                                                                                                                                       10/09/20 17 2 1:38 Mo
 N                                  Ml 6160300                                                                                            Last Known Secure
 C
 I
 D
      Location of Incident
          1169 S Getty Stlcatherine Av, Muskegon MI 49442-
                                                                                  Premise Type
                                                                                      Hif!,hwaylroad/alley
                                                                                                                       I
                                                                                                                       ZonefTract
                                                                                                                           lDE,MUPD
                                                                                                                                          At Found
                                                                                                                                                       10/09/2017 21:38 Mo
                                                                                                                                                       10/09/20 17 21:38 Mo
 E              Crime lncident(s)                                     (Co     )                                                                                            ACIIV lty
  N    #1
                Nonaggravated Assault
                                                                                  Weapon / Tools Personal Weapon
                                                                                                                                                                       I    N
  T
                13001
                                                                                  Entry                   Exit                                 I Security
  D
  A
                Crime Incident
       #2 Warrant Arrest -Assist Other Agency
                                                                      (Co     )   Weapon/ Tools                                                                        I   Acllvtty
  T
  A             99010W
                                                                                  Entry                         Exit                           ISecurity
       #3
                Crime Incident                                        (       )   Weapon/ Tools                                                                        I   ACUVtty
                                                                                  Entry                         Exit                           I Security
 MO

      #of Victims 2                 I
                                Type: INDIVIDUAL/ NOT LAW                                       Injury: Apparent Minor Injury             Domestic: NO
             Victim/B usi ness Name (Last, First, Middle)                                    Victimot      DOB      Race Se> Relationship Resident Status    Military
  V       VI JONES, DARREL DWANE                                                             Crime# 0211611963                To Offender                 Branch/Status
  I                                                                                            /,        Age 54      B        120,220
  C
  T
          Home Address
                    1976 DYKSTRA RD, Laketon Township, Ml 49445-
                                                                                                                                                I   Home Phone
                                                                                                                                                                     231-744-8753
  I
  M
          Employer Name/Address
                                                         LANDLORD
                                                                                                                              Business Phone
                                                                                                                                     231-638-3298
                                                                                                                                                            I   Mobile Phone
                                                                                                                                                                       231-638-3298
          VYR
          2015
                       Make
                       CHEV
                                    IModel
                                     SILVERADO
                                               I 5JJJleK         IColor
                                                                   BLK
                                                                                      I Lie/Lis
                                                                                          8873G6 Ml
                                                                                                                              VIN
                                                                                                                                   3GCUKTEC5FG 102656
       CODES : y. Victim (Denote V2, V3) 0          =Owner (if other than victim)         R = Reporting Person (if other than victim)
       Type: SOCIETY/PUBLIC                                                                      Injury:
 0
 T    Code Name (Last, First, Middle)                                                         Victim of      DOB          Race Se Relationship Resident Status    Military
 H                  State ofMichigan                                                          Crime#         II                       To Offender              Branch/Status
 E        V2                                                                                     2        Age
 R
  s
       Home Address                                                                                                                             I
                                                                                                                                               Home Phone


  I
       Employer Name/Address                                                                                                  Business Phone                I
                                                                                                                                                            Mobile Phone
 N     Type: INDIVIDUAU NOT LAW ENFORCEMENT                                                      Injury:
 V                                                                                                                          Race Se, Relationship Resident Status
 0    Code Name (Last, First, Middle)                                                        Victim~~                                                                Military
                                                                                             Crime#                                  To Offender                  Branch/Status
       IO BRIGGS, LAKEY/A STARLETT



                                                                                                                                                                     -
 L
                                                                                                           Age 34
 E
  V

  D
       Home Address
           2313 Riordan St Muskegon Heights, MI 494441636
                                                                                                                            B      F
                                                                                                                                                I   Home Phone

       bmployer NameiAdcJress                                                                                                 Bus1ne~                       Moo11e. . . . . . . i

          I =None 2= Burned 3 =Counterfeit/ Forged 4 = Damaged/ Vandalized 5 = Recovered 6 = Seized 7 = Stolen 8 =Unknown
                                 1
                                   "0J" = Recovered for Other Jurisdiction\
       11         Status
             Cod( Fnnff<  Value     OJ OTY                   Prooertv Descriotion                   Make/Model                                                      Serial Number
      I        88     EVID              S0.00        I   VICTIM STATEMENT
      I        37     OTHII             S0.00        I   1015BLK ,        887306 MI                             CHEV Sil,•eraclo                            3GCUKTEC5FG/02656
 p             03     07HR              S0.00        I   1011 SIL,    DSVl705 Ml                                BUIC /leQa/                                 W0JGS5EC3BI0/2790
 R
 0
  p
  E
 R
 T
  y




       Officer/ID#            ANDERSON L. C. fMUPDLCA 1)
       Invest ID#             (0)                                                                                Supervisor             WA LTZ, S. A. (MUPDSAWJ)
Status Complainant Signature                               I Case Status
                                                             Arroet                              I0/ /0/20/ 7
                                                                                                                 Case Disposition:
                                                                                                                                                                      I     Page 1
       R CSlIBR                                  Printed By: MUPDMCG I,                                         Sys#:669388                                           12/28/2017 09:02
  Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.108 Page 50 of 176

                                             Incident Report Additional Name List
Muskegon Police Department                                                                           OCA :     2017-23343 . ·. .
                                                        Additional Name List

                                                                                              Victim of
    Name Code/#      Name (Last, First, Middle)                                               Crime#          DOB           Age Race Sex




                                                                                                               B: -
 1 ) IO       2      JONES, FATIMA                                                                        -                 46   BF
           Address                                                                                            H: - -•
       Empl/Addr




                                                                                                              HB:: ---·
                                                                                                                     -
                                                                                                    Mobile#:

 2 ) WI       1      SIMS, JAYLEND MARCELLUS                                                              -                 19   B
           Address
       Empl/Addr
                                                                                                    Mobile#:       23/- -

 3) IO        3      PROMED
           Address   965 Fork St, Muskegon, Ml 49442-                                                         H:   23/-720-1804
       Empl/Addr     Pro Med                                                                                  B:
                                                                                                     Mobile#:

 4) IO        4      HACKLEY HOSPITAL
           Address   1700 Clinton St, Muskegon, MI 49442-                                                     H:   231-728-4936
       Empl/Addr                                                                                              B:
                                                                                                    Mobile#:




 R CS1NC                                          Printed By: MUPDMCGI ,   12/28/2017 09:02                                      Page2
           Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.109 Page 51 of 176
City: Keep original and             City of Muskegon, Muskegon County                   Denial Fonn
provide copy of both sides,                  933 Terrace Street
along with Public Summary,
to requestor at Ill\ charge.                Muskegon,  Ml 49440
                                          Phone: 231-724-6705

                                            Notice of Denial of FOIA Request
                          Michigan Freedom of Information Act, Public Act 442 of 1976, MCL 15.231 , et seq.

 Request No.: --'1.;. .7-.. :. 16=5;. ;.1____Date Received: ....1....
                                                                  2-......28__-....
                                                                               17_ __          Check if received via: fJ Email C Fax C Other
 Electronic Method
 Date of This Notice: _ _ __                                                          Date delivered to junk/spam folder: _ _ _ __
 Name                                                                                                 Phone
 Darrell Jones
 Firm/Organization                                                                                    Fax

 Street                                                                                               Email
 City                                                                               State             Zip

 (Please Print or TypeJ..                                            Date discovered in junk/spam folder: _ _ _ __
 Request for:         l!JCopy    o Certified copy        o   Record inspection      D Subscription to record issued on regular basis

Delivery Method:            D
                       Will pick up D Will make own copies onsite ~ Mail to address above o Email to address above
D Deliver on digltal media provided by the City: _ __ _ __ _ _ _ _ _ __ __ _ __ _ __

Record(s) You Requested: (Listed here or see attached copy of original request) _See attached request from requestor_
_ Your request is granted as to all nonexempt public records in the possession of the department falling within the scope of your
request. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ __ _ __ _

o All OR o Part of your request for records has been denied. Please refer to this form for an explanation. If you have any
questions regarding this denial, contact __Capt. Shawn Bride_ _ at __231-724-6750_ __ __ _ _ __

                                                               Reason for Denial:
01. Exempt from Disclosure: This item is exempt from disclosure under FOIA Section 13, Subsection _ _ _ _,{insert number),
because:


D 2. Record Does Not Exist: This item does not exist under the name provided in your request or by another name reasonably
known to the City. A certificate that the public record does not exist under the name given is attached. If you believe this record does
exist provide a description that will enable us to locate the record:                                                    ·

 3. Redaction: A portion of the requested record had to be separated or deleted (redacted) as it is exempt under FOIA Section 13,
Subsection _A.because: Privacy_ _ __ __ _ _ __ _ _ __ __

A brief description of the information that had to be separated or deleted: Date of birth, phone number, address, ops code, LEIN
Information,_ _______ __ _ _ __ _ _ __ _ _ _ _ _ _ _ _ __ __ __ __ __ _


                                             Notice of Requester's Right to Seek Judicial Review
You are entitled under Section 10 of the Michigan Freedom of Information Act MCL 15.240, to appeal this denial to the City or to commence an
action in the Circuit Court to compel disclosure of the requested records if you believe they were wrongfully withheld from disclosure. if, after
judicial review, the court determines that the City has not complied with MCL 15.235 in making this denial and orders disclosure of all or aportion of
a public record, you have the right to receive attorneys' fees and damages as provided in MCL 15.240. (See back of this form for additional
information on your rights.)
Signature of FOIA Coordinator:                                                                                          Date:
        Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.110 Page 52 of 176

 City Staff: Keep original and provide copies               CITY OF MUSKEGON
of boC1 s:-d~ of each sheet, along with Public                                                                                 Detailed Cost Itemization
     summary, to requestor at no charge.                   COUNTY OF MUSKEGON
                                 Freedom of Information Act Request Detailed Cost Itemization
                                                 Prepared for                                                  Date Request
Date:
             1-5-18                               Request:       17-1651                                         Received         12-28-17
This is in response to your request for the following records:
                                                                 ---------
Report 17-23343, 17-25139+photos

The following cost are being charged/estimated in compliance with Section 4 of Michigan freedom of lnfonnation Act, MCL 15.234,
according to the City's FOIA Policies and Guidelines. If the City is seeking a 50% deposit prior to providing the public records sought,
the estimate is itemized on this fonn, lines 2-7 below.

These fees are being charged because failure to do so will result in unreasonably high cost to the City because of the nature of the
request in this particular instance, specifically:
Clerical/Staff time

These cost will be estimated and charged In 15 minute time increments; partial time increments must be rounded down. If the number
of minutes is less than 15, there is no charge.
1. If all or a portion of the requested information is available on the City's website, the city is required to tell you it is available on
the website and, where practicable, include a specific webpage address where the information is available.
In this case   ®  None      OSome        OAll of the requested material can be found at the following webpage(s):

------------ '                                        ------------                               '
If the webpage is all the information you need, it is provided without charge. If, however, you still wish to received a copy of material from the
webpage, please let use know. The usual charge will apply if the City is required to produce copies of material from the webpage.
2. Labor Cost to Locate Records Not on City Website:
This is the cost of labor directly associated with the necessary searching for, locating, and examining public records in conjunction with receiving
and fulfilling a granted written request.
Hourly Wage with fringe Benefit Cost:                                  $ 26.65                   Number of 1/4 hour
Fringe Benefit Multiplier:                                               50%                          Increments
                                          Charge per 1/4 hour:          $ 6.66              x              1               =           $ 6.66

     D       overtime rate charged as stipulated by Requester (overtime is not used to calculate the fringe benefit cost).
3. Labor Cost for Copying/Duplication of Records
This is the cost of labor directly associated with duplication of publications, including making paper copies, making digital copies, or transferring
digital public records to be given to the requester on non-paper physical media or through the Internet or other electronic means as stipulated by
the requestor.
Hourly Wage with fringe Benefit Cost:                             ______                           Number of 1/4 hour
Fringe Benefit Multiplier:                                                  50%                        Increments
                                          Charge per 1/4 hour:            $ 0.00             x ______                       =              $ 0.00
                 n     Overtime rate charged as stipulated by Requester (overtime is not used to calculate the fringe benefit cost).
4. Labor Cost for Copying/Duplication of Records Already on City's Website:
This is the cost of labor directly associated with duplication of publications, including making paper copies, making digital copies, or transferring
digital public records to be given to the requester on non-paper physical media or through the Internet or other electronic means of information
already on the City's Website as stipulated by the requestor.
Hourly Wage with fringe Benefit Cost:                              ______                          Number of 1/4 hour
Fringe Benefit Multiplier                                                  50%                         Increments
                                                                          $ o.oo
        •                                 Charge per 1/4 hour:                               x ______                       =             $ 0.00
           Requestor has stipulated that some/all of the requested records that are already available on the City's website be provide in paper or
            non-paper physical digital medium.
        D Overtime rate charged as stipulated by Requester (overtime is not used to calculate the fringe benefit cost).
FOIA Detailed Cost Itemization Form                                                                                                               Page 1
    Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.111 Page 53 of 176


                                                                                                                                                           I
5. Labor Cost for Separating Exempt from Non-Exempt (Redacting): Material not on City Website.
This is the cost of labor directly associated with the reviewing, separating, and deleting exempt from non-exempt information.
Hourly Wage with fringe Benefit Cost:
                                                                                                      Number of 1/4 hour
Fringe Benefit Multiplier                                                   50%
                                                                                                         Increments

                                      Charge per 1/4 hour:         $ o.oo              x ______                         =                  $ 0.00

      D   Overtime rate charged as stipulated by Requester (overtime is not used to calculate the fringe benefit cost).

6. Cogylng / DuQlication Cost:
This is the cost of materials used for copying or duplicating.
For paper copies, no more than the actual cost of a sheet of paper for:                               Number of sheets                         Cost
            Letter (8-1/2 x 11 inch, single and double-sided): .1                            X               28                =           $ 2.80
            Legal (8-1/2 x 14 inch, single and double-sided):                                X                                 =           $ 0.00
                Other paper sizes (single and double-sided):                                 X                                 =           $ 0.00
For non-paper physical digital media:                                                                  Number of Items                      Cost
                                                          Disc                               X                                 =           $ 0.00
                                                         Tape                                X                                 =           $ 0.00
                                                         Drive                               X                                 =           $ 0.00
                                                  Other digital Medium                       X                                 =           $ 0.00

                                                                                                               Total                       $ 2.80

7. Mailing Cost:
This is the cost of materials and postage used for mailing the request.
                                                                                                       Number of Items                         Cost
                               Actual Cost of Envelope:
                                                                ---                          X                                 =           $ 0.00
                              Actual cost of Packaging:
                                                                --- per stamp                X                                 =           $ 0.00
                                Actual cost of Postage:
                                                                - --                         X                                 =           $ 0.00

                                                                --- perpound                 X                                 =           $ 0.00

        Actual Cost Postal Delivery Confirmation:
                                                  ---
                                                                ---  per package             X
                                                                                             X
                                                                                                                               =
                                                                                                                               =
                                                                                                                                           $ 0.00
                                                                                                                                           $ 0.00
  *Expedited Shipping or Insurance as Requested:
                                                                ---                          X                                 =           $ 0.00

                  •     *Requester has requested expedited shipping or insurance
                                                                                                             Total                         $ 0.00


8. Total Fees before Waivers, Discounts or Deposit:                                                                  ®     Cost Estimate   U     Bill
          Estimated Time Frame to Provide Records:                             1. Records on City Website:                             No Charge
                           1-5-18                  (days or date)              2. Labor Cost to Locate:                                    $ 6.66
          ---------                                                            3. Labor Cost for Copying                                   $ 0.00
          The time frame estimate is nonbinding upon the City, but the
           City is providing the estimate In good faith. PrOl/lding an         4. Labor cost for Copying Records on Website:               $ 0.00
          estimated time frame does not relieve the City from any of the       5. Labor Cost to Redact                                     $ 0.00
          other requirements of this act.
                                                                               6. Copying/Duplication Cost:                                $   2.80
                                                                               7. Mailing Cost:                                            $ 0.00

                                                                                                                       Total               $ 9.46


9. Public Interest Waiver:
                                          D         Eligible for Waiver    All fees are reduced by:     0%
                                                                                                      ------
                                                        8. Total Cost       $ 9.46            X         0%                     =           $0.00




FOIA Detailed Cost It em izatio n Form                                                                                                                  Page 2
      Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.112 Page 54 of 176


10. Indigence Discount:
    D Eligible for Discount of $20.00                                                                                                 $ 0.00

11. Nonprofit Organization Discount:
     D  Eligible for Discount of $20.00

12. Good Faith Deposit:
If the estimated cost of responding to this request exceeds $50.00, the City may collect up to 50% of that estimate (i.e., 50% of the amount on line
8) before responding. If the requestor has not paid previous FOIA fees in full, the City may require an increased estimated fee deposit of up to
100%.
     D      Unpaid previous fees                                      $ 9.46              X              0%                =           $0.00

13. Late Response Labor Cost Reduction
If the City does not respond to a written request in a timely manner as required under MCI 15.235(2), the city must reduce the charges for labor
cost otherwise permitted by 5% for each day the City exceeds the time permitted for a response to the request, with a maximum 50%
reduction.
               Number of Days over Required Response Time:                              X              5%               =           $ 0.00

14. Balance Due:
                                                               8. Total Fees before Waivers, Discounts or Deposit:                    $ 9.46
                                                                                         9. Public Interest Waiver:           -       $ 0.00
                                                                                           10. Indigence Discount:            -       $0.00
                                                                              11. Nonprofit Organization Discount:           -
                                                                                          12. Good Faith Deposit:            -        $ 0.00
                                                                         13. Late Response Labor Cost Reduction:             -        $ 0.00
                                                                                                     Balance Due:
                                                                                                       =                              $ 9.46
          Request will be processed, but balance must be paid before copies may be picked up, delivered or mailed.
                                                 Payments may be made in one of two ways:
            1. By check with the check made payable in the                              2. By Credit Card at the Muskegon Police
            amount of deposit due to City of Muskegon and                            Department or by phone, (231) 724-6750), Mon-Fri
                               mailed to :                                                           8:30am-5:00pm.

          FOIA Request                                                   or          There will be processing fees to cover the cost of
          Muskegon Police Department                                                 fees charged to the City by a Third party processor.
          980 Jefferson                                                              $2.00 flat fee per transaction: $1 .00-$65.00
          Muskegon, Mt 49443-0536                                                    3% of total transaction: $65.01 and up.

                       The Public Summary of the City's FOIA Procedures and Guidelines is available free of charge from:
                                                       Website: www.muskegon-mi.gov
                                               Address: 933 Terrace St., Muskegon, Ml 49441




FOIA Detailed Cost Itemization Form                                                                                                            Page 3
           Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.113 Page 55 of 176

       Agency Name                                                        INCIDENT/INVESTIGATION                                       Case#
                                                                                                                                               2017-23759
                Muskegon Police D epartment                                               REPORT                                       Date/ Time Reported
  I    ORI                                                                                                                                        10/ 15/2017 19:1 3         Sun
  N                             M16160300                                                                                              Last Known Secure
  C
       Location oflncident                                                  Premise Type                            Zone/fract                    10/ 15/2 017 19:13         Sun
  I                                                                                                                                    At Found
  D                32 W Forest Av, Muskegon Ml 49442-                       Residence/ home                           1S,MUPD                     10/ 15/2017 19:13          Sun
  E            Crime lncident(s)                                  (Co ) Weapon/ Tools                                                                                CtlVl
  N    #1
               Suspicious Situations                                       Entry
  T                                                                                                          Exit                          Security
               98007
  D            Crime Incident                                              Weapon/ Tools                                                                          Activity
  A    #2
  T                                                                        Entry                             Exit                          Security
  A
               Crime Incident                                              Weapon/ Tools                                                                             cttv1ty
       #
                                                                           Entry                             Exit                          Security

 MO
       #   of Victims 0          Type:                                                   Injury:
                Victim/Business Name (Last, First, Middle)                            Victimo            DOB          Race Se Relationship Resident Status    Military
  V     Vl                                                                            Crime#                                  To Offender                  Branch/Status
   I                                                                                                   Age
  C    Home Address                                                                                                                         Home Phone
  T
   I   Employer Name/Address                                                                                              Business Phone              Mobile Phone
  M

       VYR          Make           Model             Style      Color              Lie/Lis                                VIN

       CODES: V- Victim (Denote V2, V3) 0 = Owner (if other than victim)           R = Re     rtin Person (if other than victim)
  0     Type: INDIVIDUAU NOT LAW ENFORCEMENT                                                 Injury:
 T     Code Name (Last, First, Middle)                                                Victimo                         Race Se Relationship Resident Status    Military
 H     RP JONES, DARRELL DWANE                                                        Crime#                                  To Offender                  Branch/Status
 E
 R
  s
  I
 N      Type: INDIVIDUAU NOT LAW ENFORCEMENT                                             Injury:
 V     Code Name (Last, First, Middle)                                                Victim o                                                                      Military
 0     IO      CONLEY, JEFFREY ALLEN                                                  Crime#                                                                     Branch/Status
  L
  V
 E
 D


        I = None 2 = Burned         3 -=Counterfeit/ Forged  4 = Damaged/ Vandalized 5 = Recovered 6 -= Seized 7 - Stolen 8 = Unknown
                                           "OJ" = Recovered for Other Jurisdiction
       VI           Status
             Cod    Fnn/T       Value       OJ    TY               Pro e    Descri lion                                   Make/Model                       Serial Number



  p
 R
 0
 p
 E
 R
 T
 y




       Officer/ID#           COX T. L. 'MUPDTLCl
       Invest ID#            0                                                                               Supervisor            WALTZ, SA . (MUPDSAWJ)
Status Complainant Signature                                                                                 Case Disposition:                                    Page 1
                                                                                            10/15/2017
       R CSlIBR                                  Printed By: MUPDMCGI ,                                   Sys#: 670427                                       06/04/2018 15:06
   Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.114 Page 56 of 176
                                              Incident Report Additional Name List
Muskegon Police Department                                                                           OCA:          2017-23759
                                                        Additional Name List   .


                                                                                              Victim of
    Name Codtl#       Name (Lut, Fir1t, Middle)                                               Crime#          DOB            Age Race Sex
 1) IO         2      TOTTEN, DAYATA NIKI-YACOLE                                                          12/28/1984         32   B   F
            Address   32 W Forest Av, Muskegon, J..f] 49441-2519                                              H:    231-736-2798
       Empl/Addr      Coles Bakery                                                                            B:    231-777-6070




                                                                                                              H:-
                                                                                                    Mobile#:

2) JO          3      TOTTEN, SEQUOIA DA VIYA                                                             -                  34   BF

                                                                                                              B:
                                                                                                    Mobile#:        231- -




 R_ CS7NC                                         Printed By: MUPDMCG I,   06/04/2018 15:06                                       Page2
            Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.115 Page 57 of 176
                                                         INCIDENT/INVESTIGATION REPORT
    Muskegon Police Department                                                                                             Case# 2017-23759
Status     I =None    2=Bumed        3 - Counterfeit/ Forged   4 =Damaged/ Vandalized   5 = Recovered   6=Seized 7= Stolen S=Unknown
Codes
         IBR Statu,           Quantity     Type Measure                    Suspected Type



    D
    R
    u
    G
    s




         Assisting Officers




         Suspect Hate / Bias Motivated:


                                                               INCIDENT/INVESTIGATION REPORT
Narr. (cont.) OCA: 2017-23759                                     Muskegon Police Department
I   NARRATIVE




R_CS2IBR                                                            By: MUPDMCG I, 06/04/2018 15:07                                           Page3
    Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.116 Page 58 of 176
                                      REPORTING OFFICER NARRATIVE                                   OCA
Muskegon Police Department                                                                                2017-23759
   Victim                                      Offense                                              Date / Time Reported
                                                  SUSPICIOUS SITUATIONS                               Sun 10/15/2017 19:13
                   TIIE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTIIORIZED PERSONNEL ONLY



    DATE/flME:

    10/15/17 at 19:13

    INFORMATION:

    I responded to 32 W Forest Ave on a threats report. Upon arrival I made contact with the complainant, Darrel
    Jones, who advised he had been assaulted by Jeffrey Conley a few days ago (10/09/17 report 17-23343).

    Jones stated his niece, Dayata Totten, had just warned him that Conley had called her sister, Sequoia Totten,
    right after he got out of jail and made some threatening statements about him. Dayata stated Sequoia had told her
    that Conley said ifs not over and he was going to kill him.

    I then made contact with Sequoia Totten and asked her about the threats Jones claimed that Conley had made to
    her. Sequoia denied knowing anything and stated she had nothing to do with that.

    I advised Jones not to have any contact with Conley.

    Cleared.
    Closed.
    Cox#39




 Reporting Officer: COX, T. L.             Printed By: MUPDMCGI,   06/04/2018 15:07                                        Page 4
 R_CS3NC
           Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.117 Page 59 of 176


      f°Agcncy Name                                                               IN C !DENT/INVESTIGATION                                      Case#
      I           Muskegon Police Department                                                                                                            2017-25139
                                                                                                     REPORT                                     Date / Time Reported
  I       ORI                                                                                                                                              11/01/2017 17:21 We
  N                                 MI 6160300                                                                                                  Last Known Secure
  C
  I
  D
          Location oflncident
                    1449 Terrace St, Muskep:on MI 49442-
                                                                                       Premise Type
                                                                                          Highway/road/alley
                                                                                                                             I
                                                                                                                             Zone/Tract
                                                                                                                               IS,MUPD
                                                                                                                                                At Found
                                                                                                                                                           I l/0l/2017 17:21 • We
                                                                                                                                                           ll/0 //20 17 17:21 We
  E              Crime lnc ident(s)                                       (Co      )   Weapon / Tools Handgun                                                                ACtlVlty
  N       #1
                 Aggravated I Felonious Assault                                                                                                                          I    N
  T
                 13002                                    -                            Entry                  Exit                                 ISecurity
  D              Crime Incident                                           (Co      )   Weapon/ Tools                                                                         Act1v1ty
  A       #2     Weapons Offense - Concealed
                                                                                                         Handgun                                                         I      p
  T
  A              52001
                                                                                       Entry                          Exit                         I Security
          #3
                 Crime Incident                                           (        )   Weapon/ Tools                                                                     I   Activity
                                                                                       Entry                          Exit                         I Security
 MO

          # of Victims 2            I
                                   Type: INDIVIDUAL/ NOT LAW                                         Injury: None                                      Domestic: NO
                  Victim/Business Name (Last, First, Middle)                                      Victim of     DOB              Race Se, Relationship Resident Status    Military
  V        Vl JONES, DARREL DWANE                                                                 Crime# 02/16/1963                       To Offender                  Branch/Status
  I                                                                                                  I,       Age 54             B          130
  C
  T
          Home Address
                  1976 DYKSTRA RD, Laketon Townshiv, Ml 49445-
                                                                                                                                                    I Home Phone
  I
          Employer Name/Address                                                                                                   Business Phone                 Mobile Phone
  M
                                                          LANDLORD                                                                         231-638-3298                 231-638-3298
           VYR         Make         I Model          I Style        IColor                 I Lie/Lis                              VIN

           CODES: V- Victim (Denote V2, V3) 0 = Owner (if other than victim)                   R = Reporting Person (if other than victim)
           Type: SOCIETY/PUBLIC                                                                       Injury:
  0
  T       Code Name (Last, First, Middle)                                                          VictimoJ       DOB          Race Se: Relationship Resident Status    Military
  H               State ofMichigan                                                                 Crime#         II                       To Offender               Branch/Status
  E       V2                                                                                                   Age
                                                                                                      2
  R
  s
          Home Address                                                                                                                              I Home Phone

          Employer Name/ Address                                                                                                  Business Phone                 Mobile Phone
 I
 N        Type:                                                                                      Injury:
 V
 0    Code Name (Last, First, Middle)                                                             Victimol         DOB           Race Se1 Relationship Resident Status    Military
                                                                                                  Crime#                                  To Offender                  Branch/Status
 L

 E
 D
  V
          Home Address
                                                                                                               Age
                                                                                                                                                    I Home Phone

          Employer Name/Address                                                                                                   Husmess Phone                 IMobile Phone
          I =None 2=Bumed 3 =Counterfeit/ Forged                4 = Damaged / Vandalized 5 = Recovered               6=Seized        7 =- Stolen 8 = Unknown
                                              "OJ" = Recovered for Other Jurisdiction)
          ~I CodE Status
                  Fnn/f<            Value      OJ OTY                         Prooertv Description                                 Make/Model                         Serial Number



 p
 R
 0
  p
  E
 R
 T
 y




          Officer/ID#         COX T. L. (MUPDTLCI l
          Invest ID#          (0)                                                                                    Supervisor             WALIZ, S. A. (MUPDSAWI)
Status Complainant Signature                                   I Case Status
                                                                 Arroof                               /2/06/2017
                                                                                                                      Case Disposition:
                                                                                                                                                                        l       Page I
          R_CSlIBR                                 Printed By: MUPDMCG I,                                            Sys#:673648                                        12/28/2017 09:07
  Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.118 Page 60 of 176

                                                Incident Report Additional Name List
Muskegon Police Department                                                                              OCA: 2017-25139

                                                           Additional Name List




                                                                                                                 H:-
                                                                                                 Victim of
    Name Code/#        Name (Last, First, Middle)                                                Crime #         DOB    Age Race Se1
 1 ) WI         I      DIXON, GREGORY EARL                                                                   -         · 55   W
             Address   1447 Terrace St Apt. 2, Muskegon, Ml 49442-
        Empl/Addr                                                                                                B:
                                                                                                       Mobile#:




 11._CS7NC                                          Printed By: MUPDMCG t ,   12/28/2017 09:07                                Page2
        Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.119 Page 61 of 176

                                                                 Incident Report Suspect List
Muskegon Police Department                                                                                                                     OCA:      2017-23343

    Name (Last, First, Middle)                                            Also Known As                                      Home Address
1                                                                                                                              3229 LEAHY ST
        EDWARDS, TYREE LADON                                                                                                   MUSKEGON HEIGHTS, MI 49444-3057
    Business Address   UNEMPLOYED                                                                                              231-769-9524
                       231- -
        DOB            Age         Race      Sex       Eth      Hgt       Wgt          Hair          Eye           Skin      Driver's License / State.

    -                    38        B         M                    506          150        BL           BR
     Scars, Marks, Tattoos, or other distinguishing features
       TAT RIGHHAND I PRAYINGHANDS; TAT LEFTHAND / CROWN; TAT RIGHSHOULDER I SAYING; TAT LEFT
       SHOULDER / SKELETON
    Reported Suspect Detail Suspect Age Race Sex Eth  Height      Weight         SSN

    Weapon, Type         Feature                                        Model                              Color          Caliber      Dir of Travel
                                                                                                                                       Mode of Travel
    VehYr/Make/Model                             Ors    Style                   Color                                                   VIN


    Notes                                                                                                    _P_hy__s_ic_aJ_C_har
                                                                                                                               _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                              Build, MEDIUM
                                                                                                              Conversation, Polite
                                                                                                              Hair Facial, Full Beard
                                                                                                              Hair Length, Short
                                                                                                              Hands, RIGHT HANDED

    Name (Last, First, Middle)                                            Also Known As                                       Home Address
2                                                                              JELLO, JELLO; CONLEY,                           3012 9THST
        CONLEY, JEFFREY ALLEN                                                  JOSEPH                                          MUSKEGON HEIGHTS, Ml 49444-3057
    Business Address   DESERTED ISLAND MUSIC                                                                                   734-972-9275




    -
                       231-747-8363, MUSIC MIXER, 2533 PECK ST
        DOB            Age         Race      Sex       Eth      Hgt       Wgt           Hair         Eye           Skin       Driver's License/ State.

                         33        B         M                    511          178        BL           BR
     Scars, Marks, Tattoos, or other distinguishing features
         TAT LEFrARM I WORDS; TAT RTGHNECKl "SHARON"

    Reported Suspect Detail               Suspect Age                   Race     Sex           Eth                            Weight                     SSN

    Weapon, Type         Feature                                        Model                                             Caliber      Dir ofTravel
                                                                                                                                       Mode of Travel
    Veh Yr/Make/Model                            Drs    Style                   Color                                                   VIN


    Notes                                                                                                    Physical Char
                                                                                                              Hands, RIGHT HANDED
                                                                                                              Build, MEDIUM
                                                                                                              Hair Length, Short
                                                                                                              Hair Facial, Slight Beard




R CSBIBR                                                        Printed By: MUPDMCGI,                  12/28/2017 09:02                                               Page7
     Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.120 Page 62 of 176



                                                          Incident Report Related Vehicle List
Muskegon Police Department                                                                                                                 OCA:    201 7-23343



1
    VehYr/Make/Model
       2015 CHEV, Silverado
                                        Style
                                                     PK
                                                                    Color
                                                                         BLK
                                                                                    I Lie/Lis
                                                                                                  8873G6MI 2018
                                                                                                                                   I VIN
                                                                                                                                                  3GCUKTEC5FG/02656
    IBR Status                          Date                        Location
            Other (non-micr)                       10/09/2017           1169SGE1TYSTICATHERINEAV, MUSKEGON Ml
    Condition                    I Value                            Offense Code    I Jurisdiction                     State#                 I NIC#
                                                          $0.00          1301                     Locally
    Name (Last, First, Middle)                                          Also Known As                                 Home Address
                     Jone~ Darrel Dwane                                             PAYPHONE                                         /976 DYKSTRA RD
                                                                                                                                LAKETON TOWNSHIP, MI 49445
    Business Address                                           LANDLORD                                                                231-744-8753
                                                              231 -638-3298
    DOB                 Age      Race      Sex      Hgt       Wgt        Scars, Marks, Tattoos, or other distinguishing features
     02116//963           54      B        M            506       170

    Notes


    YehYr/Make/Model                       Style                    Color               Lie/Lis                                     VIN
2           201 I BU/C, Regal                                               SIL                   DSV/705 MI 2018                                  W04GS5EC3B1012790
    !BR Status                             Date                     Location
            Other (non-micr)                       10/09/2017           1335 S GE1TYSTIHILLAV, MUSKEGON MI
    Condition                      Value                            Offense Code        Jurisdiction                   State#                      NIC#
                                                          $0.00          I 30 I                   Locally
    Name (Last, First, Middle)                                          Also Known As                                  Home Address
                    Briggs, Lakeyia Starlett                                                                                    2313 RIORDAN ST
                                                    -         -              -          ---                               MUSKEGON- - 49444-1636
     Business Address




    -
    DOB



    Notes
                        Age
                          34
                                 Race
                                  B
                                           Sex
                                            F
                                                    Hgt
                                                        502
                                                              Wgt
                                                                  160
                                                                         Scars, Marks, Tattoos, or other distinguishing features
                                                                            TAT LEFI'CHEST/ LSB; TAT LOW BACK / BRIGGS,· TAT RIGHLEG /
                                                                            KEKE




R CS9IBR                                                          Printed By: MUPDMCG I, 12/28/2017 09:02                                                        Page 8
                  Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.121 Page 63 of 176
                                                                                   INCIDENT/INVESTIGATION                                              Case#
                                                                                                                                                                2016-03778
         Agency Name
                                                                                                       REPORT                                           Date/ Time Reported
                        Muskegon Police Department                                                                                                                  02/29/2016 22:47 Mo
                                                                                                                                                        Last Known Secure
I        ORI
N L - - - - - - -MI6160300
                 - - - - - - . . J . . - - ~ - , - - - ; :~ - - --
                                                   Premise Type
                                                                                                                             -r:::---;;;:-~--1
                                                                                                                                Zone/Tract              At Found
                                                                                                                                                                    02/29/2016 22:47 Mo
C        Location oflncident                                                                                                         IS,MUPD                        02/29/2016 22:47 Mo
I                                                                                                 Residence/home                                                                          C !VI
                            32 W Forest Av, Muskegon MI 49441-
D                                                                            (Co     )    Weapon / Tools
E                      Crime Incident(s)                                                                                                                     Security
          #1 Civil & Family Disputes                                                      Entry                             Exit
N                                                                                                                                                                                        Act1v1ty
T                      98006                                                              Weapon/ Tools
D                      Crime Incident                                                                                                                        Security
A         #                                                                               Entry                             Exit
                                                                                                                                                                                           C IVlty
T
A                                                                                         Weapon/ Tools
                        Crime Incident                                                                                                                        Security
             ll                                                                           Entry                             Exit



MO
                                                                                               Injury:
             # of Victims 0           Type:                                                                  DOB     Race Se Relationship Resident Status    Military
                                                                                            Victimo                          To Offender                  Branch/Status
                     Victim/Business Name (Last, First, Middle)                             Crime#
    VI   ~        Vl
                  - . . J __ _ _ _ _ __                 _ _ _ __      _ __    _ _ _ _ _ _..J__ _-1-_   A..::g_e _ _..___..__~--.....----'------.i.....----¼
    C   Home Address                                                                                                                            Home Phone
    T 1-,,
         E,..
            m_p lo
               .,.-y-
                    er...,.
                          N.,.
                             a _m_e.,../A
                                        --,
                                          d,. .,d-r
                                                  e_ss
                                                     _ _ _ _ _ _ __ __ _ _ _ _ __ _ _ __ _ _ _ _ __,...,.
                                                                                                        B ,..u
                                                                                                             _ s.,...in-
                                                                                                                       es_s..,,P.,..ho
                                                                                                                                     _n_e.....__  _-r-:M.. ,. . ,ob""'i,l....e-::P.,..ho_n_e_ _ _~
    1
    M
                                                                                                    Lie/Lis                                VIN
                              Make              Model             Style      Color
                  VYR
                  CODES: V- Victim (Denote V2, V3) 0 = Owner (if other than victim)                 R = Reporting Person (if other than victim)
         t-T_ype : -:-IND--:l-:-
              -,--.           Vl----:D--;U::-,-AIJ
                                            -:---.N-:-,0.-:T
                                                         -:--:--
                                                             LA _W
                                                                 _ E_N_F_
                                                                        OR_C
                                                                           _E_ME                                            : ----,,,...,,.,,,--....,......---,.-,-..-----,--.----.,...,...-----....-------1
                                                                              _ N_T_ _ _ _ ---,-:-:-:-I..,..:nJ::.....u..;ry,....
    0
    T         Code Name (Last, First, Middle)                                                            Victim o          DOB           Race Se Relationship Resident Status                  Military
    H             RP TOITEN, DAYATA NJKJ-YACOLE                                                           12/28/1984
                                                                                                         Crime#                                      To Offender                        Branch/Status
    E t-if<in~~~- - - - - --                                  - --        - - --      -   -    --.L--..L...:A:.!g~e_::..
                                                                                                                     3!. l .....J~
                                                                                                                                 B:......1...!F:..J.._ _..,...=-1--;R~e~s~idi~e~n!!_l__J_ _ _ _j
    R I Home Address                                                                                                                                          Home Phone            231-736-2798
    S              32 W Forest Av Muske on, Ml 494412519                                                                                   Business Phone                    Mobile Phone
                  Employer Name/Address                                                                                                              231 -777-6070
    1                                                      Coles Baker      'SANITATION
    N          Type: INDIVIDUAU NOT LAW ENFORCEMENT
    V                                                                                                    Victimo                                      Relationship Resident Status    Military
              Code Name (Last, First, Middle)                                                                                                         To Offender                  Branch/Status
    0                                                                                                    Crime#
    L             JO        CONLEY, JEFFREY ALLEN
    V
                       II   •II
    E
    D h:';;m;;;:p;r,o~y:;;;
                        er: i5:=~a=~~~~~~!!!'!!!!!!!'!!!!!!!!!!!

                  I =None                         3 =Counterfeit/ Forged 4 = Damaged/ Vandal ized           5 = Recovered 6 = Seized
                                                        "OJ" - Recovered for Other Jurisdiction
                  VI Cod          Status
                                  Fnnff        Value     OJ     TY                Pro e       Descri tion                                   Make/Model                              Serial Number



    p
    R




    i~3=E==t=t~~========t======E====3
    0




    ~ Hs=1=E=±±=±========~=====f===~
              Officer/ID#                  ANDERSON C. C. 'MUPDCCA J
              Invest ID#                   0                                                                                  Supervisor              FLYNN, C. R. (MUPDCRFl
Status Complainant Signature                                                                                                  Case Disposition:
                                                                                                             02/29/20/6                                                                     Page 1
              R CSlIBR                                        Printed By: MUPDMCGI ,                                         Sys#: 563653                                            06/04/2018 15:29
            Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.122 Page 64 of 176

                                                     INCIDENT/INVESTIGATION REPORT
    Muskegon Police Department                                                                                  Case# 2016-03778

Status    I =None 2 =Burned 3 =Counterfeit/ Forged       4 =Damaged / Vandalized 5 = Recovered 6=Seiud 7=Stolen &=Unknown
Codes

         !BR Statw            Quantity    Type Measure              Suspected Type


    D
    R
    u
    G
    s




         Assisting Officers
          STORDAHL, A.M (MUPDAM0 I)

         Suspect Hate / Bias Motivated:

                                                         INCIDENT/INVESTIGATION REPORT
Narr. (cont.) OCA: 2016-03778                                Muskegon Police Department
I   NARRATIVE




R CS2IBR                                                      By: MUPDMCGI, 06/04/2018 15:29                                       Page2
    Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.123 Page 65 of 176
                                      REPORTING OFFICER NARRATIVE                                     OCA
Muskegon Police Department                                                                                  2016-03778
   Victim                                      Offense                                                Date / Time Reported
                                                   CIVIL & FAMILY DISPUTES                               Mon 02/29/2016 22:47
                 THE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY



    SUMMARY:
    I was dispatched to the residence for a domestic. I arrived and met with Dayata Totten.

   INTERVIEW TOTTEN:
   Dayata stated her ex-boyfriend Jeffrey Conley came to the house knocking on the door. Dayata does not want
   him at her house so she called the police. Jeffrey left prior to officers arrival.
   Dayata stated Jeffrey has made threats in the past so she does not want him over.

   OFFICERS ACTIONS:
   I advised for Dayata to call 911 if Jeffrey returns. I also explained to Dayata that if she feels these threats are
   valid that she may want to consider a ppo against Jeffrey.

    I cleared.
    C Anderson 41




Reporting Officer: ANDERSON. C. C.        Printed By: MUPDMCG I,     06/04/2018 15:29                                        Page3
R_CS3NC
         Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.124 Page 66 of 176

      Agency Name                                                           INCIDENT/INVESTIGATION                                        Case#
                                                                                                                                                   2016-04255
               Muskegon Police Department                                                       REPORT                                    Date/ Time Reported
  I   ORI                                                                                                                                             03/07/2016 14:22 Mo
 N                            M/6160300                                                                                                   Last Known Secure
 C
  I
  D
      Location of Incident
                32 W Forest Av, Muskegon Ml 49441-
                                                                                 Premise Type
                                                                                         Residence/home
                                                                                                                   I  Zone/fract
                                                                                                                        lS,MUPD
                                                                                                                                          At Found
                                                                                                                                                      03/07/2016 14:10 Mo
                                                                                                                                                      03/ 07/2016 14:22 Mo
  E                                                                                                                                                                      ACtlVlty
  N    #1
             Crime Incident(s)                                      (Co      )   Weapon/ Tools
                                                                                                                                                                     I    N
  T
             Lein Warrant/ppo Entry
             LEIN ENTRY
                                                                                 Entry                         Exit                        l   Security
  D
  A    #2
             Crime Incident                                         (        )   Weapon/ Tools
                                                                                                                                                                     I Activity
  T                                                                              Entry                         Exit                           r Security
  A
       #3
             Crime Incident                                         (        )   Weapon/ Tools                                                                      I I\Ct1vny
                                                                                 Entry                         Exit                        1Security
 MO

      # of Victims I           I
                              Type: INDIVIDUAU NOT LAW                                         Injury:
             Victim/Business Name (Last, First, Middle)                                     Victim of    DOB  Race Se, Relationship Resident Status    Military
  V    VI TO1TEN, DAYATA NJKJ-YA COLE                                                       Crime# 12/28/1984          To Offender                  Branch/Status
                                                                                              I,       Age 31  B F 199
  I
  C
  T
       Home Address
               32 W FOREST AV, Muskef!on, Ml 49441-2519
                                                                                                                                     Resident
                                                                                                                                               1 Home Phone
                                                                                                                                                                   231-736-2798
  I
  M
       Employer Name/Address
                                         COLES BAKERY (SANITATION)
                                                                                                                             Business Phone
                                                                                                                                    231-777-6070
                                                                                                                                                 I          Mobile Phone

       VYR          Make      I Model           j Style         j Color
                                                                                      I Lie/Lis                              VIN

       CODES: V- Victim (Denote V2, V3) 0 = Owner (if other than victim)                 R = Reporting Person (if other than victim)
       Type:                                                                                    Injury;
 0
 T    Code Name (Last, First, Middle)                                                        Victim o       DOB          Race Se. Relationship Resident Status    Military
 H                                                                                           Crime#                                  To Offender               Branch/Status
                                                                                                         Age
 E
 R
  s
       Home Address                                                                                                                            I
                                                                                                                                              Home Phone


  I
       Employer Name/Address                                                                                                 Business Phone                IMobile Phone
 N     Type:                                                                                   Injury:
 V                                                                                          Victim of        DOB        Race Se Relationship Resident Status    Military
      Code Name (Last, First, Middle)
 0                                                                                          Crime#                              To Offender                  Branch/Status
 L                                                                                                       Age
 V
 E     Home Address                                                                                                                            IHome Phone
 D
       Employer Name/Address                                                                                                 Busmess Phone                 I Mobile Phone
       I =None 2=Bumed             3 =Counterfeit/ Forged 4 =Damaged/ Vandalized S = Recovered                 6=Seized       7 = Stolen 8 = Unlcnown
                                         "OJ"= Recovered for Other Jurisdiction)
               Status
       ~I Cod, Fnn/T,         Value       OJ OTY                        Pronertv Descri ntion                                Make/Model                           Serial Number



 p
 R
 0
 p
 E
 R
 T
 y




       Officer/ID#         LABRENZ JS. fMUPDJSLJ)
       Invest ID#          (0)                                                                                  Supervisor            RUSH, A. P. (MUPDAPRJ)
Status Complainant Signature                              I rlmPd
                                                             Case Stat us
                                                                                                03/07/2016
                                                                                                                Case Disposition:
                                                                                                                                                                    l       Page I
       R_CSlIBR                               Printed By: MUPDMCG I,                                           Sys#:564677                                         06/04/2018 15:28
           Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.125 Page 67 of 176
                                                     INCIDENT/INVESTIGATION REPORT
  Muskegon Police Department                                                                                            Case#   2016-04255
Status    I =None 2=Bumed 3 =Counterfeit/ Forged         4 =Damaged / Vandalized   5 = Recovered 6 = Seized 7 = Stolen 8 = Unknown
Codes
         IBR Statu!           Quantity    Type Measure                Suspected Type


 D
  R
 u
  G
  s




         Assisting Officers




         Suspect Hate / Bias Motivated:

                                                         INCIDENT/INVESTIGATION REPORT
Narr. (cont.) OCA: 2016-04255                                Muskegon Police Department
NARRATIVE




R_CS2IBR                                                       By: MUPDMCGI, 06/04/2018 15:28                                                Page 2
   Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.126 Page 68 of 176
                                     REPORTING OFFICER NARRATIVE                                  OCA
Muskegon Police Department                                                                              2016-04255
   Victim                                    Offense                                              Date / Time Reported
      TOITEN, DAYATA NIKl-}'ACOLE                LEIN WARRANTIPPO ENTRY                             Mon 03/07/201614:22
                  THE INFORMATION BELOW IS CONFIDENTIAL- FOR USE BY AUTHORIZED PERSONNEL ONLY



    03-07-16

    Desk received an UNSERVED PPO on Court Case #16-001131-PP against Jeffrey Allen Conley, 02-28-1984.

   He is not to bother Dayata Totten. He is not to enter onto 32 W. Forest. He is not to purchase or possess a
   firearm.

   Order expires 12-31-2016, per Judge Pittman.

    LEIN entry completed.

    J. La Brenz




Reporting Officer: LABRENZ, J. S.        Printed By: MUPDMCG I,   06/04/2018 IS:28                                       Page3
R_CS3NC
      Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.127 Page 69 of 176

                                                              Incident Report Suspect List
Muskegon Police Department                                                                                                                  OCA: 2016-04255


    Name (Last, First, Middle)                                         Also Known As                                     Home Address
1                                                                           JELLO, JELLO;CONLEY.                           3012 9THST
      CONLEY. JEFFREY ALLEN
                                                                            JOSEPH                                         MUSKEGON HEIGHTS, MI 49444-3057
    Business Address DESERTED ISLAND MUSIC                                                                                 734-972-9275
                      231-747-8363, MUSIC MIXER, 2533 PECK ST
      DOB              Age         Race      Sex    Eth      Hgt       Wgt          Hair         Eye      Skin            Driver's License / State.
     02/28//984          J2        B         M                 SJJ          178       BL           BR                      CS./039005/ 153 MI
     Scars, Marks, Tattoos, or olher distinguishing features
        TAT LEFT ARM/ WORDS; TAT RIGHNECK / "SHARON"

    Reported Suspect Detail               Suspect Age                Race     Sex          Eth                            Weight                      SSN

    Weapon, Type         Feature                                     Model                                            Caliber      DirofTravel
                                                                                                                                   Mode of Travel
    Yeh Yr/Make/Model                            Drs Style                   Color                                                  VIN


    Notes                                                                                               Physical Char
                                                                                                        Hands, RIGHT HANDED
                                                                                                        Build, MEDIUM
                                                                                                        Hair Length, Short
                                                                                                        Hair Facial, Slight Beard




R CSBIBR                                                     Printed By: MUPDMCG I,                06/04/2018 15:28                                           Pagc4
    Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.128 Page 70 of 176
                                     CASE SUPPLEMENTAL REPORT                               Printed: 06/04/2018 15:28


Muskegon Police Department                                                                 OCA :   201604255
                TIIE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUillORIZED PERSONNEL ONLY

Case Status: CLOSED                       Case Mng Status: NA                             Occurred: 03/07/2016

   Offense: LEIN WARRANTIPPO ENTRY


Investigator: DEEPHOUSE, ML. (MUPDMLDJ)                          Date/Time: 12114/201611:00:30, Wednesday

Supervisor: LEWKOWSKI, T. J. (MUPDTJL/)         Supervisor Review Date/Time: Jl/14/20161/:23:18, Wednesday
  Contact:                                                        Reference: Supplement



 12/14/2016

 Desk received an Order to Extend a PPO on Court Case 16-001131-PP, against Jeffrey Atlen Conley.

 The new expiration date is 01/31/2017, per Judge Gregory Pittman.

 LEIN modification completed.

 M. Deephouse




      Investigator Signature                                    Supervisor Signature

                                                                                                               Page 5
     Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.129 Page 71 of 176
                                      CASE SUPPLEMENTAL REPORT                                  Printed: 06/04/2018 15:28


Muskegon Police Department                                                                    OCA:   201604255
                 IBE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY

Case Status: CLOSED                           Case Mng Status: NA                             Occurred: 03/07/2016

   Offense: LEIN WARRANTIPPO ENTRY


Investigator: LABRENZ, J. S. (MUPDJSLJ)                             Date/Time: 02/09/2017 16:15:51, Thursday
Supervisor: LEWKOWSKJ, T. J. (MUPDTJLJ)            SuperviJor Review Date/Time: 02/09/2017 16:40:55, Thursday
   Contact:                                                           Reference: Ppo



 Desk received a cancellation for this PPO.


 J. LaBrenz




       Investigator Signature                                       Supervisor Signature
                                                                                                                  Page 6
              Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.130 Page 72 of 176

          Agency Name                                                         INCIDENT/INVESTIGATION                                         Case#
                                                                                                                                                       201 6-05677
                  Muskegon Police D epartm ent                                                 REPORT                                        Date/ Time Reported
  I       ORI                                                                                                                                             03/26/2016 13:1 7 Sat
  N                                 MI6160300                                                                                                Last Known Secure
  C
  I
          Location of Incident
                  2172 Royale Ct - G, Muskegon MI 49441-
                                                                                  Premise Type
                                                                                          Residence/home
                                                                                                                        I Zone/Tract
                                                                                                                                IDW,
                                                                                                                                             At Found
                                                                                                                                                          03/26/2016 13:17 Sat
  D                                                                                                                                                       03/26/2016 13:17 Sat
  E              Crime Incident(s)                                                                                                                                            ACUVIty
  N       #1 Civil & Family Disputes
                                                                       (Co    )   Weapon/ Tools
                                                                                                                                                                          I
  T
                 98006
                                                                                  Entry                            Exit                           ISecurity
  D                                                                    (      )                                                                                               ActlVlty
  A       #2
                 Crime Incident                                                   Weapon/ Tools
                                                                                                                                                                          I
  T                                                                               Entry                            Exit                           I Security
  A
          #3
                 Crime Incident                                        (      )   Weapon / Tools                                                                          I   ACtlVlty
                                                                                  Entry                            Exit                           I Security
 MO

          #of Victims 0             I
                                 Type:                                                           Injury:
                Victim/Business Name (Last, First, Middle)                                    Victim o         DOB          Race Se, Relationship Resident Status    Military
  V        Vl                                                                                 Crime#                                 To Offender                  Branch/Status
      I                                                                                                      Age
  C
  T
           Home Address                                                                                                                            IHome Phone
  I
  M
           Employer Name/Address                                                                                                Business Phone            IMobile Phone
           VYR         Make         I   Model      I   Style      IColor              I Lie/Lis                                 VIN

           CODES : V- Victim (Denote V2, V3) 0 = Owner (if other than victim)             R = Reporting Person (if other than victim)
           Type: INDIVIDUAL/ NOT LAW ENFORCEMENT                                                  Injury:
  0
  T       Code Name (Last, First, Middle)                                                     Victim~~                      Race Se Relationship Resident Status    Military
  H              CONLEi; JEFFREY ALLEN                                                        Crime#                                To Offender                  Branch/Status
  E       IO                                                                                                 ge              B
  R
  s ~
                                                                                                                                                   IHome Phone
                                                                 3057
          Employer Name/Address                                                                                               B,O~~                             Mobil=
  I
  N        Type: INDIVIDUAL/ NOT LAW ENFORCEMENT                                                 Injury:
  V                                                                                           Victimo                       Race Se Relationship Resident Status    Military
  0       Code Name (Last, First, Middle)                                                                     DOB
                                                                                              Crime#       12/28/1984               To Offender                  Branch/Status
  L       IO TOITEN, DAYATA NIKI-YA COLE
  V
  E
          Home Address
              32 W Forest Av Muskegon, Ml 494412519
                                                                                                            Age    31        B        F
                                                                                                                                                   I Home Phone
                                                                                                                                                               Resident
                                                                                                                                                                       231-736-2798
  D
          Employer Name/Address                                                                                                 Busn:iess Phone
                                                                                                                                          ?H- 777-/;mn
                                                                                                                                                               IMobile Phone
                                                rnle.• Raken1 fSUNTTAT/ON)
          I =None 2=Bumed 3 =Counterfeit/ Forged 4 = Damaged / Vandalized 5 = Recovered 6 =Seized 7 =Stolen 8 = Unknown
                                "OJ" =Recovered for Other Jurisdiction)
          ~I Code Status
                  Fnn/fc Value   OJ QTY                  Propertv Descriotion                     Make/Model                                                         Serial Number



  p
  R
  0
  p
  E
  R
  T
  y




          Officer/ID#         BONEBRAKE G. S. (MUPDGSBl)
          Invest ID#          (0)                                                                                  Supervisor             SHIREY, M L. (MUPDMLSl)
Status Complainant Signature                               I rtnsPd
                                                               Case Stat us
                                                                                                03/26/2016
                                                                                                                   Case Disposition:
                                                                                                                                                                          I   Page I
          R   CSlIBR                             Printed By: MUPDMCG 1,                                        Sys#:567878                                            06/04/2018 15:26
            Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.131 Page 73 of 176
                                                     . INCIDENT/INVESTIGATION REPORT
    Muskegon Police Department                                                                                          Case#   2016-05677
Statll3    I =None 2=Burned 3 = Counterfeit/ Forged       4 = Damaged / Vandalized 5 = Recovered   6 = Seized 7 = Stolen 8=Unknown
Codes
          IBR Statu            Quantity    Type Measure                Suspected Type


    D
    R
    u                                                                                                          ,
    G
    s




          Assisting Officers
           DYKMAN, S.R. (MUPDSRDJ)


          Suspect Hate / Bias Motivated:

                                                          INCIDENT/I NVESTIGATION REPORT


I
Narr. (cont.) OCA: 2016-05677
NARRATIVE
                                                             Muskegon Police Department




R CS2IBR                                                        By: MUPDMCGJ, 06/04/2018 15:26                                               Page2
   Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.132 Page 74 of 176
                                       REPORTING OFFICER NARRATIVE                                  OCA
Muskegon Police Department                                                                                2016-05677
   Victim                                     Offense                                               Date / Time Reported
                                                 CIVIL & FAMILY DISPUTES                              Sat 03/26/2016 13:17
                  THE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY



    CIVIL DISPUTE: 03/26/16


    I was dispatched to Royal Glen for a civil dispute between Conley and Totten over visitation.

    I spoke to Totten and she said that she was not allowing Conley to take their child at this time as she was having
    a birthday party with her family. Totten said that Conley left just prior to my arrival and there was no longer a
    need for the police.

    Cleared Bonebrake 12

    COMPLAINT CLOSED




 Reporting Officer: BONEBRAKE. G. S.      Printed By: MUPDMCGI,    06/04/2018 15:26                                        Page3
 R CS3NC
            Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.133 Page 75 of 176

            Agency Name                                                             INCIDENT/INVESTIGATION                                         Case#
                                                                                                                                                           2016-14047
                        Muskegon Police Department                                                     REPORT                                      Date I Time Reported
  I         ORI                                                                                                                                               07/11/2016 14:18 Mo
  N                                         Ml6160300                                                                                              Last Known Secure
  C                                                                                                                                                           07/11/201 6 14:18 Mo
            Location of Incident                                                         Premise Type                           Zoneffract
  I                                                                                                                                                At Found
  D                         32 W Forest Av, Muskegon Ml 49441-                                   Residence/home                   1S,MUPD                     07/11/2016 14:18 Mo
  E                    Crime Incident(s)                                     (Co     )   Weapon/ Tools                                                                            C IVl!y
  N         #1                                                                                                                                                                   N
                       Civil & Family Disputes
  T                                                                                      Entry                           Exit                          Security
                       98006
  D                    Crime Incident                                                    Weapon/ Tools                                                                          ActlVlty
  A         #2
  T                                                                                      Entry                           Exit                          Security
  A
                       Crime Incident                                                    Weapon/Tools                                                                             ct1v1ty
            #
                                                                                         Entry                           Exit                          Security

  MO

            # of Victims 0               Type:                                                          Injury:
                        Victim/Business Name (Last, First, Middle)                                   Victimo         DOB          Race Se Relationship        Resident Status      Military
   V         Vt                                                                                      Crime#                               To Offender                           Branch/Status
   I                                                                                                               Age
   C        Home Address                                                                                                                                Home Phone
   T
      I     Employer Name/Address
  M                                                                                                                                   Business Phone              Mobile Phone

            VYR                  Make        Model             Style      Color                  Lie/Lis                              VIN

            CODES: V- Victim (Denote V2, V3) 0 = Owner (if other than victim)                    R = Reporting Person (if other than victim)
            Type: INDIVIDUAL/ NOT LAW ENFORCEMENT                                                     Injury :
  0       1--.......,,-,------,,-----:::-,----:-:-,...,..,.,-,---------------r:-:-,--,-'----':,---==-=--"T'"":::--"T-::::-r-::-:--:----c,-,---.--:::c---:--:----:::---r---:-:-:-:-:----i
  T        Code Name (Last, First, Middle)                                                                        DOB       Race        Relationship Resident Status        Military
  H         RP TOTTEN, DAYATA NJKI-YACOLE                                                                     12128/1984                To Offender                      Branch/Status
  E                                                                                                             Age 31       B                           Resident
  R         Home Address                                                                                                                          Home Phone
  s             32 WForestAv Muske on, Ml494412519                                                                                                                        231-736-2798
            Employer Name/Address                                                                                                     Business Phone              Mobile Phone
  I                                 Coles Bake SANITATION                                                                                    231-777-6070
  N         Type: INDIVIDUAL/ NOT LAW ENFORCEMENT                                                        Injury:
  V 1---...,,-,--,.,...----::=-:----:--:-:-:-.,.,-:----------------r-::-:-:-..,.C----;,.----::c=:-----r-::--,--:::--r-::::-,--.--,-..,...,r-=-......,.-,----:::---,----:--:-::-:----t
           Code Name (Last, First, Middle)                                                                                        Race         Relationship
                                                                                                                                            Military          Resident Status
  ~         IO         CONLEY, JEFFREY ALLEN                                                                                                  To Offender
                                                                                                                                         Branch/Status
                                                                                                   B__.__.,_____~......___...,.,._ _ _...__ _ _-t
  V i--,,,,..-.1,-...,..,.._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _......____ _.....__---";_.:'-=---'-=
                I II    .:. It
  E
  D


                                               3 =Counterfeit/ Forged  4 = Damaged/ Vandalized         5 = Recovered 6 = Seized
                                                     "OJ" = Recovered for Other Jurisdiction

                                            Value     OJ     TY              Pro e       Descri tion                                  Make/Model                        Serial Number



  p
  R
  0
  p
  E
  R
  T
  y




           Officer/ID#                  RYBAK J. J. MUPDJJRl
           Invest ID#                   0                                                                                Supervisor           FLYNN, C. R. (MUPDCRFl
Status Complainant Signature                                                                                             Case Disposition:
                                                                                                        07/11/2016                                                               Page 1
           R CSlIBR                                        Printed By: MUPDMCGI ,                                     Sys#: 587604                                        06/04/2018 15:24
             Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.134 Page 76 of 176

                                                      INCIDENT/INVESTIGATION REPORT
   Muskegon Police Department                                                                                           Case#   2016-14047
 Status     I =None 2=Bumed 3 = Counterfeit / Forged      4 = Damaged / Vandalized 5 = Recovered 6 = Seized 7 = Stolen 8 = Unknown
 Codes

          IBR Stat111          Quantity    Type Measure                Suspected Type


  D
  R
  u
  G
   s




          Assisting Officers
           DYKMAN, S.R. (MUPDSRDJ), BLEICH, R.S. (MUPDRSBJ)


          Suspect Hate / Bias Motivated:   NONE

                                                          INCIDENT/INVESTIGATION REPORT
Narr. (cont.) OCA: 2016-14047                                Muskegon Police Department
I NARRATIVE




R CS2IBR                                                       By: MUPDMCGI, 06/04/2018 15:24                                                Page 2
   Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.135 Page 77 of 176

                                      REPORTING OFFICER NA RRA TIVE                               OCA
Muskegon Police Department                                                                              2016-14047
   Victim                                      Offense                                            Date / Time Reported
                                                  CIVIL & FAMILY DISPUTES                           Mon 07/11/201614:18

                   THE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY



    DATE TIME LOCATION:
    07-11-16, 1418 hours, 32 W Forest.

    NARRATIVE:
    I responded to the above location reference a domestic. I met with the caller DAY AT A TOTTEN who advised
    her ex-boyfriend JEFFEREY CONLEY keeps driving by her house and she does not want him there. Dayata
    stated there was no assault and no threats. Dayata stated she has an unserved PPO on Jeffery which I confinned
    in LEIN. I was advised Jeffery now lives somewhere on Leahy but unknown where.

    DISPOSITION:
    Dayata was advised to call back if he returns. I took no further action.

    Joshua Rybak 50




 Reporting Officer: RYBAK. J. J.           Printed By: MUPDMCGl ,   06/04/201& 15:24                                     Page3
 R_CS3NC
            Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.136 Page 78 of 176

          Agency Name                                                      INCIDENT/INVESTIGATION                                      Case#
                                                                                                                                                 2016-14025
                    Muskegon Police Department                                              REPORT                                     Date/ Time Reported
  I       ORI                                                                                                                                      07/11/2016 01 :40       Mo
  N                                 M16160300
  C
  I
  D
          Location of Incident
                      32 W Forest Av, Muskegon Ml 49442-
                                                                               Premise Type
                                                                                       Residence/home
                                                                                                                 I  Zone/fract
                                                                                                                      1S,MUPD
                                                                                                                                       Last Known Secure

                                                                                                                                       At Found
                                                                                                                                                   07/11/2016 01 :40 Mo
                                                                                                                                                   0711 1/2016 01 :40 Mo
  E                Crime Incident(s)                                       )                                                                                        ACt!Vlty
  N       #1 Suspicious Situations
                                                                    (Co        Weapon/ Tools
                                                                                                                                                                I
  T
                   98007
                                                                               Entry                         Exit                          I Security
  D                Crime Incident                                   (      )
  A       #2
                                                                               Weapon/ Tools
                                                                                                                                                                I Act1v1ty
  T
  A
                                                                               Entry                         Exit                          I Security
          #:
                 Crime Incident                                     (      )   Weapon/ Tools                                                                    I Activity
                                                                               Enny                          Exit                          I Security
 MO

          # of Victims 0            I
                                  Type:                                                      Injury:
                 Victim/Business Name (Last, First, Middle)                               Victim of        DOB         Race Se> Relationship Resident Status    Military
  V        Vt                                                                             Crime#                                To Offender                  Branch/Status
      I                                                                                                Age
  C
  T
           Home Address                                                                                                                     I   Home Phone
  I
  M
           Employer Name/Address                                                                                          Business Phone                I
                                                                                                                                                        Mobile Phone

           VYR         Make         I   Model      I   Style    IColor             I Lie/Lis                              VIN

           CODES: V- Victim (Denote V2, V3) 0 - Owner (ifother than victim)            R = Reporting Person (if other than victim)
           Type: INDIVIDUAU NOT LAW ENFORCEMENT                                               Injury:
  0
  T       Code Name (Last, First, Middle)                                                 Victim of       DOB          Race Se Relationship Resident Status    Military
  H                TOTTEN, DA YATA NJKI-YACOLE                                             Crime# 12/28/1984                       To Offender              Branch/Status
  E
          RP                                                                                           Age 31          B      F                  Resident
  R
  s
          Home Address
            32 W Forest Av Muskef{on, Ml 494412519
                                                                                                                                            I
                                                                                                                                            Home Phone
                                                                                                                                                              23 1-736-2798

  I
          Employer Name/Address
                                                Coles Bakerv (SANITATION)
                                                                                                                          Business Phone
                                                                                                                                   231-777-6070
                                                                                                                                                IMobile Phone
  N        Type:                                                                             Injury:
  V                                                                                       VictimoJ                     Race Se, Relationship Resident Status    Military
  0       Code Name (Last, First, Middle)                                                                  DOB
                                                                                          Crime#                                To Offender                  Branch/Status
  L                                                                                                    Age
  V
  E       Home Address                                                                                                                      IHome Phone
  D
          Employer Name/Address                                                                                           Business Phone           I Mobile Phone
          I =None 2=Bumed 3 =Counterfeit/ Forged 4 = Damaged / Vandalized 5 = Recovered 6=Seized 7 = Stolen 8 = Unknown
                                "OJ"= Recovered for Other Jurisdiction)
                  Status
          ~I Codt Fnn/T, Value   OJ OTY                  Prooertv Descriotion                    Make/Model                                                  Serial Number



  p
  R
  0
  p                                                                                               '
 E
 R
 T
 y




          Officer/ID#         LISKEY S. G. fMUPDSGLJJ
       Invest ID/I     (0)                                                                                   Supervisor            WA L1Z, S. A . (MUPDSAWJ)
Status Complainant Signature
                                                           I r~~::~tatus                      07/11/2016
                                                                                                             Case   Disposition:
                                                                                                                                                               I    Page 1
          R_CSlIBR                               Printed By: MUPDMCG I,                                    Sys#: 587553                                       06/04/2018 15:25
          Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.137 Page 79 of 176

                                                     INCIDENT/INVESTIGATION REPORT
    Muskegon Police Department                                                                                             Case#   2016-14025
Status    I =None 2=Bumed 3 = Counterfeit I Forged       4 - Damaged / Vandalized   S = Recovered   6 = Seized   7= Stolen 8=Unknown
Codes

         !BR Statm            Quantity    Type Measure                Suspected Type



    D
    R
    u
    G
    s




         Assisting Officers
          EDENS, MT. (MUPDMI'El), GERLACH, T.L. (MUPDTLGJ), STRAUS, K.E. (MUPDKESJ), ALAMILLO, A.
          (MUPDAA0J)

         Suspect Hate / Bias Motivated:


                                                         INCIDENT/INVESTIGATION REPORT
Narr. (cont.) OCA: 2016-14025                               Muskegon Police Department
I   NARRATIVE




R_CS2IBR                                                       By: MUPDMCGI, 06/04/2018 15:25                                                   Page2
    Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.138 Page 80 of 176
                                     REPORTING OFFICER NARRATIVE                                 OCA
Muskegon Police Department                                                                             20/6-14025
   Victim                                    Offense                                              Date I Time Reported
                                                SUSPICIOUS SITUATIONS                               Mon 07/11/2016 01:40
                  THE INFORMATION BELOW IS CONFIDENTIAL- FOR USE BY AUTHORIZED PERSONNEL ONLY



    7-11-16 at 0140 HOURS
    32 W FOREST AV

    SUSPICIOUS SITUATION

   INFORMATION:

          I met with caller Totten who stated that Conley had come to her house tonight. She has an unserved PPO
    on him at this time. She said that tonight he wanted in and she would not let him in. She advised that their
    relationship ended some time ago and he just doesn't seem to be able to accept that fact. She said he threatened
    to damage her car tonight, but did not. She said he left walking but she does not know where to. She said he just
    lives from place to place as far as she knows.
          Officers checked the area but were not able to locate Conley. No assault and no damaged property were
    reported.

   CLOSED LISKEY




Reporting Officer; LISKE1~ S. G.         Printed By: MUPDMCGI,    06/04/2018 15:25                                       Page3
R CS3NC
      Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.139 Page 81 of 176

                                                           Incident Report Suspect List
Muskegon Police Department                                                                                                      OCA: 2016-14025



1
    Name (Last, First, Middle)
      CONLEY, JEFFREY ALLEN
    Business Addres
                                                                 Also Known As
                                                                   JELLO, JELLO; CONLEY,
                                                                   JOSEPH
                                                                                                              ---
                                                                                                              - MUSKEGON HEIGHTS, MI 49444-3057




    - •••••• •
      DOB


     Scars, Marks, Tattoos, or other distinguishing features
        TAT LEFT ARM I WORDS; TAT RIGH NECK I "SHARON"

    Reported Suspect Detail           Suspect Age              Race     Sex
                                                                               BL



                                                                               Eth
                                                                                     Eye
                                                                                       BR
                                                                                              Skin             Driver's License/ State.




                                                                                                               Weight                     SSN

    Weapon, Type         Feature            Make               Model                                       Caliber      Dir of Travel
                                                                                                                        Mode of Travel
    Yeh Yr/Make/Model                        Ors Style                 Color                                              VIN


    Notes                                                                                   Physical Char
                                                                                            Hands, RIGHT HANDED
                                                                                            Build, MEDIUM
                                                                                            Hair length, Short
                                                                                            Hair Facial, Slight Beard




.R_CS8IBR                                                 Printed By: MUPDMCGI,        06/041'2018 15:25                                          Page4
            Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.140 Page 82 of 176

          Agency Name                                                               INCIDENT/INVESTIGATION                                            Case#
                                                                                                                                                              2016-16287
                  Muskegon Police Department                                                          REPORT                                          Date / Time Reported
  I       ORI                                                                                                                                                    08/08/2016 13:27 Mo
  N                                M16160300                                                                                                          Last Known Secure
  C
  I
          Location oflncident
                     32 W Forest Av, Muskegon MI 49441-
                                                                                        Premise Type
                                                                                                Residence/home
                                                                                                                                 I
                                                                                                                                 Zone/Tract
                                                                                                                                   1S,MUPD
                                                                                                                                                      At Found
                                                                                                                                                                 08/08/2016 13:27 Mo
  D                                                                                                                                                              08/08/2016 13:27 Mo
  E
  N
                 Crime Incident(s)
          #1 Obstructing Justice
                                                                           (Att ) Weapon/ Tools                                                                                  I   ACllVlty

  T
                 50000
                                                                                        Entry                             Exit                          I Security
   D                                                                       (        )
  A       #2
                 Crime Inc ident                                                        Weapon/ Tools
                                                                                                                                                                                 I Acttv1ty
  T                                                                                     Entry                             Exit                          j Security
  A
          #:
                 Crime Incident                                            (        )   Weapon/Tools                                                                             I Act1v1ty
                                                                                        Entry                             Exit                          I Security
 MO

          # of Victims 1           I
                                  Type: SOCIETY/PUBLIC                                                    Injury:
                 Victim/Business Name (Last, First, Middle)                                         Victimol          DOB            Race Se, Relationship Resident Status    Military
   V       VI State OfMichigan                                                                      Crime#                                    To Offender                  Branch/Status
      I                                                                                                1,           Age
   C
   T
           Home Address                                                                                                                                  I Home Phone

  M
      I
           Employer Name/Address                                                                                                       Business Phone                I   Mobile Phone

          VYR          Make        I   Model          I   Style      I   Color              I   Lie/Lis                                VIN

          CODES: V- Victim (Denote V2, V3)           0 = Owner (if other than victim)           R = Reporting Person ( if other than victim)
           Type: INDIVIDUAL/ NOT LAW ENFOR CEMENT                                                      Injury:
  0
  T       Code Name (Last, First, Middle)                                                           Victim of  DOB                   Race Se     Relationship Resident Status    Military
  H               TOTTEN. DAYATA NIKJ-YACOLE                                                        Crime# 12/28/1984                            To Offender                  Branch/Status
  E       RP                                                                                                        Age   31         B       F                       Resident
  R
  s
          Home Address
            32 W Forest Av Muskef!on, MI 494412519
                                                                                                                                                         I Home Phone
                                                                                                                                                                               231-736-2 798
  I
          Employer Name/Address
                                                 Coles Bakerv (SANITATION)
                                                                                                                                       Business Phone
                                                                                                                                                 231-777-6070
                                                                                                                                                              I          Mobile Phone

  N       Type:                                                                                        Injury:
  V               Name (Last, First, Middle)                                                        Victim of        DOB             Race Se     Relationship    Resident Status        Military
  0       Code
                                                                                                    Crime#                                       To Offender                         Branch/Status
  L
  V
  E       Home Address
                                                                                                                    Age
                                                                                                                                                         I Home Phone
  D
          Employer Name/Address                                                                                                        Business Phone                I   Mobile Phone

           I =None      2=Bumed         3 =Counterfeit/ Forged 4 = Damaged/ Vandalized                5 = Recovered 6=Seized 7 = Stolen 8 = Unknown
                                              "OJ"= Recovered for Other Jurisdiction)
                  Status
          ~I Codi Fnn/T,           Value       OJ   QTY                        Propertv Description                                      Make/Model                           Serial Number



  p
  R
  0
  p
  E
  R
  T
  y




          Officer/ID#         FINE T. W. (MUPDTWF!l
          Invest ID#      (0)                                                                                             Supervisor              FINE, T. W. (MUPDTWFJ)
Status    Complainant Signature                               I   Case Status
                                                                  Fr_      J    J
                                                                                                       08/08/20/6
                                                                                                                          Case Disposition:
                                                                                                                                                                                I       Pagel
          R_CSlIBR                                  Printed By: MUPDMCGI,                                             Sy:sll: 592888                                           06/04/2018 15:22
          Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.141 Page 83 of 176

                                                            INCIDENT/INVESTIGATION REPORT
    Muskegon Police Department                                                                                              Case#   2016-16287
Status    I =None     2=Burned           3 =Counterfeit/ Forged   4 =Damaged/ Vandali7.ed   S = Recovered 6=Seized 7=Stolen 8=Unknown
Codes

         IBR Statm            Quantity         Type Measure                    Suspected Type



    D
    R
    u
    G
    s




         Assisting Officers
          DYKMAN, S.R. (MUPDSRDl), BLEICH, R.S. (MUPDRSBJ)

         Suspect Hate/ Bias Motivated:

                                                                  INCIDENT/INVESTIGATION REPORT
Narr. (cont.) OCA: 2016-1 6287                                         Muskegon Police Department
I   NARRATIVE




R_CS2IBR                                                                By: MUPDMCG I, 06/04/2018 15:22                                          Page2
  Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.142 Page 84 of 176
                                      REPORTING OFFICER NARRATIVE                                  OCA
Muskegon Police Department                                                                               2016-16287
   Victim                                      Offense                                             Date / Time Reported
      Society                                     OBSTRUCTING JUSTICE                                Mon 08/08/201613:27
                   TIIE INFORMATION BELOW IS CONFIDENTIAL . FOR USE BY AUTHORIZED PERSONNEL ONLY




   This officer responded to 32 W. Forest Ave on a domestic-PPO Violation.

   Upon arrival I spoke with caller DA YNTA TOTTEN. She said prior to my arrival the father of her child,
   JEFFREY CONLEY, was at her house. TOTTEN said she heard a knock on the front door and looked outside.
   She said CONLEY'S cousin was there. TOTTEN said she saw CONLEY sitting in the drivers seat of a truck
   parked across the street. She said they left prior to my arrival.

   TOTTEN said she hasn't been with CONLEY for almost 2 years and thinks he lives somewhere in Muskegon
   Heights.

   She said she has a PPO on him but it hasn't been served.

   I told her this incident would be documented and call back if he returned.




   I checked with JAN at the front desk and the file didn't show any proof of service on CONLEY.

   The system shows her name spelled DAYATA. She told me it was DA YNTA.

   No further action on this.


   SGTT.FINE




Reporting Officer: FINE, T. JY.            Printed By: MUPDMCGI,   06/04/2018 15:22                                       Page3
R_CS3NC
     Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.143 Page 85 of 176

                                                           Incident Report Suspect List
Muskegon Police Department                                                                                                     OCA: 2016-16287


    Name (Last, First, Middle)
                                                                                                             liiillll
                                                                                                              -
1
                                                                                                               MUSKEGON HEIGHTS, MI 49444-3057
    Business Address




    - ••••••••
      DOB


     Scars, Marks, Tattoos, or other distinguishing features
        TAT LEFT ARM I WORDS; TAT RJGH NECK I "SHARON"

    Reported Suspect Detail           Suspect Age              Race     Sex
                                                                               BL



                                                                               Eth
                                                                                     Eye
                                                                                       BR
                                                                                              Skin            Driver's License/ Stale.




                                                                                                              Weight                     SSN

    Weapon, Type         Feature                               Model                                      Caliber      Dir of Travel
                                                                                                                       Mode of Travel
    VehYr/Make/Model                         Ors Style                 Color                                             VIN


    Notes                                                                                   Physical Char
                                                                                            Hands, RIGHT HANDED
                                                                                            Build, MEDIUM
                                                                                            Hair Length, Short
                                                                                            Hair Facial, Slight Beard




R_ CS8IBR                                                 Printed By: MUPDMCGI ,       06/04/2018 15:22                                          Page4
           Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.144 Page 86 of 176

          Agency Name                                                         INCIDENT/INVESTIGATION                                       Case#
                     Muskegon Police Department                                                                                                      2016-16321
                                                                                               REPORT                                     Date / Time Reported
  I       ORI                                                                                                                                          08/08/201 6 22:12 Mo
  N                                MI 6160300                                                                                             Last Known Secure
  C

  D
   I      Location oflncident
                      32 W Forest Av, Muskegon MI 49442-
                                                                                  Premise Type
                                                                                          Residence/home
                                                                                                                       I
                                                                                                                       Zone/Tract
                                                                                                                         IS,MUPD
                                                                                                                                          At Found
                                                                                                                                                       08/08/2016 22:12 Mo
                                                                                                                                                       08/08/2016 22:12 Mo
  E               Crime Incident(s)                                                                                                                                        Act1v1ty
  N       #1 Nonaggravated Assault
                                                                        (Co   )   Weapon / Tools Personal Weapon
                                                                                                                                                                       I     N
  T
             13001
                                                                                  Entry                   Exit                                 I Security
  D               Crime Incident                                        (     )
  A       #2
                                                                                  Weapon/ Tools
                                                                                                                                                                       I Act1v1ty
  T
  A
                                                                                  Entry                         Exit                           I Security
          #~
                  Crime Incident                                        (     )   Weapon/ Tools                                                                        I Act1v1ty
                                                                                  Entry                         Exit                           I Security
 MO

          # of Victims 1           I
                                  Type: INDIVIDUAU NOT LAW                                      Injury: None
                 Victim/Business Name (Last, First, Middle)                                  Victimo       DOB             Race S:1 Relationship Resident Status    Military
   V          Vl TOITEN, DA YATA NIKJ-YACOLE                                                 Crime# 12/28/ 1984                     To Offender                  Branch/Status
      I                                                                                        1,        Age 31
   C
   T
              Home Address
                     32 W FOREST AV, lvluskeJ?on, MI 49441-2519
                                                                                                                           B       F 132
                                                                                                                                                I           Resident
                                                                                                                                                    Home Phone
                                                                                                                                                                    231-736-2798
  I
              Employer Name/Address                                                                                          Business Phone                  Mobile Phone
  M
                                               COLES BAKERY (SA NITATION)                                                            231-777-6070
          VYR          Make        I Model          I   Style     I   Color           I   Lie/Lis                            VIN

           CODES: V- Victim (Denote V2, V3) 0 = Owner (if other than victim)              R = Reporting Person (if other than victim)
           Type:                                                                                 Injury:
  0
  T       Code Name (Last, First, Middle)                                                     Victimol       DOB          Race Se Relationship Resident Status    Military
  H                                                                                           Crime#                                 To Offender               Branch/Status
  E                                                                                                       Age
  R
  s
          Home Address                                                                                                                          I
                                                                                                                                              Home Phone

          Employer Name/Address                                                                                              Business Phone                  Mobile Phone
  I
  N        Type:                                                                                Injury:
  V
  0       Code Name (Last, First, Middle)                                                    Victimo         DOB           Race Se Relationship Resident Status    Mil itary
                                                                                             Crime#                                To Offender                  Branch/Status
  L
  V
  E
  D
          Home Address
                                                                                                          Age
                                                                                                                                                I Home Phone

          Employer Name/Address                                                                                              J:lusmess Phone                I Mobile Phone
          I =None 2=Bumed 3 =Counterfeit/ Forged 4 = Damaged / Vandalized 5 = Recovered 6=Seized 7 = Stolen 8 = Unknown
                               ("OJ"= Recovered for Other Jurisdiction)
                  Status
          ~I Code Fnn/T< Value   OJ OTY                  Prooertv Descriotion                    Make/Model                                                        Serial Number
          1     88     EVID            so.oo            1   STATEMENT


  p
  R
  0
  p
  E
  R
  T
  y




          Officer/ID#         DUDKA R. IMUPDRDJ)
          Invest ID#          DUDKA, R. (MUPDRDl)                                                               Supervisor            RUSH, A. P. (lv/UPDAPRJ)
Status Complainant Signature                                 I ,.Case .
                                                                 ' Status                       08/09/2016
                                                                                                                Case Disposition:
                                                                                                                                                                       I   Page I
          R_CSlIBR                                Printed By: MUPDMCGI,                                      Sys#: 592982                                           06/04/2018 15:21
          Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.145 Page 87 of 176

                                                         INCIDENT/INVESTIGATION REPORT
    Muskegon Police Department                                                                                           Case#   2016-16321
Status    I =None 2=Bumed            3 c Counterfeit/ Forged   4 =Damaged/ Vandalized   S = Recovered 6=Seized 7= Stolen S=Unknown
Codes

         IBR Statm            Quantity     Type Measure                    Suspected Type



    D
    R
    u
    G                           '
    s




         Assisting Officers
          FRY, K.R (MUPDKRFl)


         Suspect Hate I Bias Motivated:     NONE

                                                               INCIDENT/INVESTIGATION REPORT
Narr. (cont.) OCA: 2016- 16321                                    Muskegon Police Department
I   NARRATIVE




R CS2IBR                                                             By: MUPDMCGl, 06/04/2018 JS:21                                           Page2
   Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.146 Page 88 of 176
                                      REPO RTING OFFICER NARRATIVE                                  OCA
Muskegon Police Department                                                                                2016-16321
   Victim                                      Offense                                              Date / Time Reported
      TOITEN, DAYATA NIKI-YACOLE                  NONAGGRA VATED ASSAULT                              Mon 08/08/2016 22:12
                  THE INFORMATION BELOW JS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY



    I responded to the listed address on a domestic assault report. The suspect left the scene:

    RETURN CALL ... BTWN CMP AND CHILD'S FATHER ( JEFFREY CONLEY) BM WHT SHIRT .. DRK
    JEANS .... HAS LEFT TWO PECK IN TAHOE TRUCK .... HE PUSHED DOOR OPEN .. CMP WAS ASLTED ..
    REF MED ... [08/08/16 22:13:59 MCDDLBl]
    UNK WEAP .. NO INTOX ... KIDS PRESENT [08/08/16 22:14:24 MCDDLBl]

    On location I made contact with Dayata Totten. Totten told me that she was assaulted by her estranged
    boyfriend Jeffery Conley.

    Earlier today, at 1327hr, Totten reported to the police that Conley knocked at her door and then sat in a vehicle in
    front of the house; 2016-16287.

    Totten told me that she was in a dating relationship with Conley for 5 years. They broke up 1.5 years ago. They
    have a child in common. They do not live together.

    Totten stated that there is an unserved PPO in place.

    Totten told me that she heard someone knocking at the door. When she asked who it was a male voice used
    Totten's step-father' s name. Totten opened the door and saw Conley. Totten tried to close the door. Conley
    was attempting to force his way inside. Conley swung at Totten and hit Totten once on the top of the head.
    Totten was able to close and lock the door.

    Totten told me that Conley did not hit her hard, however, it was clear that he intended on striking her.

    Conley left in a vehicle.

    Totten did not have any visible injuries. There were no witnesses to the incident.

    Totten did not know were Conley resides. His last listed address in RMS is 32 W Forest.

    Totten gave me Conley's phone number;-                I attempted to make contact with Conley via TX/CPD, but,
    was informed that the caller was not accepting calls at this time.

    Totten provided a written statement. She was given a victim rights card.

    At this time there is no corroborating evidence to the reported assault.

    I will make additional attempts to contact Conley.

    Open
    Dudka67




 Reporting Officer: DUDKA, R.              Printed By: MUPDMCG I,    06/04/2018 15:21                                      Page3
 R_CS3NC
     Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.147 Page 89 of 176

                                                            Incident Report Suspect List




                                                                                                               )....
                                                                                                                ---
Muskegon Police Department                                                                                                        OCA:      2016-16321

    Name (Last, First, Middle)
1
                                                                                                                 MUSKEGON HEIGHTS, Ml 49444-3057
    Business Addres




    - •••••• •
      DOB


     Scars, Marks, Tattoos, or other distinguishing features
        TAT LEFT ARM I WORDS; TAT RJGH NECK I "SHARON"

    Reported Suspect Detail           Suspect Age                Race     Sex
                                                                                 BL




                                                                                 Eth
                                                                                       Eye

                                                                                         BR
                                                                                                Skin            Driver's License / State.




                                                                                                                Weight                      SSN

    Weapon, Type         Feature           Make                  Model                                      Caliber      Dir of Travel
                                                                                                                         Mode of Travel
    VehYr/Make/Model                         Drs    Style                Color                                            VIN


    Notes                                                                                     Physical Char
                                                                                              Hands, R/Glll' HANDED
                                                                                              Build, MEDIUM
                                                                                              Hair Length, Short
                                                                                              Hair Facial, Slight Beard




1C_CS8IBR                                                   Printed By: MUPDMCGI ,       06/04/2018 15:21                                                Page4
       Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.148 Page 90 of 176
                                       CASE SUPPLEMENTAL REPORT                                     Printed: 06/04/2018 15:21


Muskegon Police Department                                                                         OCA :   201616321
                   THE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY

Case Status:    UNFOUNDED                    Case Mng Status:   NA                                Occurred:    08/08/2016
    Offense:    NONAGGRAVATEDASSAULT

Investigator:   DUDKA, R. (MUPDRDl)                                   Date /Time:   08/09/2016 21:48:40, Tuesday
 Supervisor: RUSH, A. P. (MUPDAPRJ)               Supervisor Review Date/ Time: 08/09/2016 23:32:08,       Tuesday
    Contact:                                                           Reference:   Supplement



 8/9/16, 1820hr.

 I attempted to make contact with Jeffery Conley via TX. After calling the number it would appear that the number
 is no longer in service.

 It is unlikely that Conley will make contact with law enforcement voluntarily .

 Given that there is no supporting evidence to the reported assault this case can be closed.

 Dudka67




        Investigator Signature                                       Supervisor Signature
                                                                                                                       Page 5
     Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.149 Page 91 of 176
                                      REPORTING OFFICER NARRATIVE                                 OCA
Muskegon Police Department                                                                              2016-16287
   Victim                                     Offense                                             Date / Time Reported
       Society                                    OBSTRUCTING JUSTICE                               Mon 08/08/2016 13:27
                   THE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY




    This officer responded to 32 W. Forest Ave on a domestic-PPO Violation.

    Upon arrival I spoke with caller DA YNTA TOTTEN. She said prior to my arrival the father of her child,
    JEFFREY CONLEY, was at her house. TOTTEN said she heard a knock on the front door and looked outside.
    She said CONLEY'S cousin was there. TOTTEN said she saw CONLEY sitting in the drivers seat of a truck
    parked across the street. She said they left prior to my arrival.

    TOTTEN said she hasn't been with CONLEY for almost 2 years and thinks he lives somewhere in Muskegon
    Heights.

    She said she has a PPO on him but it hasn't been served.

    I told her this incident would be documented and call back if he returned.




    I checked with JAN at the front desk and the file didn't show any proof of service on CONLEY.

    The system shows her name spelled DAY ATA. She told me it was DA YNTA.

    No further action on this.


    SGTT.FINE




 Reporting Officer: FINE, T. W.           Printed By: MUPDMCG I,   06/04n0I8 15:22                                       Page3
 R_CS3NC
      Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.150 Page 92 of 176

                                                           Incident Report Suspect List
Muskegon Police Department                                                                                                     OCA:      2016-16287


    Name (Last. First, Middle)
                                                                                                             ...
l     CONLEY, JEFFREY ALLEN
    Business Addres

                                                                                                             - MUSKEGON HEIGHTS, MI 49444-3057




    - •••••• •
      DOB


     Scars, Marks, Tattoos, or other distinguishing features
        TAT LEFT ARM/ WORDS; TAT RJGHNECKl "SHARON"

    Reported Suspect Detail           Suspect Age               Race    Sex
                                                                               BL




                                                                               Eth
                                                                                     Eye
                                                                                       BR




                                                                                       Height
                                                                                                   Skin       Driver's License/ State.




                                                                                                              Weight                     SSN

    Weapon, Type         Feature            Make               Model                       Color          Caliber      Dir of Travel
                                                                                                                       Mode of Travel
    Yeh Yr/Make/Model                        Drs Style                 Color                                             VIN


    Notes                                                                                    Physical Char
                                                                                              Hands, RIGHT HANDED
                                                                                              Build, MEDIUM
                                                                                              Hair Length, Short
                                                                                              Hair Facial, Slight Beard




R_CSSIBR                                                  Printed By: MUPDMCG I,      06/04/2018 15:22                                                Page4
         Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.151 Page 93 of 176

       Agency Name                                                    INCIDEN TN
                                                                               /I VE STIGATION                                   Case#
                                                                                                                                              2016-16367
                Muskegon Police D epartment                                            REPORT                                    Date / Time Reported
  I    ORI                                                                                                                                      08/09/2016 14:30 Tue
                               M/6160300
                                                                                                           I
  N                                                                                                                              Last Known Secure
  C
       Location of Incident                                               Premise Type                         Zone/I'ract
                                                                                                                                                08/09/2016 14:30 Tue
  I                                                                                                                              At Found
  D              32 W Forest Av, Muskegon Ml 49441-                               Residence/home                 IS,MUPD                        08/ 09/2016 14:30 Tue
  E           Crime Incident(s)                                                                                                                                    ACUVlty
  N    #1
                                                               (Co    )   Weapon/ Tools
                                                                                                                                                               I
  T
              Obstructing Justice
              50000
                                                                          Entry                         Exit                          I   Security
  D           Crime Incident                                   (      )   Weapon/ Tools                                                                            Activity
  A    #2                                                                                                                                                      I
  T
  A
                                                                          Entry                         Exit                          I Security
              Crime Incident                                                                                                                                       Activity
       #~
                                                               (      )   Weapon/ Tools
                                                                                                                                                               I
                                                                          Entry                         Exit                          j Security
 MO

       # of Victims 1          I
                               Type: SOCIETY/PUBLIC                                     Injury:
              Victim/Business Name (Last, First, Middle)                             Victim of       DOB          Race Se> Relationship Resident Status    Military
  V     Vl State OfMichigan                                                          Crime#                                To Offender                  Branch/Status
  I                                                                                      1,       Age
  C
  T
       Home Address                                                                                                                       IHome Phone

  M
   I
       Employer Name/Address                                                                                         Business Phone                  IMobile Phone

        VYR          Make      j Model       I   Style     IColor             I Lie/Lis                              VIN

        CODES: V- Victim (Denote V2, VJ) 0 = Owner (if other than victim)         R = Reporting Person (if other than victim)
        Type: INDIVIDUAU NOT LAW ENFORCEMENT                                             Injury:
  0
  T    Code Name (Last, First, Middle)                                                Victim o       DOB          Race Se Relationship Resident Status    Military
  H             TOTTEN, DAYATA NIKI-YACOLE                                            Crime# 12/28//984                       To Offender              Branch/Status
  E    RP                                                                                         Age 31          B F                       Resident
  R
  s
       Home Address
         32 WForest Av Muske~on, M/494412519
                                                                                                                                       I
                                                                                                                                       Home Phone
                                                                                                                                                             231-736-2798
  I
       Employer Name/Address
                                         Coles Bakerv (SAN/TATJONJ
                                                                                                                     Business Pho~e
                                                                                                                             231-777-6070
                                                                                                                                          I           Mobile Phone

  N     Type:                                                                           Injury:
  V
  0    Code Name (Last, First, Middle)                                               Victim o       DOB           Race Se Relationship Resident Status    Military
                                                                                     Crime#                               To Offender                  Branch/Status
  L
  V
  E
  D
       Home Address
                                                                                                  Age
                                                                                                                                       I   Home Phone

       t mptoyer Name/Adaress                                                                                        Busmess Phone                   j Mobile Phone
       I =None 2=Bumed 3 =Counterfeit/ Forged 4 = Damaged / Vandal ized S = Recovered 6=Seized 7 = Stolen 8 = Unknown
                            '"OJ" = Recovered for Other Jurisdiction)
               Status
       ~I Cod, Fnn/f, Value   OJ OTY                   Prooertv Descriotion                    Make/Model                                                   Serial Number



  p
  R
  0
  p
 E
 R
  T
  y




       Officer/ID#          MARTINEZ C. fMUPDCM0J J
       Ir.vest ID#          (0)                                                                         Supervisor           PRJNDLE, B. L. (MUPDBLPJ)
Status Complainant Signature                         I r'.lnw>d
                                                        Case Status
                                                                                         08109/2016
                                                                                                     Case Disposition:
                                                                                                        t            n Pl:linPd               OR/09/Jn Ir,    I       Page I
       R CSlIBR                            Printed By: MUPDMCG I,                                   Sys#: 593084                                             06/04/2018 15:19
           Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.152 Page 94 of 176

                                                     INCIDENT/INVESTIGATION REPORT
    Muskegon Police Department
                                                                                                                  Case# 2016-16367
Status     I = None 2=Bumed 3 = Counterfeit / Forged     4 = Damaged / Vandalized 5 = Recovered 6=Seiud 7= Stolen 8=Unknown
Codes
         IBR Statm            Quantity    Type Measure              Suspected Type


    D
    R
    u
    G
    s




         Assisting Officers
          BLEICH, RS. (MUPDRSBI)


         Suspect Hate / Bias Motivated:

                                                         INCIDENT/INVESTIGATION REPORT
Narr. (cont.) OCA: 2016-16367                               Muskegon Police Department
I   NARRATIVE




R_CS2 IBR                                                     By: MUPDMCGI , 06/04/2018 15:19                                        Page2
    Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.153 Page 95 of 176
                                      REPORTING OFFICER NARRATIVE                                      OCA
Muskegon Police Department                                                                                   2016-/6367
   Victim                                      Offense                                                 Date / Time Reported
      Society                                      OBSTRUCTING JUSTICE                                   Tue 08/09/201614:30
                  THE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY



    I was sent to 32 W Forest for a domestic report. Upon arrival I spoke to Dayata Totten.

    Totten stated that a Jeff Conley just left in a burgundy Tahoe. Totten has a PPO on Conley. (confirmed on Lein)
    Totten stated that she has a child in common with Conley. Totten added that that Conley was just our of prison
    and is a drug dealer. Totten also stated that Conley always carries a gun. Conley was gone before my arrival.

    Totten did not have a plate to the vehicle and stated that Conley lives somewhere in the Heights.

    I told Totten to report this incident to the j udge that signed the PPO. Also to call 911 if Conley returns.

    Cleared C Martinez 7




 Reporting Officer: MARTINEZ, C.           Printed By: MUPDMCGI,      06/04/2018 IS: 19                                       Page3
 R_CS3NC
     Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.154 Page 96 of 176

                                                             Incident Report Suspect List
Muskegon Police Department                                                                                                       OCA: 2016-16367


    Name (Last, First, Middle)                                      Also Known As
                                                                                                               ...
                                                                                                               -
1                                                                        JELLO, JELLO; CONLEY,
      CONLEY, JEFFREY ALLEN
                                                                         JOSEPH                                  MUSKEGON HEIGHTS, MI 49444-3057
    Business Address




    - •••••• •
      DOB


     Scars, Marks, Tattoos, or other distinguishing features
        TAT LEFT ARMI WORDS; TAT RIGH NECK I "SHARON"

    Reported Suspect Detail           Suspect Age                 Race     Sex
                                                                                  BL




                                                                                  Eth
                                                                                        Eye
                                                                                          BR
                                                                                                 Skin          Driver's License / State.




                                                                                                                Weight                     SSN

    Weapon, Type         Feature            Make                 Model                                      Caliber      Dir of Travel
                                                                                                                         Mode of Travel
    YehYr/Make/Model                         Drs    Style                 Color                                            VIN


    Notes                                                                                      Physical Chor
                                                                                               Hands, RJGHT HANDED
                                                                                               Build, MEDIUM
                                                                                               Hair Length, Short
                                                                                               Hair Facial, Slight Beard




R_CSBIBR                                                    Printed By: MUPDMCG I,       06/04/2018 15:19                                          Page4
        Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.155 Page 97 of 176

       Agency Name                                                               INCl DENT/INVESTIGATION                                          Case#
                                                                                                                                                          2016-23779
              Muskegon Police Department                                                          REPORT                                          Date / Time Reported
  I   ORI                                                                                                                                                    11/19/201 6 12:49 Sat
  N                              Ml 61 60300                                                                                                      Last Known Secure
  C
  I
      Location oflncident
                32 W Forest Av, Muskegon Ml 49441-
                                                                                     Premise Type
                                                                                             Residence/home
                                                                                                                           I
                                                                                                                           Zone/Tract
                                                                                                                               1S,MUPD
                                                                                                                                                  At Found
                                                                                                                                                             Il/ / 912016 I 2:49 Sat
  D                                                                                                                                                          11// 9/2016 12:49 Sat
  E          Crime Incident(s)                                                                                                                                                    f\CUVIty
  N    #1 Obstructing Justice
                                                                           (Co   )   Weapon / Tools
                                                                                                                                                                              I
  T
             50000
                                                                                     Entry                          Exit                             ISecurity
  D                                                                              )
                                                                                                                                                                              I Activity
             Crime Incident                                                (         Weapon / Tools
  A    #2
  T                                                                                  Entry                          Exit                             I Security
  A
       #:
             Crime Incident                                                (     )   Weapon/ Tools                                                                            I   Act1v1ty
                                                                                     Entry                          Exit                             j Security
 MO

       #of Victims 1             I
                               Type: SOCIETY/PUBLIC                                                 Injury:
             Victim/B usiness Name (Last, First, Middle)                                         Victimo         DOB               Race Se~ Relationship Resident Status    Military
  V    Vl State Of Michigan                                                                      Crime#                                     To Offender                  Branch/Status
  I                                                                                                ],         Age
  C    Home Address                                                                                                                                   I Home Phone
  T
  I
  M
       Employer Name/Address                                                                                                        Business Phone                IMobile Phone

       VYR          Make         I   Model        I   Style          I   Color           I   Lie/Lis                                VIN

       CODES : V- Victim (Denote V2, V3) 0 = Owner (if other than victim)                    R = Reporting Person (if other than victim)
       Type: INDIVIDUAU NOT LAW ENFORCEMENT                                                         Injury:
 0
 T    Code Name (Last, First, Midd le)
             CONLEY, JEFFREY ALLEN
                                                                                                 Victim
                                                                                                 Crime# 1~                     ,
                                                                                                                             Race Se Relationshi p Resident Status
                                                                                                                                        To Offender
                                                                                                                                                                      Military
                                                                                                                                                                   Branch/Status




                                                                                                                                                                        -
 H
 E     JO                                                                                                    Age              B
 R                                                                                                                                                    I
      ~
                                                                                                                                                 Home Phone
  s
                                                                                                                                    Busine~                       I Mobil~
  I
  N    Type: INDIVID          NOT LAW ENFORCEMENT                                                  Injury:
  V                                                                                             Victim of    DOB  Race Se> Relationship Resident Status    Military
  0   Code Name (Last, First, Middle)
                                                                                                Crime# 12/28/1984          To Offender                  Branch/Status
  L    RP TOITEN, DAYATA NlKI-YACOLE                                                                       Age 31
  V
  E    Home Address
         32 W Forest Av Muskegon, Ml 494412519
                                                                                                                  B F                    Resident
                                                                                                                                    Home Phone        I                      231-736-2798
  D
       Employer Name/Address
                                             rf'l 10~ R,-,lro,... , /S..i lNTTJ/Tl nN)
                                                                                                                                    Business Phone
                                                                                                                                              7 11- 777-IW ?n
                                                                                                                                                              I    Mobile Phone

       I =None 2=Bumed 3 =Counterfeit/ Forged 4 = Damaged / Vandalized 5 = Recovered 6=Seized 7 = Stolen 8 = Unknown
                             "OJ" • Recovered for Other Jurisdiction)
       VI      Status
       jj Cod, Frm/f  Value   OJ QTY                   Property Description                   Make/Model                                                                 Serial Number



  p
  R
  0
  p
 E
 R
 T
 y




       Officer/ID#         DIBBLE J L. fMUPDJLD 1l
       Invest ID#          (0)                                                                                      Supervisor                 FINE, T. W (MUPDTWFl)
Status Complainant Signature                                  I Case Status
                                                                '   f_     _,
                                                                                                    11/19/2016
                                                                                                                    Case Disposition:
                                                                                                                                                                             I     Page I
       R CSlIBR                                Printed By: MUPDMCG I,                                            Sys#: 611076                                                06/04/2018 15:18
           Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.156 Page 98 of 176

                                                         INCIDENT/INVESTIGATION REPORT
  Muskegon Police Department
                                                                                                                       Case# 2016-23779
Status     1 = None 2=Bumed 3 = Counterfeit I Forged       4 = Damaged / Vandalized 5 = Recovered 6 = Seized 7 =Stolen 8 =Unknown
Codes
         IBR Statii:          Quantity    Type Measure                 Suspected Type


 D
 R
 u
 G
 s




         Assisting Officers
          BONEBRAKE, G.S. (MUPDGSBJ)

         Suspect Hate / Bias Motivated:

                                                           INCIDENT/INVESTIGATION REPORT
Narr. (cont.) OCA: 201 6-23779                                 Muskegon Police Department
NARRATIVE




R_ CSZ I.BR                                                      By: MUPDMCG I, 06/04/2018 15:18                                          Page2
    Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.157 Page 99 of 176
                                      REPORTING OFFICER NARRATIVE                                 OCA
Muskegon Police Department                                                                              2016-23779
   Victim                                     Offense                                             Date / Time Reported
       Society                                    OBSTRUCTJNG JUSTJCE                               Sat 11/19/201612:49
                   THE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY



    INFORMATION:
      Offices were dispatched to the listed address on a PPO violation. It was found that the PPO was unserved.
    JEFFREY CONLEY was to be there knocking on the door but left before we arrived.

    OFFICER'S ACTIONS:
      Upon arrival I spoke with the caller, DA YATA TOTTEN, and advised her that the PPO needs to be served. If
    he is avoiding service she needs to go back to the judge and explain this.

    DISPOSITION:
     This complaint can be closed.

    Dibble 59




 Reporting Officer: DIBBLE, J. L.         Printed By: MUPDMCGI ,   06/04n0t8 15:18                                       Page 3
R_CS3NC
            Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.158 Page 100 of 176

           Agency Name                                                          INCIDENT/INVESTIGATION                                       Case#
                                                                                                                                                     2016-24167
                  Muskegon Police Department                                                     REPORT                                      Date / Time Reported
  I        ORI                                                                                                                                            11/25/2016 14:13 Fri
  N                               M/6160300                                                                                                  Last Known Secure
  C        Location of Incident                                                    Premise Type                          Zonerrract
                                                                                                                                                          11/25/2016 14:13 Fri
  I                                                                                                                                          At Found
  D               32 W Forest Av, Muske on Ml 49442-           Residence/home   1S,MUPD             11/25/2016 14: 13 Fri
          t---r-----,----,----,--.;__-----'"'-------------+-----------"---'-------'~----:..:..::.:.:..::=a~~,c., cttv1
  E            Crime Incident(s)                     (Co ) Weapon/ Tools
             1
  N        #     Civil & Family Disputes
                                                                                   Entry                          Exit                           Security
  T              98006
  D              Crime Incident                                                    Weapon I Tools                                                                                 Act1v1ty
  A        #2
  T                                                                                Entry                          Exit                           Security
  A
                 Crime Incident                                                    Weapon/Tools                                                                                    ctmty
           #
                                                                                   Entry                          Exit                           Security

  MO

           # of Victims O          Type:                                                          Injury:
                  Victim/Business Name (Last, First, Middle)                                   Victimo         DOB          Race Se      Relationship     Resident Status           Military
  V         Vt                                                                                 Crime#                                    To Offender                             Branch/Status
      I                                                                                                     Age
  C         Home Address                                                                                                                          Home Phone
  T
  I
           Employer Name/Address                                                                                               Business Phone                   Mobile Phone
  M

           VYR          Make       Model                 Style        Color                Lie/Lis                             VIN

            CODES: V- Victim (Denote V2, V3) 0 =Owner (if other than victim)               R = Re orting Person (if other than victim)
  0         Type: INDIVIDUAU NOT LAW ENFORCEMENT                                                  Injury:
  T        Code Name (Last, First, Middle)                                                     Victim o     DOB            Race          Relationship     Resident Status           Military
  H        RP     TOTTEN, DAYATA NJKJ-YACOLE                                                   Crime# } 2/2811984                        To Offender                             Branch/Status
  E                                                                                                       Age 31            B        F                       Resident
  R        Home Address                                                                                                                           Home Phone
  s            32 W Forest Av Muske on, Ml 494412519                                                                                                                         231-736-2798
           Employer Name/Address                                                                                               Business Phone                   Mobile Phone
  I                               Coles Bake 'SANITATION                                                                                 231-777-6070
  N        Type: INDIVIDUAU NOT LAW ENFORCEMENT                                                   Injury:
  6L      Code
           JO
                  Name (Last, First, Middle)
                  CONLEY, JEFFREY ALLEN                                Crime#
                                                                                               Victimo
                                                                                                   To Offender
                                                                                                                           Race Se       Relationship     Resident Status

  V .......__....__...,...._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _...___ __.__-=--~-...,_B~...,__.__ _                                        ~ --,__----...__-----1
            ,11 .:.••
  E
  D       t----;.==;==.:;==;:;;=;:=;============----------------.-=Busmess
                                                                    .......- - = - - - ' --                                                             -......-,:-r,r-r,1


           1 - None 2 - Burned 3 =Counterfeit/ Forged             4 =Damaged/ Vandalized 5 = Recovered 6 = Seized 7 = Stolen 8 = Unknown
                                           "OJ"     = Recovered for Other Jurisdiction
                                  Value        OJ     TY                  Pro      Descri tion                                  Make/Model                              Serial Number



  p
  R
  0
  p
  E
  R
  T
  y




           Officer/ID#         OCHARZAK D. J. MUPDDJOl
           Invest ID#          0                                                                                  Supervisor          LEWKOWSKI, T. J. 'MUPDTJLJ)
Status Complainant Signature                                                                                      Case Disposition:
                                                                                                  1112512016                                                                      Page 1
           R_CSlIBR                                 Printed By: MUPDMCG I,                                      Sys#: 612000                                                 06/04/2018 15:17
            Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.159 Page 101 of 176
                                                      INCIDENT/INVESTIGATION REPORT
   Muskegon Police Department                                                                                         Case# 2016-24167
 Status     I =None 2=Bumed 3 =Counterfeit / Forged       4 =Damaged / Vandalized   S = Recovered 6 = Seized 7= Stolen 8=Unknown
 Codes

          IBR Statlll          Quantity    Type Measure                Suspected Type



  D
  R
  u
  G
  s




          Assisting Officers




          Suspect Hate / Bias Motivated:


                                                          INCIDENT/INVESTIGATION REPORT
Narr. (cont.) OCA: 2016-24167                                 Muskegon Police Department
I NARRATIVE




R CS2IBR                                                        By: MUPDMCGI, 06/04/2018 15:17                                           Page2
    Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.160 Page 102 of 176
                                    REPORTING OFFICER NARRATIVE                                 OCA
Muskegon Police Department                                                                            2016-2./167
   Victim                                   Offense                                             Date / Time Reported
                                               C/1'/L & FAMILY DISPUTES                           Fri 11/25/201614:13

                 THE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY



    32 W. Forest
   Civil Dispute
   Unwanted


    I spoke with Ms. Totten about an event which took place at 6am this morning. Ms. Totten said her child's
   father had been knocking on her door. Mad because Ms. Totten did not let Conley see his daughter on
   Thanksgiving day.

    Ms. Totten has a PPO that has not been served. Conley is aware of the PPO and has been shown the paperwork
   but refuses the copy. Ms. Totten could not provide a home address for Mr. Conley. Live in Muskegon Hts and
   drive a vehicle with MI plate DMR2554. Vehicle returns out of Grand Rapids Ml.

   No contact with Conley
   Ocharzak58




Reporting Officer: OCHARZAK. D. J       Printed By: MUPDMCG I,   06/04/2018 15: 17                                     Page 3
 R CS3NC
        Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.161 Page 103 of 176

       Agency Name                                                          INCIDENT/INVESTIGATION                                       Case#
                                                                                                                                                 2017-06277
                  Muskegon Police Department                                                  REPORT                                     Dale / Time Reported
  I    ORI                                                                                                                                          03/26/ 2017 16:34 Sun
  N                                  Ml 6160300                                                                                          Last Known Secure
  C
       Location of Incident                                                     Premise Type                         Zone/Tract                     03/26/2017 16:34 Sun
  I                                                                                                                                      At Found
  D                  32 W Forest Av, Muskegon MI 49441-                                 Residence/home                 lS,MUPD                      03/26/2017 16:34 Sun
  E              Crime lncident(s)                                   (Co    )   Weapon/ Tools                                                                         cttv1ty
  N    # 1 Civil & Family Disputes                                              Entry
  T                                                                                                           Exit                          Security
                 98006
  D              Crime Incident                                                 Weapon/ Tools                                                                        ACtlVlty
  A    #2
  T                                                                             Entry                         Exit                          Security
  A
       #         Crime Incident                                                 Weapon/ Tools                                                                         C IVIty
           3
                                                                                Entry                         Exit                          Security

 MO

       # of Victims 0                  Type:                                                   Injwy:
                  Victim/Business Name (Last, First, Middle)                                Victim o        DOB                      Relationship Resident Status    Military
  V     VI                                                                                  Crime#                                   To Offender                  Branch/Status
  CI ,__H_o_m_._e_A_d-dr-e-ss_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _...__ __.__Age
                                                                              _ _ _....__....___.__ _--.-_
                                                                                                         H-'
                                                                                                           om
                                                                                                            .___
                                                                                                              e _Ph_o_n_e _ _....__ _ _----1
  T
  I
       Employer Name/Address                                                                                               Business Phone              Mobile Phone
  M

       VYR                Make        Model             Style      Color                Lie/Lis                            VIN

       CODES: V- Victim (Denote V2, V3) 0 = Owner (if other than victim)                R = Reportin Person (if other than victim)

  0     Type: INDIVIDUAU NOT LAW ENFORCEMENT                                                      Injury:
  T   Code Name (Last, First, Middle)                                                       Victimo    DOB    Race Se Relationship Resident Status    Military
  H    RP         TOITEN, DAYATA NIKI-YACOLE                                                Crime# 12/28/1984         To Offender                  Branch/Status
  E                                                                                                  Age 32   B F                    Resident
  R    Home Address                                                                                                             Home Phone
  s        32 W Forest Av Muske on, MI 494412519                                                                                                                23 /- 736-2798
       Employer Name/Address                                                                                               Business Phone              Mobile Phone
  I                                              Coles Bakerv SANITATION                                                          23 1-777-6070
  N    Type: INDIVIDUAU NOT LAW ENFORCEMENT                                                    Injury;

 rV   Code Name (Last, First, Middle)
       JO        CONLEY, JEFFREY ALLEN
                                                                                            Victimo
                                                                                            Crime#
                                                                                                                                     Relationship Resident Status
                                                                                                                                     To Offender
                                                                                                                                                                     Military
                                                                                                                                                                  Branch/Status
  V
  E
           ...    .;.,,
  D


                                        3 =Counterfeit/ Forged 4 =Damaged/ Vandal ized        5 = Recovered 6 =Seized      7 = Stolen 8 = Unknown
                                              "OJ"= Recovered for Other Jurisdiction

                                     Value     OJ    TY               Pro       Descri tion                                Make/Model                        Serial Number



  p
  R
  0
  p
  E
  R
  T
  y




       Officer/ID#               CONRAD D. L. MUPDDLCI
       Invest ID#                                                                                             Supervisor           FLYNN, C. R. (MUPDCRFJ)
                                 0
Status Complainant Signature                                                                                  Case Disposition:
                                                                                               03/26/2017                                                            Page 1
       R CS1IBR                                     Printed By: MUPDMCGI,                                   Sys#: 631710                                        06/04/2018 15:16
          Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.162 Page 104 of 176
                                                     INCIDENT/INVESTIGATION REPORT
    Muskegon Police Department                                                                                       Case#   2017-06277
Status     I • None 2=Bumed 3 ~Counterfeit/ Forged       4 = Damaged / Vandalized   5 = Recovered 6=Seizcd 7= Stolen 8=Unknown
Codes
         IBR Statu:           Quantity    Type Measure                Suspected Type



    D
    R
    u
    G
    s




         Assisting Officers
          DIBBLE, J.L. (MUPDJLDJ)

         Suspect Hate / Bias Motivated:

                                                         INCIDENT/INVESTIGATION REPORT
Narr. (cont.) OCA: 20 17-06277                               Muskegon Police Department
I   NARRATIVE




R CS2IBR                                                       By: MUPDMCGI , 06/04/2018 15:16                                            Page2
   Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.163 Page 105 of 176
                                      REPORTING OFFICER NARRATIVE                                 OCA
Muskegon Police Department                                                                              2017-06277
   Victim                                      Offense                                            Date / Time Reported
                                                   CIVIL & FAMILY DISPUTES                          Sun 03/26/2017 16:34
                 IBE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTIIORIZED PERSONNEL ONLY



    26 March 2017
    1634

    Information:
      I was dispatched to 32 W Forest regarding a PPO violation.

    COMP HAS A PPO AGAINST CHILDS FATHER .... JEFFERY CONALLY ... .IS CURRENTLY OUTSIDE
    COMP HOUSE .. .IN A CREAM COLOR CADILLAC [03/26/17 16:35:33 MCDAEGI]
    JEFFREY DID KNOCK ON COMP DOOR [03/26/17 16:35 :50 MCDAEG l]
    SITTING OUT FRONT OF THE HOUSE IN THE YEH [03/26/17 16:36:04 MCDAEG l]
    JEFFREY IS A BM ... BROWN HOODIE ... BLUE JEANS [03/26/1716:36:48 MCDAEGl]
    UDTS: OFFICER ADVISED [03/26/17 16:36:49 MCDTJWl]


      I arrived on scene and spoke with Dayata Totten. Totten stated that there is a PPO and that Jeffrey Conley had
    come to the bouse and knocked on the_door.

                      l told Totten to keep her doors locked and to cal l if Conley comes back.

   Disposition:
   closed
   D Conrad#36




Reporting Officer: CONRAD, D. L.           Printed By: MUPDMCGI ,   06/04/2018 IS:16                                     Page3
R_ CSJNC
               Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.164 Page 106 of 176

          Agency Name                                                       INCIDENT/INVESTIGATION                                      Case#
                                                                                                                                                2017-06281
                    Muskegon Police Department                                                REPORT                                    Date/ Time Reported
  I       ORI                                                                                                                                      03/26/2017 18:26 Sun
  N                                 M/6160300                                                                                           Last Known Secure
  C       Location of Incident                                                  Premise Type                         Zone/Tract                    03/26/2017 18:26 Sun
  I                                                                                                                                     At Found
  D                     980 le erson St, Muskegon Ml 49442-                             Residence/home                 lD,MUPD                     03/26/2017 18:26 Sun
  E                Crime Incident(s)                                        )                                                                                        CtlVI
                                                                    (Co         Weapon/ Tools None
  N        lt
                1 Civil & Family Disputes                                                                                                                           N
  T                                                                             Entry                         Exit                         Security
                  98006
  D               Crime Incident                                                Weapon/ Tools                                                                      ActlVlty
  A        #2
  T                                                                             Entry                         Exit                         Security
  A
                  Crime Incident                                                Weapon/ Tools                                                                        ct1v1ty
          lt
                                                                                Entry                         Exit                         Security

 MO
          # of Victims     O         Type:                                                    Injury:
                    Victim/Business Name (Last, First, Middle)                             Victim o         DOB        Race Se Relationship Resident Status    Military
  V        Vl                                                                              Crime #                             To Offender                  Branch/Status
     I                                                                                                  Age
  C        Home Address                                                                                                                     Home Phone
  T
   I       Employer Name/Address                                                                                        Business Phone                Mobile Phone
  M

           VYR           Make          Model            Style     Color                 Lie/Lis                         VIN

           CODES: V- Victim (Denote V2, V3) 0 =Owner (if other than victim) R = Re rtin° Person (if other than victim)
           Type: INDIVIDUAIJ NOT LAW ENFORCEMENT                                  Injury:
 0       1----r--:-~----c:---=:---:-:,,..,...,.,-,---------------r:-:-,-:-,,..=....-';,---==-- ........:--....--;:,-,-=-,....-,---,,-,-.--=--,-.,----:---.--e--,.,,.,...--I
 T        Code Name (Last, First, Middle)                                      Victim o       DOB          Race Se Relationship Resident Status              Military
 H         IO TOTTEN, DAYAT~ NIKJ-YACOLE                                        Crime# 12/28/1984                      To Offender                       Branch/Status
 E                                                                                         Age 32          B      F                     Resident
 R         Home Address                                                                                                         Home Phone
  s             32 W Forest Av Muske on, MI XX-XXXXXXX                                                                                                         231-736-2798
           Employer Name/Address                                                                                        Business Phone                Mobile Phone
  I                                Coles Baker 'SANITATION                                                                        231-777-6070
 N         Type: INDIVIDUAIJ NOT LAW ENFORCEMENT
  V       Code Name (Last, First, Middle)                                                  Victimo                                Relationship Resident Status        Military
 0                                                                                         Crime#                                 To Offender                      Branch/Status
  L        RP CONLEY, JEFFREY ALLEN
 V
 E
                .. ..
                    ~



 D


           I = None 2 = Burned 3 = Counterfeit/ Forged 4 = Damaged / Vandalized               5 - Recovered 6 = Seized 7 = Stolen 8 =Unknown
                                     "OJ" = Recovered for Other Jurisdiction
                                    Value      OJ    TY               Pro       Descri lion                                Make/Model                         Serial Number



 p
 R
 0
 p
 E
 R
 T
 y




           Officer/ID#          HARWOOD D. J. 'MUPDDJHI
           Invest ID#           0                                                                             Supervisor           RUSH, A. P. MUPDAPRl
Status Complainant Signature                                                                                  Case Disposition:
                                                                                               03/26/2017                                                            Page 1
           R CSlIBR                                 Printed By: MUPDMCGI,                                   Sys#: 631721                                       06/04/2018 IS:14
           Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.165 Page 107 of 176
                                                    INCIDENT/INVESTIGATION REPORT
    Muskegon Police Department                                                                                     Case# 201 7-06281

Status    I =None 2=Bumed 3 =Counterfeit/ Forged        4 =Damaged / Vandalized 5 • Recovered 6 = Sei1.ed 7= Stolen &=Unknown
Codes
         IBR Statm            Quantity   Type Measure               Suspected Type


    D
    R
    u
    G
    s




         Assisting Officers




         Suspect Hate/ Bias Motivated:   NONE

                                                        INCIDENTnNVESTIGATION REPORT
Narr. (cont.) OCA: 2017-06281                              Muskegon Police Department

I   NARRATIVE




R_CS2IBR                                                      By: MUPDMCGI . 06/04/2018 15:14                                          Pagc2
   Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.166 Page 108 of 176
                                     REPORTING OFFICER NARRATIVE                                  OCA
Muskegon Police Department                                                                              2017-06281
   Victim                                    Offense                                              Date / Time Reported
                                                CIVIL & FAMILY DISPUTES                              Sun 03/26/2017 18:26
                 THE INFORMATION BELOW JS CONFIDENTIAL - FOR USE BY AITTHORIZED PERSONNEL ONLY



   CIVIL DISPUTE
   3/26/17

   INFORMATION:

   At approximately 1826 hrs I was approached in the parking lot at MUPD by Jeffrey Conley. Jeffrey advised he
   would like a report made for a violation of a custody agreement. Jeffrey was advised that MUPD officers do not
   intervene in this matter. He stated he was aware but would still like documentation so she doesn't call the police
   on him.

   CONTACT WITH JEFFERY:

   Jeffrey stated that his child's mother Dayata Totten was supposed to have their child in common dropped off at
   1pm. Jeffrey advised that he was supposed to get three hours to spend with the child for its birthday. He stated
   that Dayata did not have the child ready until nearly 3 pm.

    OFFICER ACTION:
   Jeffrey stated that he would handle the matter in Court. I provided him with this report number for reference. No
   wants and no assault.

   CLEARED:

    HARWOOD23




 Reporting Officer: HARWOOD, D. J.       Printed By: MUPDMCGI,     06/04/2018 15:14                                      Page 3
 R_CS3NC
       Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.167 Page 109 of 176

       Agency Name                                                      INCIDENT/INVESTIGATION                                       Case#
              Muskegon Police D epartment                                                                                                        2017-06434
                                                                                         REPORT                                      Date I Time Reported
 I    ORI                                                                                                                                          03/28/2017 15:41 Tue
 N                               Mf 6160300                                                                                          Last Known Secure
 C
 I
 D
      Location oflncident
                32 W Forest Av, Muskegon MI 49441-
                                                                            Premise Type
                                                                            Residence/home
                                                                                                                 I
                                                                                                                 Zoneffract
                                                                                                                     1S, MUPD
                                                                                                                                     At Found
                                                                                                                                                   03/28/2017 15:41 Tue
                                                                                                                                                   03/28/2017 15:41 Tue
 E           Crime Incident(s)                                    (Co ) Weapon/ Tools                                                                                   ACtlVlty
 N     #1 Lein Warrantlppo Entry                                                                                                                                    I
 T
             LHNENTRY
                                                                            Entry                         Exit                           I   Security
  D         , Crime Incident                                      (     )   Weapon/ Tools                                                                               Acttv1ty
  A    #2                                                                                                                                                           I
  T
  A
                                                                            Entry                         Exit                           I Security
             Crime Incident                                                 Weapon/ Tools                                                                               Act1v1ty
       #3
                                                                  (     )
                                                                                                                                                                    I
                                                                            Entry                         Exit                           I Security
 MO

      #of Victims 1              I
                             Type: INDIVIDUAL/ NOT LAW                                    Injury:
            Victim/Business Name (Last, First, Middle)                                 Victim of    DOB              Race Se, Relationship Resident Status    Military
  V    Vl TOTTEN, DA YATA NlKI-YACOLE                                                  Crime# 12/28/1984                      To Offender                  Branch/Status
  I                                                                                      1,       Age 32              B       F
  C
  T
       Home Address
              32 W FOREST Ai', Muskef!on, Ml 49441-2519
                                                                                                                                          I   Home Phone
                                                                                                                                                                  231-736-2798
  I
  M
       Employer Name/Address
                                           COLE£ BAKERY (SANITATION)
                                                                                                                        Business Phone
                                                                                                                                  231-777-6070
                                                                                                                                               I            Mobile Phone

       VYR          Make         j Model        I Style       IColor            I   Lie/Lis                             VIN

       CODES: V- Victim (Denote V2, V3) 0 = Owner (if other than victim)            R = Reporting Person (ifother than victim)
       Type:                                                                               Injury:
  0
 T    Code Name (Last, First, Middle)                                                   Victim of      DOB         Race Se Relationship Resident Status    Military
 H                                                                                      Crime#                                 To Offender              Branch/Status
 E                                                                                                  Age
 R
  s
       Home Address                                                                                                                       I
                                                                                                                                        Home Phone


 I
       Employer Name/Address                                                                                            Business Phone                  I   Mobile Phone

 N     Type:                                                                              Injury:
 V                                                                                                                   Race Se Relationship Resident Status    Military
 0    Code Name (Last, First, Middle)                                                  Victimo          DOB
                                                                                       Crime#                                To Offender                  Branch/Status
 L
 V
 E     Home Address
                                                                                                    Age
                                                                                                                                             IHome Phone
 D
       1::,mployer Name/Actctress                                                                                       Business Phone                  IMobile Phone
       I - None 2=Bumed 3 =Counterfeit/ Forged 4 = Damaged I Vandalized 5 = Recovered 6= Seized 7 = Stolen 8 = Unknown
                             '"01" = Recovered for Other Jurisdiction)
       ~I Codi Status
                Fnn/f Value    OJ QTY                   Property Description                    Make/Model                                                       Serial Number



  p
  R
 0
 p
  E
  R
  T
  y




       Officer/ID#         BROWERS K. I. (MUPDKIBJl
       Invest ID#          (OJ                                                                             Supervisor         LEWKOWSKI, T. J. (MUPDTJLJ)
Status Complainant Signature                              I a::~tatus                      0312812017
                                                                                                           Case Disposition:
                                                                                                                                                                   I     Page I
       R CSlIBR                               Printed By: MUPDMCGI ,                                      Sys#: 632037                                            06/04/2018 15:12
          Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.168 Page 110 of 176
                                                    INCIDENT/INVESTIGATION REPORT
    Muskegon Police Department                                                                                   Case#   2017-06434
Status    I =None 2=Bumed 3 = Counterfeit / Forged      4 =Damaged/ Vandalized 5 = Recovered 6=Seized 7 = Stolen 8=Unknown
Codes
         IBR Starui           Quantity   Type Measure              Suspected Type


    D
    R
    u
    G
    s




         Assisting Officers




         Suspect Hate/ Bias Motivated:

                                                        INCIDENT/INVESTIGATION REPORT
Narr. (cont.) OCA: 2017-06434                              Muskegon Police Department
I   NARRATIVE




R_CS2IBR                                                     By: MUPDMCGI, 06/04/2018 15:12                                           Page2
    Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.169 Page 111 of 176
                                     REPORTING OFFICER NARRATIVE                                 OCA
Muskegon Police Department                                                                             2017-06434
   Victim                                    Offense                                             Date/ Time Reported
      TOITEN, DAYATA NJKI-YACOLE                 LEIN IYARRANTIPPO ENTRY                           Tue 03/28/2017 15:41

                  THE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY



    3/28/17

    Desk received this SERVED PPO against JEFFREY CONLEY. JEFFREY is not to bother DAYATA TOTTEN
    or enter onto 32 W Forest per Judge Pittman. This order was extended from a previous order that expired. Desk
    never received this extention which is dated January 10, 2017. This PPO now expires on 4/15/17. LEIN Entry
    complete.


    K. Browers




 Reporting Officer: BROWERS. K. I.        Printed By: MUPDMCGI,   06/04/2018 15:12                                     Page 3
 R CS3NC
     Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.170 Page 112 of 176

                                                           Incident Report Suspect List
Muskegon Police Department                                                                                                           OCA:      2017-06434


    Name (Last, First, Middle)
l       CONLEI: JEFFREY ALLEN
    Business Address   DESERTED ISLAND MUSIC
                       231-7-17-8363, MUSIC MIXER 2533 PECK ST
        DOB            Age         Race   Sex             Hgt          Wgt          Hair   Eye                      Driver's License/ State.
    -                    33        B      M                    511          178       BL     BR
     Scars, Marks, Tattoos. or other distinguishing features
         TAT LEFT ARM I WORDS; TAT RIGH NECK I "SHARON"

    Reported Suspect Detail            Suspect Age                   Race     Sex                                   Weight                     SSN

    Weapon, Type         Feature            Make                     Model                                      Caliber      Dir of Travel
                                                                                                                             Mode of Travel
    VehYr/Make/Model                          Ors Style                      Color                                            VIN


    Notes                                                                                         Physical Char
                                                                                                  Hands, RIGHT HANDED
                                                                                                  Build, MEDIUM
                                                                                                  Hair Length, Short
                                                                                                  Hair Facial, Slight Beard




R CSBIBR                                                  Printed By: MUPDMCG I,             06/04/2018 15:12                                               Page4
     Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.171 Page 113 of 176
                                        CASE SUPPLEMENT AL REPORT                                 Printed: 06/04/2018 15:12


Muskegon Police Department                                                                       OCA:   201706434
                    TIIE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY

Case Status:    CLOSED                        Case Mng Status:   NA                             Occurred: 03/28/2017

    Offense:    LEIN WARRANTIPPO ENTRY

Investigator:   LABRENZ. J. S. (MUPDJSL/)                              Date/Time: 04/20/2017 13:36:46, Thursday
 Supervisor:    BAKER, J. D. (MUPDJDBl)            Supervisor Review Date/ Time: 04/20/2017 13:59: /1, Thursday
    Contact:                                                            Reference:   Ppo



 Desk received a cancellation for this PPO.


 J. LaBrenz




        Investigator Signature                                        Supervisor Signature
                                                                                                                    Page 5
              Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.172 Page 114 of 176
     Agency Name                                                            INCIDENT/INVESTIGATION                                         Case#
                                                                                                                                                       2017-01606
            Muskegon Hts Police Department                                                       REPORT                                    Date / Time Ro/Jorted
 l   ORI                                                                                                                                                  05 16/2017 21:56 Tue
 N                            M/6160400                                                                                                     Last Known Secure
 C
 I
     Location of Incident                                                       Premise Type                              IZoneffract       At Found
                                                                                                                                                          05/16/2017 21:56 Tue

 D            2821 9th St, Muskegon Hei2.hts Ml 49444-                              Hi~hway/roadlallev                                                    05/16/2017 21:56 Tue
                                                                                                                                                                               ACttvtty
 E           Crime lncident(s)
      #1 Obstructing Police
                                                                      (Com)     Weapon / Tools None
                                                                                                                                                                           I   N
 N
 T
             48000
                                                                                Entry                              Exit                          ISecurity
                                                                                                                                                                               Activity
 D
 A
             Crime Incident
      #2 Weapons Offense - Concealed
                                                                      (Com)     Weapon / Tools

                                                                                Entry
                                                                                                       Firearm
                                                                                                                   Exit                      l Security
                                                                                                                                                                           I   p
 T
 A           52001
                                                                                                                                                                               ACllVlty
      #3
             Crime Incident                                           (     )   Weapon/ Tools
                                                                                                                                                                           I
                                                                                Entry                              Exit                          j Security
MO
      # of Victims I             I
                             Type: SOCIETY/PUBLIC                                                 Injury:
             Victim/Business Name (Last, First, Middle)                                        Victim of         DOB          Race Sex Relationship Resident Status    Military
                                                                                               Crime#                                  To Offender                  Branch/Status
 V     Yl State OfMichigan
 I                                                                                                12        Age
 C
 T
       Home Address                                                                                                                               I Home Phone
 I
 M
       Employer Name/Address                                                                                                    Business Phone                I Mobile Phone

       VYR          Make      IModel           j Style            Color                 I   Lie/Lis                             VIN

       CODES: V• Victim (Denote V2, VJ) 0 = Owner (if other than victim)                R .. Reoorting Person (if other than victim)
       Type: INDIVIDUAL/ NOT LAW ENFORCEMENT                                                    Injury:
 0
 T    Code Name (Last, First, Middle)                                                        Victim of      DOB          Race Sex Relationship Resident Status    Military
 H            JENKINS, CRYSTAL ANN-MARJE                                                     Crime# 12/13/1993                      To Offender                Branch/Status
       RP                                                                                                Age 23          B F                       Resident
 E
 R
 s
       Home Address
        1974 Revnolds St Muske,zon MI 49442
                                                                                                                                                   I
                                                                                                                                             Home Phone
                                                                                                                                                                           231-220-6738
       Employer Name/ Address                                                                                                   Business Phone                _j Mobile Phone
 I                                                       UNEMP                                                                                     231-                            231- -
 N     Type: INDIVIDUAU NOT LAW ENFORCEMENT                                                       Injury:
 V                                                                                             Victim of    DOB
 0    Code Name (Last, First, Middle)                                                                            Race Sex Relationship Resident Status    Military
              ANDERSON, MICHAEL LYNN JR                                                        Crime# 01/2/11985          To Offender                  Branch/Status
 L     JO                                                                                                 Age 32
 V
                                                                                                                 B M
 E
       Home Address                                                                                                               !Home Phone
        2837 Hoyt St Muskegon Heights, Ml 494442117                                                                                                                        231-220-6841
 D
       Employer Name/Address
                                             SHAPEIMACHJNEOPERJ
                                                                                                                                Business Phone                 IMobile Phone
                                                                                                                                                                                   ??J-   -
       I =None  2=Bumed 3 =Counterfeit/ Forged 4 .. Damaged/ Vandalized 5 = Recovered 6 =Seized 7 = Stolen 8 .. Unknown
                              "OJ" ~ Recovered for Other Jurisdiction)
               Status
       ~I Code Fnnffo Value    OJ OTY                    Proaertv Descriotion                  Make/Model                                                             Serial Number
            II.EV   EVID             $0.00        I REVO/.VHR                                                      357/TUARUS!Ro.,st                           CV879-l/9


 p
 R
 0
 p
 E
 R
 T
 y




       Officer/ID#         EVERSON SCOTT A               (MHPDSAEJJ
       Invest JD#          (0)                                                                                      Supervisor        SAIN, MAUKICEA                (MHPDMASJ)
                                                         j                                                          Case Disposition:
Status Complainant Signature                                  Case Status
                                                             Arrest                                   05/17/2017                                                           I    Page 1
       R_CSlIBR                               Prmted By: MHPDTLM!,                                                 Sys/I: 640841                                           05/29/2018 09:55
      Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.173 Page 115 of 176
                             Incident Report Additional Name List
Muskegon Hts Police Department                                                                        OCA: 2017-01606

                                                   · Additional Name List

                                                                                               Victim of
    Name Code/#   Name (Last, First, Middle)                                                   Crime#      DOB           Ace Race Sex
 1) JO        2   BELL, KEITH TORNELL                                                                      01/06/1992    25    B   M
           Address 2930 Mason Blvd, Muskegon Heights, Ml 49444-2229                                          H:231-722-3484
       EmpVAddr Not Working                                                                                  B:231- -
                                                                                                      Mobile #:23 J-578-5073

 2) JO        3   CARTER, CHRISTOPHER MARCELL                                                              04/02/1974    43    B M
           Address 3137 Park St, Muskegon Heights, Ml 49444-2728                                             H:231-220-6007
       EmpVAddr None                                                                                         B: 231- -
                                                                                                      Mobile #:231- -




 R_CS7NC                                       Printed By: MHPDTLMI,        05/29/2018 09:55                                   P~op '>
               Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.174 Page 116 of 176
                                      INCIDENT/INVESTIGATION REPORT
    Muskegon Hts Police Department                                                                                 ICase# 2017-01606

Status    I .. None 2=Bumed 3 =Counterfeit/ Forged       4-= Damaged / Vandalized S =Recovered 6= Seized 7 = Stolen 8 = Unknown
Codes
         IBR Status           Quantity    Type Measure               Suspected Type


    D
    R
    u
    G
    s




         Assisting Officers
          SAIN. MA. (MHPDMAS/), PEREZ, A.M (MHPDAMPI)

         Suspect Hate / Bias Motivated:   NONE

I
NARRATIVE




R_CS2IBR                                                      By: MHPDTLMI, 0S/29/2018 09:55                                           Page 3
       Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.175 Page 117 of 176
                              REPORTING OFFICER :NARRATIVE               OCA
Muskegon Hts Police Department                                                                            2017-01606
   Victim                                       Offense                                               Date / Time Reported
      Society                                       OBSTRUCT/NG POLICE·__ _ _ _ _ _ _........._11_u_e_os_11_6._12_o_n_2_1_
                                                                                                                        :s_6---1
                                            I
                THE INFORMATION BELOW IS CONFiDENTIAt- FOR USE BY AIJTHORIZED PERSONNEL.ONLy .



   INFORMATION

   On 05/16/2017 21:56:00 hours I was dispatched to 2821 9th St. in regards to a domestic situation. I was advised
   while enroute that there was a gun involved in this case. I arrived with Ofc. Perez and made contact with the caller
   Crystal Jenkins who was in the front yard with five other black males. I noticed immediately that at least three of the
   males were acting suspicious and appeared to be trying to walk away unnoticed. Since a firearm was mentioned I did
   a quick pat down on one of the males near me and proceeded to the next male that was actively walking away. This
   male took off at this time and I gave chase. This subject was later identified as Antonio Waller by his drivers
   license.

   Before Antonio ran I noticed a bulge in his shirt by his waist band on his right side. I also noticed Antonio
   constantly had his hands at his waist. This is when I approached Antonio to conduct a pat down but Antonio ran
   west on the north side of 2821 9th St. Antonio ran across the alley through the back yard of 2816 Park St. He then
   went north on the Park St. side walk (east side of street). Antonio crossed Park St. west bound and ran around the
   dry cleaners building to Broadway. Antonio continued to run west ~ound until he was taken into custody at gun
   point in front of Starz dance club. During this f()('t chase I continued to give Antonio loud verbal commands to
   "stop, police," but Antonio failed to follow these commands. Antonio kept his hands near his front waist band for a
   good portion of this chase.

   Antonio was then transported back to my car and I started a K-9 track with Trooper Carns and his dog Bo. Officers
   conducted this track from 2821 9th St. and continued the track until Bo hit on a patch of vegetation in a field on Park
   St. This field is directly north of 281 6 Park St. A::ter Bo hit on this patch of vegetation, Trooper Carns began to
   investigate this area farther. Trooper Cams then advised that there was a firearm in the vegetation. I got my camera
   and photographed the placement of the firearm. I then collected the firearm and found it was loaded with six bullets.
   I made this firearm safe and collected it as evidence. See Trooper Carns report CAN-0001768-17(99) for further
   information.

    EVIDENCE

    Voucher number 47043

    Black
    .357 mag
    Taurus Rossi revolver
    CV879419

    6 hornady .357 mag bullets

    This firearm was ran in LEIN but did not come back stolen or regi,tered to anyone.

    MIRANDA

    Antonio was read his Miranda rights before any questioning took place. Antonio stated that he understood



                                                                      05/29/2018 09:55                                       n--- ,,.
 Reporting Officer: EVERSON, SCOTT A      Printed By: MHPDTI.MI,
 R CSJNC
         Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.176 Page 118 of 176
                                   Incident Report Suspect List
Muskegon Hts Police Department                                                                                                               OCA:       2017-01606

    Name (Last. First, Middle)                                           Also Known As                                     Home Address
1                                                                                                                           597 ORCHARD AV
      WALLER, ANTONIO LAMAR
                                                                                                                            MUSKEGON, MI 49442-3629
    Business Address NOT EMPLOYED                                                                                           231-683-7346
                      231- -             FACTORY. GRAND HAVEN MI
      DOB              Age           Race      Sex       Eth   Hgt       Wgt           Hair     Eye            Skin        Driver's License/ State.
     12/25/1981            35        B         M                 604          190        BLK     BRO                         W460067977100 Ml
     Sears, Marfcs, Tattoos, or other distinguishing features
         TAT LEFTCHEST/ "CRYSTAL"; TAT RIGHARMI SKELETON; SCARUPPRSHOULDER

    Reported Suspect Detail                 Suspect Age                Race    I Sex I Eth       I    Height               Weight                      ISSN
    Weapon, Type       I   Feature            I   Make               Model                        I    Color          I
                                                                                                                      Caliber
                                                                                                                                 I
                                                                                                                                     Dir of Travel

    Veh Yr/Make/Model                             I I
                                                   Ors Style                   !Color           I Lie/St
                                                                                                                                     Mode of Travel
                                                                                                                                     I VIN

    Notes                                                                                                 Physical Char
                                                                                                           Build, MUSCULAR
                                                                                                           Hair Facial, Slight Beard
                                                                                                           Hands, RIGHT HANDED
    Name (Last, First, Middle}                                           Also Known As                                     Home Address
2                                                                             JELLO, JELLO;CONLEY,                          3012 9TH ST
     CONLEY, JEFFREY ALLEN                                                    JOSEPH                                        MUSKEGON HEIGHTS, Ml 49444-3057
    Business Address DESERTED ISLAND MUSIC                                                                                  734-972-9275

      DOB
     02/28/1984
                     I I :x I I
                      231-747-8363 MUSIC MIXER 2533 PECK ST
                       Age
                           33
                                     Race
                                     B
                                                         Eth
                                                               Hgt
                                                                 511
                                                                         Wgt
                                                                              178
                                                                                       Hair
                                                                                         BLK
                                                                                                Eye
                                                                                                  BRO
                                                                                                               Skin        Driver's License / State.
                                                                                                                             C540390051153 Ml
     Scars, Marks, Tattoos, or other distinguishing features
        TAT LEFT ARM I WORDS; TAT RIGH NECK I "SHARON"

    Reported Suspect Detail                 Suspect Age              Race      I I I
                                                                                 Sex      Eth         Height               Weight                      1 ssN

    Weapon, Type       I   Feature            I   Make               Model                        I    Color          I
                                                                                                                      Caliber    I   Dir of Travel
                                                                                                                                     Mode of Travel
    Veh Yr/Makc/Model                             II
                                                   Drs Style                   IColor           ILie/St                              IVIN
    Notes                                                                                                 Physiclll Char
                                                                                                           Hands, RIGHT HANDED
                                                                                                           Build, MEDIUM
                                                                                                           Hair Length, Short
                                                                                                           Hair Facial, Slight Beard




R_CSBIBR                                                        Printed By: MHPDTLMl,                0S/29/2018 09:SS                                                Page4
       Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.177 Page 119 of 176
                              REPORTING OFFICERNARRATIVE                 OCA
Muskegon Hts Police Department                                                                        201 7-01606
   Victim                                     Offense                                             Date / Time Reported
      Society                                      OBSTRUCTING POLICE                               Tue 05/16/2017 21:56
                 THE INFORMATION BELOW IS CONFIDENTIAL - FOR USB BY ~~      ORlZED·PBRSO~ ONLY:



   his rights and agreed to speak to me further.

   STATEMENT ANTONIO WALLER

   Antonio stated that he was at this address with his daughter who was playing with his cousins daughter. He said
   Jeffery Conley is his cousin and lives at the above address. He stated that he did not know what was going on and
   only ran because he knew he had warrants. Antonio denied ever having a gun.

   STATEMENT CRYSTAL JENKINS

   Crystal stated that she felt her life was in danger. She said she just moved into the above address. She said she let
   Jeffrey Conley move in with her but found that he was selling drugs out of the house and wanted him to move out.
   She said he then started threatening her by racking his gun when passing her and stating that he was going to kill
   her. Crystal stated that she knew Jeffrey had two guns but could not describe them. She said one was placed in a
   black bag and the other had been wrapped in a Wal-Mart bag. Crystal could only say that if you are looking down
   the barrel the gun looks like it has two holes from that angle. She also thought one of the guns may have been passed
   off to the driver of a newer burgundy Crysler with a paper plate.

   ACTIONS TAKEN

   After returning from chasing Antonio I learned that Jeffrey had also ran from the scene and was unable to locate
   him. Officer Perez did submit a warrant request for Jeffrey on the charge ofR/0. See Officer Perez's supp for
   further information.

   At this time Antonio was placed under arrest for CCW, Felon in possession of firearm and R/0. I also confirmed
   that he had two warrants. I transported Antonio to the MCJ and cleared this call.

   Ofc. Everson 451




 Reporting Officer: EVERSON, SCOTT A      Printed By: MHPDTI..Ml ,   05/29/201 8 09:55
 R CSJNC
               Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.178 Page 120 of 176
                                                   Incident Report Related Property List
 Muskegon Hts Police Department                                                                                    OCA: 2017-01606




  1   Property Description                                                    Make                       Model                    Caliber
      REVOLVER                                                                  TUARUS                    ROSSI                           357
      Color                        Serial No.                         Value                       Qty              Unit    Jurisdiction
                Black              CV879419                                               $0.00            1.000                  Local/
      Status                       Date                 NIC#                     State#                 Local#
               Evidence                   05/16/2017
      Name (Last, First, Middle)                                                           DOB                   Age                  Sex
        • No name*




R CSOIBR                                               Printed By: MHPDTLMI ,        05/29/2018 09:55                                       Page 5
       Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.179 Page 121 of 176
                              CASE SUPPLEMENTAL REPORT                  Printed: 05/29/2018 09:55


Muskegon Hts Police Department                                                                  OCA:   201701606
                 THE INFORMATION BELOW IS CONFIDENTIAL· FOR USE BY AUTHORIZED PERSONNEL ONLY

Case Status: ARREST                          Case Mng Status: NA                                Occurred: 05/16/2017
   Offense: OBSTRUCTING POLICE

Investigator: PEREZ, ANTONIO M                                      Date/Time: 05/ 17/2017 02:44:59, Wednesday
 Supervisor: SAIN, MAURICE A     (MHPDMASI)        Supervi~or Review Date/ Time: 05/17/2017 04.· J0:27, Wednesday
   Contact:                                                           Reference: Supplement



INFORMATION:
I was dispatched by MCCD to assist Officer Everson on a domestic. Dispatch advised one of the male subjects in front
of the residence had a gun.

DATE/TIME:
Tuesday, May 16, 2017 at 9:56 PM

VENUE:
2821 9th Street, Muskegon Heights, MI 49444

OBSERVATIONS:
Upon arrival I observed five (5) male subjects standing in front of the residence. As Officer Everson and I approached
the male subjects they all began attempting to leave the area. One (l) of the males ran on foot west behind the
residence, 2821 9th Street. Officer Everson gave chase to him.

I stayed with the remaining four (4) subjects and instructed them to put their hands above their heads and to stay in
place. One (I) male subject, Jeffrey Conley took off running south on 9th Street. I yelled for Jeffrey to stop. Jeffrey
continued running.

The remaining subjects were placed in handcuffs until Officer Everson could advise on their status. The remaining
three (3) subjects were identified as Michael Anderson, Keith Bell, and Christopher Carter.

Michael and Keith both stated they both just arrived and did not know what was going on. Michael and Keith were
released.

CONTACT WITH CHRISTOPHER CARTER (I/0):
Christopher stated he observed Jeffrey with a gun. Christopher stated Jeffrey placed the gun in a black plastic bag on
side of the residence, 2821 9th Street, prior to our arrival. (No gun in a black plastic bag was located.) Christopher
stated his sister, Crystal Jenkins, and Jeffrey had been arguing about the residence, 2821 9th Street, for the last two (2)
days. Christopher stated he did not know anything else.

DISPOSITION:
A warrant request for Jeffrey Conley was filed for resisting and obstructing.




       Investigator Signature                                      Supervisor Signature

 r_supp3
       Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.180 Page 122 of 176
                                      CASE SUPPLEMENTAL REPORT                                  Printed: 05/29/2018 09:55


Muskegon Hts Police Department                                                                OCA:   201701606
                 THE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY

Case Status: ARREST                         Case Mng Status: NA                               Occurred: 05/16/2017
    Offense: OBSTRUCTING POLlCE

Investigator: PEREZ, ANTONIO M                                      Date /Time: 05/17/2017 02:44:59, Wednesday
 Supervisor: SAIN, MAURICE A     (MHPDMASJ)      Supervisor Review Date/Time: 05/17/2017 04:10:27, Wednesday
   Contact:                                                          Reference: Supplement



STATUS:
Closed with no further involvement.

Ofc. A. Perez
#458




       Investigator Signature                                     Supervisor Signature
       Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.181 Page 123 of 176
                              CASE SUPPLEMENTAL REPORT                  Printed: 05/29/2018 09:55
                                          NOT SUPERVISOR APPROVED
Muskegon Hts Police Department                                                                    OCA:   201701606
                  Tim INFORMATION BELOW IS CONFIDENllAL- FOR USE BY AUTI:IORJZED P~ONNEL ONl.Y

Case Status: ARREST                          Case Mng Status:   NA                                Occurred: 05/16/2017

    Offense:   OBSTRUCTING POLICE

Investigator: EVERSON. SCOTIA      (MHPDSAEl)                          Date/Time: 06/14/201709:41:32,    Wednesday
 Supervisor: SAIN, MAURICE A     (MHPDMASl)       Supervisor Review Date/ Time:      NOT RE VIEWED
   Contact:                                                             Reference:   Supplement


A warrant was issued for: JEFFREY CONLEY
COUNT 1: POLICE OFFICER - ASSAULTING/RESISTING/OBSTRUCTING

A copy of the warrant was placed in the warrant file.
Status: Closed
T. McDaniel
Reviewed by: Joseph E. Thomas Jr.
[06/14/2017 09:42, MHPDTLMl, 12422, MHPD]




      Investigator Signature                                         Supervisor Signature
       Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.182 Page 124 of 176
                                      CASE SUPPLEMENTAL REPORT                                 Printed: 05/29/2018 09:55
                                          NOT SUPERVISOR APPROVED
Muskegon His Police Department                                                               OCA:   201701606
                  nm INFORMATION
                         .       BELOW IS coNFIDENTIAL.
                                                  .     FOR usE BYAUI'HORIZED PERSONNEL oNLy

Case Status: ARREST                         Case Mng Status: NA                              Occurred: 05/16/2017
    Offense: OBSTRUCTING POLICE

Investigator: EVERSON, SCOT/' A    (MHPDSAEJ) ,                    Date/Time: 06/16/2017 12:56:53, Friday
 Supervisor: SA.IN,   MAURICE A   (MHPDMASJ)      Supervisor Review Date/Time: NOT REVIEWED
   Contact:                                                          Reference: Supplement



A warrant was issued for: ANTONIO WALLER
COUNT 1: POLICE OFFICER - ASSAULTING I RESISTING I OBSTRUCTING

A copy of the warrant was placed in the warrant file.
Status: Closed
T. McDaniel
Reviewed by: Joseph E. Thomas Jr.
[06/16/2017 12:57, MHPDTLM l , 12422, MHPD]




       Investigator Signature                                     Supervisor Signature
                Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.183 Page 125 of 176
     ~     -                                                                  INCIDENT/INVESTIGATION                                        Case#
                                                                                                                                                                                              .-·
         Agency Name
                                                                                                                                                        2017-02585
               Muskegon Hts Police Department                                                  REPORT                                       Date / Time Reported
 I       ORI                                                                                                                                              08/04/2017 10:45 Fri
 N                                  Ml6160400                                                                                               Last Known Secure
 C
 I
     Location of Incident
         2998 Henry Stlw Summit Av, Norton Shores MI 49444-     Highway/road/alley
                                                                                  Premise Type                             I
                                                                                                                           Zone/Tract          At Found
                                                                                                                                                          08/04/2017 10:45 Fri
 D                                                                                                                                                        08/04/2017 10:45          Fri
                                                                                                                                                                            ACllVlty
 E
         #1
             Crime Incident(s)                       (Com) Weapon/ Tools None
                                                                                                                                                                        I   N
 N
 T
             Obstructing Justice
             50000
                                                            Entry                  Exit                                                           ISecurity
                                                                                                                                                                             Activity
 D
         #2
                Crime Incident                                        (       )   Weapon / Tools
                                                                                                                                                                        I
 A
 T                                                                                Entry                             Exit                          ISecurity
 A                                                                                                                                                                          ACtlVlty
         t3
                Crime Incident                                        (       )   Weapon/ Tools
                                                                                                                                                                       I
                                                                                  Entry                             Exit                          ISecurity
MO

         # of Victims I             I
                                Type: SOCIETY/PUBLIC                                             Injury:
                Victim/Business Name (Last, First, Middle)                                    Victim of         DOB            Race Sex Relationship Resident Status    Military
                                                                                              Crime#                                    To Offender                  Branch/Status
 V        Vl State OfMichigan
 I
 C
 T
          Home Address
                                                                                                    I,        Age
                                                                                                                                                   I Home Phone
 I        Employer Name/Address                                                                                                 Business Phone                Mobile Phone
 M
          VYR          Make         IModel          j Style         Color                 I
                                                                                          Lie/Lis                               VIN

          CODES: Y· Victim (Denote V2 V3) 0 - Owner (if other than victim)                R = Reporting Person (if other than victim)
          Type: INDIVIDUAU NOT LAW ENFORCEMENT                                                      Injury:
 0
 T       Code Name (Last, First, Middle)                                                      Victim of   DOB    Race Sex Relationship Resident Status    Military
                    TOTTEN. SEQUOIA DAVIYA                                                    Crime # 05/26//983          To Offender                  Branch/Status
 H
 E
          IO                                                                                            Age 34   B    F
 R
 s
         Home Address
           3112 7th St Muskerwn Heif!hts, Ml 49444
                                                                                                                                    Home Phone      I
                                                                                                                                                                       231- 747-2542
 I
          Employer Name/Address
                                                  TYSON FOOD (FACTORY)
                                                                                                                                Business Phone                I
                                                                                                                                                              Mobile Phone
                                                                                                                                                                                231-      -
 N        Type:                                                                                  Injury:
 V                                                                                                             DOB
 0       Code Name (Last, First, Middle)                                                      Victim of                        Race Sex Relationship Resident Status    Military
                                                                                              Crime#                                    To Offender                  Branch/Status
 L                                                                                                            Age
 V
 E        Home Address                                                                                                                              IHome Phone
 D
          Employer Name/Address                                                                                                  Business Phone               I
                                                                                                                                                              Mobile Phone

          I = None 2= Burned 3 = Counterfeit / Forged 4 = Damaged / Vandalized 5 = Recovered                        6 -Seized      7 = Stolen 8 - Unknown
                                   "OJ "= Recovered for Other Jurisdiction)
                   Status
          ~ [ Code Fnn/J'o Value    OJ QTY                    Prooertv Descriotion                                                Make/Model                         Serial Number
               03      IMPD             $ / .00        I /997 RED,        DMR115-I Ml                               CHEV Suburban                             IGNFKl 6R7VJ35807-I


 p
 R
 0
 p
 E
 R
                                                                                                                                                                                                . -·
 T
 y




          Officer/ID#         KOOi ROBERT J           (MHPDRJKl)
          Invest ID#          (0)                                                                                    Supervisor     ANDERSON, DAVID                 (MHPDDA0J)
Status Complainant Signature                                  Irto.•"d
                                                                Case Status
                                                                                                    08/04/2017
                                                                                                                     Case Disposition:
                                                                                                                                                                       I     Page 1
          R_CSlIBR                                 Prmted By: MHPDTLMI,                                             Sys#: 656602                                       05/29/2018 09:58
                Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.184 Page 126 of 176
                                                        INCIDENT/INVESTIGATION REPORT
    Muskegon Hts Police Department                                                                                 ICase# 2017-02585
Status     I ""None 2=Bumed 3 = Counterfeit / Forged      4 =Damaged / Vandalized S = Recovered 6 =Seized 7 = Stolen 8 =Unknown
Codes
         !BR Status           Quantity   Type Measure                Suspected Type



    D
    R
    u
    G
    s




         Assisting Officers
          KOZAL. S.C. (MHPDSCKJ)


         Suspect Hate/ Bias Motivated:   NONE
I
NARRATIVE




    L CS2IBR                                                    By: MHPDTLMl, 05'29/2018 09:58                                         Page2
           Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.185 Page 127 of 176
                                 REPORTING OFFICER NARRATIVE                 OCA
Muskegon Hts Police Department                                                                           2017-02585
     Victim                                     Offense                                              Date / Time Reported
        Society                                     OBSTRUCTING JUSTICE                                Fri 08/04/201 7 10:45
                  THE INFORMATION BELOW IS CONFIDENTIAL~ FOR USE BY AUTHORIZED PERSONNEL ONLY



     DATEffIME:

     08/04/2017 10:45:53

      INFORMATION:

     Over the radio 19/ WEMET called for a stop of a red Suburban going south on Henry from Summit then east on
     Norton. I was going west on Norton and saw the red Suburban. I turned around and activated my patrol lights on my
     fully marked police cruiser as the vehicle turned north onto 9th St. I Ofc. R. Kooi was wearing my fully marked
     police uniform during this pursuit. The vehicle failed to pull over and I activated my sirens. The vehicle then picked
     up speed and began to flee from me. I pursued the vehicle, see notes for direction of chase. The vehicle stopped on
     Highland just north of Amsterdam and the driver bailed with the vehicle still in drive. I secured the vehicle and Ofc.
     Kozal continued the pursuit.

     I drew my service side arm on the passenger as he was sitting in the front passenger seat and ordered him to let go of
     the stearing wheel as I put it in park. I then ordered him to let go of the break pedal and to keep his hands up where I
     can see them. I walked around to the passenger side of the vehicle and ordered the passenger, later identified as
     PARISH, SHANE JEFFERY, out of the the vehicle and down to the ground. I placed Parish under arrest. I searched
     his person with no weapons found . Later WEM~T searched him and located a lottery ticket containing suspected
     heroin.

      Once Parish was secure, I was advised that the driver, identified as CONLEY, JEFFREY ALLEN, was secured and
      placed under arrest. WEMET advised that they were taking command of this incident. I handed over the money I
      located on Parish to WEMET. I transport Parish to the Muskegon County Jail for possession of heroin under
      WEMETs request.

      I did not question either Parish or Conley regarding this incident.

      DISPATCH NOTES:

      SB HENRY ...NOW [08/04/2017 10:45:46 MCDRRBl]
      [LAW] MAROON SUBRUBAN [08/04/ 17 10:45:59 MCDRRBl]
      [LAW] (A611) SUBJ ARMED WITH PISTOL POSS · [08/04/1 7 10:46:04 MCDMP0l]
      [LAW] CORRECTION PER 19 [08/04/ 17 10:46:11 MCDMP0l]
      [LAW] EB ON NORTON CROSSING SEAWAY [08/04/1710:46:15 MCDSJSI]
      [LAW] EB NORTON PASSING SEAWAY [08/04/17 10:46: 17 MCDRRB 1]
      [LAW] 19 IN A WHITE MINI VAN [08/04/17 10:46:43 MCDSJSl]
      {A71 l} NB 9TH [08/04/~7 10:47:14 MCDSJSl]
      {A711} EB OAKWOOD [08/04/1 7 10:47:20 MCDSJSl]
      [LAW] NB 7TH [08/04/ 17 10:47:27 MCDSJS l ]
      [LAW] CORRECTION NB HIGHLAND [08/04/1 7 10:47:32 MCDSJSl]
      {A712} CONFIRM WITH 19 TO CONFIRM THE ID [08/04/1 7 10:47:53 MCDSJSl]
      [LAW] JEFFREY CONNELY -ARMED WITH PISTOL [08/04/17 10:48:04 MCDSJSl]




 Reporting Officer: KOOi, ROBERT J           Printed By: MHPDTLMI ,    05/29/2018 09:58                                     Page 3
 o   re'lUI"'
             Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.186 Page 128 of 176
                                       Incident Report Suspect List
Muskegon Hts Police Department                                                                                                                    OCA:       2017-02585


     Name (Last, First, Middle)                                          Also Known As                                          Home Address
 1     PARISH, SHANE JEFFERY
                                                                                                                                 1364 LANGELAND AV
                                                                                                                                 MUSKEGON, MI 49442
     Business Address NOT WORKING                                                                                                231-903-3473
                       231-903-5399
       DOB              Age         Race      Sex       Eth      Hgt     Wgt             Hair         Eye            Skin       Driver's License / State.
      12/12/1988            28      W         M                    508         180         BRO         BRO                       P620765390944 MI
      Scars, Marks, Tattoos, or other distinguishing features
          TAT RFORARMI AWBREANA

     Reported Suspect Detail               Suspect Age                 Race        Sex          Eth                             Weight                       SSN

     Weapon, Type         Feature                Make                  Model                                                Caliber      Dir of Travel
                                                                                                                                         Mode of Travel
     Veh Yr/Make/Model                            Drs Style                     Color                                                      VIN


     Notes                                                                                                      Physical Char
                                                                                                                Build, MEDIUM
                                                                                                                Hair Facial, Full Beard
                                                                                                                Hair Length, Medium
                                                                                                                Hands, RIGHT HANDED
     Name (Last, First, Middle)                                           Also Known As                                         Home Address
 2                                                                            JELLO, JELLO; CONLEY,                              3012 9THST
       CONLEY, JEFFREY ALLEN
                                                                              JOSEPH                                             MUSKEGON HEIGHTS, MI 49444-3057
     Business Address DESERTED ISLAND MUSIC                                                                                      734-972-9275
                       231-747-8363 MUSIC MIXER 2533 PECK ST
       DOB              Age         Race      Sex       Eth      Hgt     Wgt             Hair         Eye            Skin       Driver's License / State.
      02/28/1984            33      B         M                    51/         178         BLK          BRO                       C540390051 153 MI
      Scars, Marks, Tattoos, or other distinguishing features
          TAT LEFF ARM I WORDS; TAT RIGH NECK I "SHARON"

     Reported Suspect Detail               Suspect Age                 Race     I I I
                                                                                   Sex          Eth         Height              Weight                      l ·SSN

     Weapon, Type       I Feature            I   Make                  Model                               I Color          I
                                                                                                                            Caliber
                                                                                                                                      II
                                                                                                                                         Dir of Travel
                                                                                                                                         Mode of Travel
     VehYr/Make/Model                            I I
                                                  Ors    Style                 IColor                  ILie/St                              VIN

     Notes                                                                                                      Physical Char
                                                                                                                 Hands, RIGHT HANDED
                                                                                                                 Build, MEDIUM
                                                                                                                 Hair Length, Short
                                                                                                                 Hair Facial, Slight Beard




.R_ CSBIB.R                                                       Printed By: MHPDTLMI,                    05/29/2018 09:58                                               Page3
       Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.187 Page 129 of 176
                              REPORTING OFFICER NARRATIVE                OCA
Muskegon Hts Police Department                                                                     20/7-02585
   Victim                                      Offense                                         Date / Time Reported
      Society                                      OBSTRUCTING JUSTICE                            Fri 08/04/2017 10:45
                                           .                          .            .
                 THE ~ORMATION BELOW IS CONFIDENTIAL- FOR USE BY AUTHORIZBD PBRSONNBL 9NLY



    {A712} SB 6TH ST [08/04/17 10:48:08 MCDSJSl]
    {A712} WB AMSTERDAM [08/04/17 10:48:21 MCDSJSl]
    {A712} FOOT BAD., [08/04/17 10:48:30 MCDSJSl]
    {A712} 7TH -FROM THERE [08/04/17 10:48:41 MCDSJSl]
    {A712} 3100-BLK [08/04/17 10:48:47 MCDSJSl]
    {A712} TRAFFIC BROKEN [08/04/17 10:48:52 MCDSJSl]
    [LAW] COMING OUT TO 7TH [08/04/17 10:49:02 MCDSJSl]
    [LAW] BM [08/04/17 10:49:09 MCDSJSl]
    [LAW] YELLOW 3112 -POSSIBLE 7TH [08/04/17 10:49:23 MCDSJSl]
    {A712} AT BACK OF HOUSE [08/04/17 10:49:35 MCDSJSl]
    [LAW] 19 WENT INSIDE [08/04/17 10:49:42 MCDSJSl]
    [LAW] TONE CONTINUED [08/04/17 10:49:54 MCDSJSl]
    [LAW] JEFFERY ALLEN CONLEY DOB 02/28/1984 [08/04/1710:50:19 MCDCJEl]
    {A712} SUBJ IN CUSTODY [08/04/17 10:50:22 MCDSJSl]
    {A712} CK WITH 711 FOR ONE HE HAD [08/04/17 10:50:31 MCDSJSl]
    {A71 l} ALL SET, 1 IN CUSTODY [08/04/17 10:50:38 MCDSJSl]
    PER TX SUBJ IN CUSTODY PER 19••• [08/04/17 10:50:40 MCDMP0l]
    {A712} REQ MEDICAL P2 -CUT TO THE HAND [08/04/17 10:50:58 MCDSJSl]
    [LAW] CLEARING TONE [08/04/17 10:51:43 MCDSJSI]
    MAKE SURE CRUISER ON HIGHLAND HAS BEEN SECURED [08/04/17 10:56:01 MCDRRBl]
    711 IS SECURING IT [08/04/17 10:56:05 MCDRRBl]
    REQ FOR ECONOMY/// AMSTERDAM/HIGHLAND [08/04/17 11:01:49 MCDRRBl]
    ECONOMY NOTIFIED [08/04/17 11 :02:42 MCDRRB 1]
    [A71 I-TRANSPORT] {A711} W/1 [08/04/1711:32:58 MCDRRBl]
    712 REQ ECONOMY BACK TO THE PD FOR THE VEH [08/04/17 11:43:26 MCDRRBl]
    ECONOMY NTFD [08/04/17 11 :43 :40 MCDCJE I]

    DRNING STATUS OF CONLEY:

    Upon running Conley on his driving record shows that his driving status is suspended and shows as follows:

     ****       REINSTATE ORNER
                        RESPONSIBILITY FEE
                        SUSPENSION OF 10/26/2011 .
                        SUSPENSION EFFECTIVE
                        08/13/2012 THROUGH
                        *INDEFINITE* , ASSESSMENT:
                        TE78981. LICENSE NOT VALID
                        UNTD., REINSTATEMENT FEE
                        PAID, FROM ACTNITY OF
                        06/16/2011
                  ••••   DRIVER RESPONSIBILITY FEE
                        SUSPENSION FROM 10/31/2012




 Reporting Officer: KOOi. ROBERT J       Printed By: MHPDTI.Ml,   os1291201s   09:,a                                  Pa11P.   d.
 R_CS3NC
            Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.188 Page 130 of 176


                                                                 Incident Report Related Vehicle List
Muskegon Hts Police Department                                                                                                                  OCA:   2017-02585


1
    VehYr/Makc:/Model
       1997 CHEV. Suburban
                                                 Style
                                                            SW
                                                                           Color
                                                                                RED
                                                                                           ILie/Lis
                                                                                                      DMR2254 Ml 2018
                                                                                                                                         IVIN              1GNFK16R7VJ358074
    !BR Status                                      Date                   Location
                 lmpounded                                 08/04/2017        269 AMSTERDAM AV/HIGHLAND AV, MUSKEGON HEIGHTS Ml
    Condition                             I Value
                                                                  $1. 00
                                                                           Offense Code    IJurisdiction
                                                                                                       Locally
                                                                                                                             State#                    I
                                                                                                                                                       NIC#

    Name (Last, First, Middle)                                                Also Known As ·                               Home Address
                              Conley, Sharon Lynn                                                                                          3229 LEAHY ST
                                                                                                                                      MUSKEGON HEIGHTS, Ml 49444
     Business Address
                                                                                                                                            231-769-5668
    DOB                        Age        Race      Sex    Hgt       Wgt       Scars, Marks, Tattoos, or other distinguishing features
     01/04/1960                      57    B         F       504       120

    Notes




                 - -   - It

                                                                       Printed By: MHPDTLMI, 05/29/2018 09:58
      Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.189 Page 131 of 176
                                        CASE SUPPLEMENTAL REPORT                                  Printed: 05/29/2018 09:58


Muskegon Hts Police Department                                                                  OCA:   20] 702585
                  THE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY

Case Status: CLOSED                          Case Mng Status: NA                                Occurred: 08/04/2017
    Offense: OBSTRUCTING JUSTICE

Investigator: KOZAL, SHAUN C        (MHPDSCKl)                      Date/Time: 08/04/2017 13:07:21, Friday
 Supervisor: ANDERSON,     DA VJD                 Supervisor Review Date/ Time: 08/0512017 06: 26: 57, Saturday
   Contact:                                                           Reference: Supplement



On 8/4/17 at 1130 hours, I heard WEMET Detectives ask for help on a traffic stop of a Maroon Chevy SUV. The
vehicle was originally SB on Henry at Summit. The vehicle then came EB on Norton in Muskegon Heights were Ofc.
Kooi was able to get behind the vehicle on Norton near 9th. WEMET advised the driver of the vehicle was a Jeffrey
Conley and he was suspended. WEMET stated they also had info that Conley was carrying and handgun and narcotics
on him.

    Ofc. Kooi called out that the vehicle was failing to stop NB on 9th from Norton. I was SB on 9th and could see
Ofc. Kooi vehicle. I then started to call out the pursuit as we went EB on Oakwood from 9th to NB Highland to EB
Summit to SB 6th to WB Amsterdam to NB on Highland. Just north of Amsterdam on Highland I observed the driver
later confirmed as Conley exit the vehicle and run NB. I called out the foot bail as Ofc. Kooi stayed with the
passenger in the vehicle.

    I then observed Conley just run behind a house in the 3100 Block of Highland and jump a 6 foot chain link fence. I
drove my cruiser up to the fence where I was able to get through the fence and continue to chase Conley. I then
observed Conley go into a house at 3112 7th ST. I went to the back so he could not exit the house. A WEMET
detective went into the house after Conley. I was later asked to come in and handcuff Conley.

    Upon handcuffing Conley I could see a cut on his hand from jumping over the fence. I called for Pro Med to come
 and check his hand out. I also found money in Conley pocket that was turned over to WEMET.

     Ofc. Kooi was with the vehicle and a Economy was called to impound the vehicle and bring it back to MHPD for a
 search. I later returned to MHPD to allow WEMET into the department to search the vehicle.

      Conley was turned over to WEMET who was going to submit all charges on Conley.

     I Cleared.

                                                            Submitted by: Ofc. Shaun Koza! #430
                                                                           MHPD




        Investigator Signature                                     Supervisor Signature
  r_supp3
      Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.190 Page 132 of 176
                                    REPORTINGOFFICER NARRATIVE                                OCA
Muskegon Hts Police Department                                                                      2017-02585
   Victim                                   Offense                                           Date / Time Reported
      Society                                   OBSTRUCTING JUSTICE                             Fri 08/04/2017 10:45

                 THE INFORMATION
                        .
                                 BELOW
                                  . .  IS CONFIDBNTIAL • POR USE·BY
                                                               .
                                                                    AUTHORJZBI)
                                                                       . .,,    ~QNNEL ONLY
                                                                                         .



   THROUGH *INDEFINITE* ,
                  ASSESSMENT: TN61110. LICENSE
                  NOT VALID UNTIL
                  REINSTATEMENT FEE PAID, FROM
                  ACTIVITY OF 06/21/2012

   DISPOSITION:

    WEMET had command of this incident.

    Ofc. R. Kooi #432




 RcportingOfflcor: KOOi. ROBERT J       Printed By: MHPDll.Ml ,   0Sfl9/2018 09:58
 R CS3NC
             Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.191 Page 133 of 176
      Agency Name                                                    INCIDENT/INVESTIGATION                                          Case#
            Muskegon Hrs Police Department                                                                                                    2017-03307
                                                                                       REPORT                                        Date / Time R~rted
 I    ORI                                                                                                                                        09. '27/2017 19: II Wed
 N                            M/6160400                                                                                              Last Known Secure
 C
 I
 D
      Location of Incident
               3012 9th St, Muskef!on Heif!hts MI 49444-
                                                                         Premise Type
                                                                                  Residence/home
                                                                                                                   I
                                                                                                                   Zonerrract        At Found
                                                                                                                                                 09/27/2017 19:11 Wed
                                                                                                                                                 09/27/2017 19: 1I Wed
 E           Crime lncident(s)                                (Com)                                                                                                 ACt!Vlty
 N    #1                                                                 Weapon / Tools   None                                                               I      N
 T
             Intimidation I Stalking
             13003
                                                                         Entry                              Exit                         ISecurity
 D           Crime Incident                                  (       )   Weapon / Tools                                                                             Act1V1ty
 A    #2                                                                                                                                                     I
 T
 A
                                                                         Entry                              Exit                         ISecurity
                                                                                                                                                                 Activity
      #3
             Crime Incident                                  (       )   Weapon / Tools
                                                                                                                                                             I
                                                                         Entry                              Exit                         ISecurity
MO

      # of Victims 1           I
                             Type: INDIVIDUAU NOT LAW                                   Injury: None
             Victim/Business Name (Last, First, Middle)                              Victim of     DOB  Race Sex Relationship Resident Status    Military
  V    Vl CARTER. DEMARIO KESHAWN                                                    Crime# 02/28/1988           To Offender                  Branch/Status
 I                                                                                      I        Age 29  B M 199
 C
 T
       Home Address
               3229 LEAHY ST Muskef!on Heif!hts, Ml 49444-
                                                                                                                           Home Phone     I                 231-288-8606
 I
       Employer Name/Address                                                                                            Business Phone               Mobile Phone
 M
             MARIOUUNS COLLECTION 3284 MILLON RD GRAND RAPIDS Ml (SALES)                                                         321-208-2127
       VYR          Make      IModel        IStyle        IColor                 ILie/Lis                               VIN

       CODES: V- Victim (Denote V2, V3) 0 = Owner (if other than victim)          R = Reoortin!t Person (if other than victim)
       Type:                                                                             Injury:
 0
 T    Code Name (Last, First, Middle)                                                 Victim of       DOB          Race Sex Relationship Resident Status    Military
 H                                                                                    Crime#                                  To Offender                Branch/Status
 E                                                                                                 Age
 R
 s
       Home Address                                                                                                                       I
                                                                                                                                       Home Phone

       Employer Name/Address                                                                                            Business Phone               Mobile Phone
  I
 N     Type:                                                                                Injury:
 V
 0    Code Name (Last, First, Middle)                                                 Victim of        DOB             Race Sex Relationship Resident Status    Military
                                                                                      Crime#                                    To Offender                  Branch/Status
 L                                                                                                    Age
 V
 E     Home Address                                                                                                                       I Home Phone
 D
       Employer Name/Address                                                                                            Business Phone               I
                                                                                                                                                     Mobile Phone

       I =None 2=Bumed 3 = Counterfeit I Forged 4 = Damaged / Vandalized 5 = Recovered 6= Seized 7 = Stolen 8 = Unknown
                             "OJ"== Recovered for Other Jurisdiction)
       ¥I      Status
          Code Fnn/To Value   OJ OTY                   Prooertv Descriotion                     Make/Model                                                Serial Number



 p
 R
 0
 p
 E
 R
 T
  y
                                                                                                                                                                        ,



       Officer/ID#         EVERSON SCOTI' A       (MHPDSAEJ)
       Invest ID#      (0)                                                                                  Supervisor        SAIN, MAURICEA             (MHPDMASJ)
Status Complainant Signature                         IClosed
                                                       Case Status
                                                                                            09/27/2017
                                                                                                            Case Disposition:
                                                                                                                                                             I      Page 1
       R_CSlIBR                           Printed By: MHPDTLMI,                                             Sys#: 667079                                    05/29/2018 09:53
     Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.192 Page 134 of 176
                            Incident Report Additional Name List
Muskegon Hts Police Department                                                                      OCA: 2017-03307

                                                     Additional Name List

                                                                                             Victim of
    Name Code/#   Name (Lalt, First, Middle)                                                 Crime#      DOB          Age Race Su
 1) WI        1   ROBINSON, WESLEY III Ill                                                               08/25/1988   29    B   M
           Address 2932 Sanford St, Muskegon Heights, MI 49444-                                            H:231-578-6505
       Empl/Addr Disabled                                                                                  B:23]- -
                                                                                                    Moblle#:23]- -




 A_CS7NC                                       Printed By: MHPDTLMl,    0S/'291'2018 09:53
               Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.193 Page 135 of 176
                                                         INCIDENT/INVESTIGATION REPORT
    Muskegon Hts Police Department
                                                                                                                   ICase# 2017-03307
Status     I =None 2=Bumed 3 = Counterfeit / Forged        4 = Damaged / Vandalized S = Recovered 6 =Seized 7=Stolen 8=-Unknown
Codes
         IBR Status           Quantity    Type Measure                Suspected Type


    D
    R
    u
    G
    s




         Assisting Officers



         Suspect Hate / Bias Motivated:   NONE
I
NARRATIVE




                                                                By:·MHPDTI.Ml, 05/29/2018 09:53
      Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.194 Page 136 of 176
                                      REPORTING OFFICER NARRATIVE                                   OCA
Muskegon Hts Police Department                                    I
                                                                                                          2017-03307
   Victim                                     Offense                                               Date / Time Reported
      CARTER, DEMARIO KESHAWN                    INTIMIDATION I STALKING                               Wed09/27/2017 /9:JI
                THE INFORMATION BELOW. IS CONFIDENTIAL· FOR.,USE
                                                             •. ,



   INFORMATION

   009/27/2017 19: 11 :28 hours I was dispatched to 3229 Leahy for the report of threats. I arrived and met with the
   caller Demario Carter.

   Demario stated that the incident happened at 3012 9th st. on this day. Demario stated he was at this location to speak
   with a family member and did not know Jeffery Conley was there. He said he has had issues with Jeffery in the past
   and would not have gone there knowing Jeffery was there. He said Jeffery started arguing with him and mentioned
   "I' 11 have you robbed, bitch," and that he would shoot him.

   Demario stated that he wanted to make a report because he feels it could be related to another incident. He said he
   was recently shot in the stomach and is currently going to court on this case. He stated that Jeffery is related to the
   shooter and does not know ifhe will follow though with the threats. I advised Demario how to get a PPO and then
   cleared.

   Ofc. Everson 451




Reporting Officer: EVERSON, SC01T A       Printed By: MHPDTLMI,       0Sfl9fl018 09:53
 .R CSJNC
          Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.195 Page 137 of 176
                                                              Incident Report Suspect list
Muskegon Hts Police Department                                                                                                               OCA: 2017-03307


     Name (Last, First, Middle)                                        Also Known As                                       Home Address
 1                                                                          JELLO, JELLO; CONLEY,                           3012 9THST
       CONLEY. JEFFREY ALLEN
                                                                            JOSEPH                                          MUSKEGON HEIGHTS, MI 49444-3057
     Business Address DESERTED ISLAND MUSIC                                                                                 734-972-9275
                       231-747-8363 MUSIC MIXER 2533 PECK ST
       DOB             Age           Race   Sex        Eth   Hgt       Wgt          Hair         Eye            Skin       Driver's License / State.
      02/28/1984           33        B      M                  511          178       BLK         BRO                       C540390051153 MI
      Scm, Marks, Tattoos, or other distinguishing features
          TAT LEFT ARM/ WORDS; TAT RIGHNECKl "SHARON"

     Reported Suspect Detail             Suspect Age                 Race    I I
                                                                              Sex          Eth   I     Height              Weight                      I SSN

                       I                    I                                                      I                   I         I
     Weapon, Type          Feature              Make               Model                                Color          Caliber       Dir ofTravel
                                                                                                                                     Mode of Travel
     Yeh Yr/Make/Model                          I I
                                                 Ors Style                                       I Lie/St

     Notes                                                                                                 Physical Char
                                                                                                           Hands, RIGJrl' HANDED
                                                                                                           Build, MEDIUM
                                                                                                           Hair Length, Short
                                                                                                           Hair Facial, Slight Beard




R_CS8IBR                                                     Printed By: MHPDTI.Ml,                0S/29/2018 09:S3
                   Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.196 Page 138 of 176
            Agency Name
                                                                                    INCIDENT/INVESTIGATION                                      Case# 2009-05468
                    Muskegon Hts Police Department                                                    REPORT                                    Date I Time R~orted
    l                                                                                                                                                         11 '2012009 17:33 Fri
            ORJ
                                       M/6160400                                                                                                 Last Known Secure
    N
    C
    I
    D
            Location of Incident
                  2931 Elizabeth Ct, Muskegon Heights MI 49444-
                                                                                        Premise Type
                                                                                                Residence/home
                                                                                                                               l
                                                                                                                               Zonerrract        At Found
                                                                                                                                                              11/20/2009 17:33 Fri
                                                                                                                                                              11/20/2009 17:33 Fri
                                                                                                                                                                                 ACtlVlty
    E                 Crime Incident(s)
            #1 Larceny: Other
                                                                            (Com) Weapon / Tools
                                                                                                                                                                             I
    N
    T
               23007
                                                                                        Entry                           Exit                          ISecurity
                                                                                    ) Weapon / Tools                                                                                Activity
    D
    A        #2
                      Crime Incident                                         (
                                                                                                                                                                             I
    T
    A
                                                                                        Entry                           Exit                          ISecurity
                      Crime Incident                                         (      )   Weapon / Tools                                                                       j   Achv1ty
             #3
                                                                                        Entry                           Exit                          ISecurity
    MO

            # of Victims 1                I
                                   Type: INDIVIDUALJ NOT LAW                                           Injury: None
                   Victim/Business Name (Last, First, Middle)                                       Victim of     DOB              Race Sex Relationship Resident Status    Military
    V           Vt TO1TEN, DAYATA NIK.1-YACOLE                                                       Crime#      12/28/1984                 To Offender                  Branch/Status
        I                                                                                                  1      Age     24       B       F 124                  Resident
    C
    T
                Home Address
                         32 W FOREST AV, Muskegon MI 49441-2519
                                                                                                                                                       I Home Phone
                                                                                                                                                                             231-736-2798
    I
    M
                Employer Name/Address                                                                                                Business Phone               ,l Mobile Phone
                                                        COLES BAKERY (SANITATION)                                                            231-777-6070
                VYR          Make      IModel                I Style       Color                ILie/Lis                             VrN

             CODES: V• Victim (Denote V2, V3) 0 = Owner (if other than victim)                   R = Reporting Person (if other than victim)
             Type:                                                                                      Injury:
    0
    T       Code Name (Last, First, Middle)                                                          Victim of      DOB          Race Sex Relationship Resident Status    Military
    H                                                                                                Crime#                                 To Offender                Branch/Status
    E                                                                                                             Age
    R
    s
                Home Address                                                                                                                           IHome Phone
    I
                Employer Name/Address                                                                                                Business Phone           IMobile Phone
    N        Type:                                                                                     Injury:
    V
    0       Code Name (Last, First, Middle)                                                         Victim of       DOB            Race Sex Relationship Resident Status    Military
                                                                                                    Crime#                                  To Offender                  Branch/Status
    L
                                                                                                                  Age
    V
    E           Home Address                                                                                                                           IHome Phone
,
    D
                Employer Name/Address                                                                                                Business Phone               IMobile Phone
             I =None 2 = Bumed 3 =Counterfeit/ Forged 4 • Damaged / Vandalized 5 = Recovered 6 .. Seized 7 -= Stolen 8 = Unknown .
                                    "OJ" - Recovered for Other Jurisdiction)
                     Status
             ~I Code Fnnrro  Value   OJ OTY                    Propertv Description                     Make/Model                                                       Serial Number
            I       06       7                $500.00           J CWTHJNG
            I       20       7            $2,500.00             J MONEY/CASH
    p
    R
    0
    p
    E
    R
    T
    y




             Officer/JD#            SAIN MAURICE A              (MHPDMASlJ
                Invest ID#          MAHAN, CALVIN J              (MHPDCJMJ)                                             Supervisor      SINCLAIR. SCOTT D                (MHPDSDSl)
Status Complainant Signature                                           j
             R_C~lIBR
                                                                      Case Status
                                                                     Closed
                                                           Prmted By: MHPDTLMI ,
                                                                                                           11/25/2009
                                                                                                                        Case Disposition:

                                                                                                                        Sys#: 158795
                                                                                                                                                                             I      Page 1
                                                                                                                                                                           05/29/2018 10:04
            Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.197 Page 139 of 176
                                                     INCIDENT/INVESTIGATION REPORT
    Muskegon Hts Police Department                                                                                     \ Case# 2009-05468

Status    I =None 2-Bumed 3 .. Counterfeit I Forged      4 - Damaged / Vandalized   S.. Recovered   6= Seized 7= Stolen 8-=Unknown
Codes
         IBR Status           Quantity    Type Measure                Suspected Type


    D
    R
    u
    0
    s



         Assisting Officers




         Suspect Hate / Bias Motivated:   NONE

INARRATIVE




                                                             By: MHPDTLMI, OS!l9fl018 10:04
      Case 1:19-cv-00316-RJJ-RSK  ECF No. 1-1
                               REPORTING      filed 04/24/19
                                           OFFICER           PageID.198 Page 140 of 176
                                                       NARRATIVE                                        OCA
  Muskegon Hts Police Department                                                                              2009-05468
      Victim                                       Offense                                               Date / Time Reported

          TOTTEN, DAYATA NJKI-YACOLE                   LARCENY: OTHER                                      Fri 11/20/200917:33
                    THE INFORMATION BELOW IS CONFIDENTIAL· FOR USE BY AUTHORIZED PERSONNEL ONLY



      On the above date and time I was dispatched to 2931 Elizabeth Crt for an Larceny complaint.

      Upon my arrival I made contact with Dayata Totten.

      Ms Totten stated that she and her boyfriend Jeffrey Conley got into an argument because she wanted to go get her
      nails done and he wanted to leave and go do something himself.

      Totten said that she left anyway and Conley called her and stated that he was getting his stuff and leaving and she
      told him that was fine. Totten said that when she returned home she observed that Conley had taken his clothing
      along with several new outfits of hers. Totten said that Conley also took shoes and boots that belonged to her and a
      purse.

      Ms Totten said that she and Conley had split the winnings of a lottery ticket that valued $5,000 dollars. Totten said
      that Conley took her share that was $2,500.

      Totten and Conley was living together and had been dating for 7 months.

      Totten said that Conleys stated to her that he took those items because he bought them.
      Totten stated that she paid for her on things and they split the cost for the lottery ticket that was $12.00.

      I was not able to locate Mr Conley for questioning.

      I advised Ms Totten that this could very well be a civil suit.

     Ofc, cleared with out further incident.

     A prosecutor review form was completed and turned in with this report.

     Ofc, Maurice Sain 440




Reporting Officer: SAIN, MAURICE A         Printed By: MHPDTLMI .
R_CSJNC                                                                05/29/20 I 8 I 0:04
                                                                                                                            Pa11:e 3
        Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.199 Page 141 of 176
                                                            Incident Report Suspect List
Muskegon Hts Police Department                                                                                                           OCA:       2009-05468


     Name (Last, First, Middle)                                      Also Known AJ                                     Home Address
 1                                                                    JELLO, JELLO; CONLEY,                             3012 9THST
       CONLEY, JEFFREY ALLEN                                          JOSEPH                                            MUSKEGON HEIGHTS, MI 49444-3057
     Business Address DESERTED ISLAND MUSIC                                                                             734-972-9275
                       231-747-8363 MUSIC MIXER 2533 PECK ST
       DOB             Age          Race   Sex        Eth   Hgt      Wgt            Hair     Eye            Skin       Driver's License / State.
      02/28/1984           25       B      M                   511        178         BLK     BRO                       C54039005 I I 53 MI
      Scars, Marks, Tanoos, or other distinguishing features
          TAT LEFT ARM/ WORDS; TAT RJGHNECKl "SHARON"

     Reported Suspect Detail            Suspect Age               Race     I ISex      Eth    I    Height              Weight                      1 ssN

     Weapon, Type      I  Feature          I   Make               Model                       I     Color          I
                                                                                                                   Caliber
                                                                                                                             I
                                                                                                                                 Dir ofTravel

     Veh Yr/Malce/Model                        I I
                                                Ors Style                 IColor             I Lie/St
                                                                                                                                 Mode ofTravel
                                                                                                                                 IVIN

                                                                                                       Physical Char
                                                                                                       Hands, RIGHT HANDED
                                                                                                       Build, MEDIUM
                                                                                                       Hair Length, Short
                                                                                                       Hair Facial, Slight Beard




R CSBIBR                                                    Printed By: MHPDTI.Ml,             0Sl'l9f2018 10:04                                                 Paee3
           Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.200 Page 142 of 176
                                                  Incident Report Related Property List
 Muskegon Hts Police Department                                                                                      OCA:    2009-05468




  l Property Description                                                     Make                          Model                        Caliber
      CLOTHING
      Color                        Serial No.                        Value                          Qty              Unit        Jurisdiction
                                                                                          $500.00            1.000                      Locall
      Status                       Date                  NIC#                    State#                   Local#
               Stolen                     11/20/2009
      Name (Last, First, Middle)                                                            DOB                    Age                      Sex
        Totten, Da ata Niki- acole                                                                  12/28/1984              24     B              F
      Notes



  2   Property Dcseri ption                                                    Make                        Model                        Caliber
      MONEY/CASH
      Color                        Serial No.                        Value                          Qty              Unit        Jurisdiction
                                                                                      $2, 500.00             1.000                      Locall
      Status                       Date                  NIC#                    State#                   Local#
               Stolen                     11/20/2009
      Name (Last, Fim, Middle)                                                              DOB                    Age                      Sex
                                                                                                    12/28/1984              24                    F
      Notes




R_CSO!BR                                               Printed By: MHPDTLMI,          0Sl2912018 IO:OS                                            PAOP. .1
     Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.201 Page 143 of 176
                                     CASE SUPPLEMENTAL REPORT                                   Printed: 05/29/2018 l 0:05



Muskegon Hts Police Department                                                                OCA:   200905468
                 THE INFORMATION BELOW IS CONFIDENTIAL· FOR USE BY AUl1{0RJZBD PERSONNEL ONLY

Case Status: CWSED                          Case Mng Status: CLOSED                           Occurred:   11/20/2009
    Offense: LARCENY: OTHER


Investigator: MAHAN, CALVIN J    (MHPDCJMJ)                       Date/ Time: / 1/23/2009 08:44:51, Monday
 Supervisor: MAHAN. CALVIN J     (MHPDCJMJ)       Supervisor Review Date/ Time: / 1/30/2009 09:09:09, Monday
   Contact:                                                         Reference: Supplement



INFORMATION

This complaint was assigned to me and I did the following.

On 11-23-09 at 0820 hrs I called the phone number listed for the suspect, Jeffrey Conley in this report and in doing that
I spoke with N~ya Pipkins who advised me that she was Conley's cousin and that he lives at her house most of the time,
1215 Amity. She indicated that Conley was not at home this morning but that he should be calling or stopping by
sometime today. She advised that she would get a hold of Conley and give him the message to call me.



Mahan [11/23/2009 08:50, MHPDCJMl , 105, MHPD]




      InvcstigatOr Signature                                    Supervisor Signature
      Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.202 Page 144 of 176
                              CASE SUPPLEMENTAL REPORT                 Printed: 05/29/2018 10:05


Muskegon Hts Police Department                                                              OCA:   200905468
                 nm INFORMATION BELOW JS CONFIDENTIAL· FOR USE BY AUTHORIZED PERSONNEL ONLY
Cue Status: CLOSED                          Case Mng Status: CLOSED                          Occurred: 11/20/2009
    Offense: URCENY: OTHER


Investigator: MA.HAN, CALVIN J   (MHPDCJMl)                      Date/Time: 11/25/200912:43:52, Wednesday
 Supervisor: MAHAN, CALV/NJ      (MHPDCJMJ)      SuperviiorReviewDate / Time! 11/30/200!)0!):10:06, Monday
   Contact:                                                        Reference: Supplement



INFORMATION

On l l-24-09 at 1445 hrs I spoke with the suspect, Jeffrey Conley on the phone and he gave me the following statement.

INTERVIEW JEFFREY CONLEY

He stated that later that night he went back to Dayata's house and returned the money and clothing to her. He indicated
that their issues have been resolved.                           ·



Mahan [11/25/2009 12:46, MHPDCJMl , 105, MHPD]




      Investigator Signature                                   Supervisor Signature
     Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.203 Page   145 of 176
                             CASE SUPPLEMENTAL REPORT                  Printed: 05/29/2018 10:05



Muskegon Hts Police Department                                                                      OCA:     200905468
              · ·:. -ririfINFo~TioNaELOvh~toNFIDiim1AL
                  .   .         ..      ·. . .... . . . -·i:oR_
                                                          .. usEaYiotttorurnri.pE~o~ioNf.Y
                                                              ,•     .. .,.     ' .       . ·, ·. .: -· ..: · .· · · ·
                                                                                                        .


Case Status: CLOSED                            Case Mna Status: CLOSED                               Occurred: 11/20/2009
    Offense: LARCENY: OTHER

Investigator: MAHAN, CALVIN J      (MHPDCJMl)                          Date/Time: 11/25/200912:46:22, Wednesday
 Supervisor: MAHAN. CALVIN J       (MHPDCJMl)        Supervisor Review Date/ Time: Jl /3012009 09: JO: 19,   Monday
   Contact:                                                             Reference: Supplement



INFORMATION

On l 1-25-09 at 1240 hrs I spoke with the victim, Dayta Totten concerning this incident and she gave me the following
statement.

INTERVIEWDAYATA TOTTEN

She advised that after she had made the police report Jeffrey came back to her house and gave her the money and
clothing back. She indicated that she had come up to police department and requested that this complaint be cancelled.
At this point she requests that this complaint be closed out.




Mahan [11/25/2009 12:52, MHPDCJMI, 105, MHPD]




      Investigator Signature                                        Supervisor Signature
    Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.204 Page 146 of 176
                                      CASE SUPPLEMENTAL REPORT                                    Printed: 05/29/2018 10:05



Muskegon Hts Police Department                                                                 OCA:   200905468
                  THB INFORMATION BELOW IS CONFIDENl'IAL- FOR USE BY AUTH91UZED PERSONNEL ONLY

Case Status: CLOSED                          Case Mng Status: CLOSED                            Occurred: 11/20/2009
    Offense: LARCENY: OTHER

Investigator: MAHAN, CALV/NJ      (MHPDCJMJ)                       Date/Time: JJ/25/200912:52:38, Wednesday
 Supervi,or: MAHAN. CALVIN J      (MHP DCJMJ)     SuperYisor Review Date/ Time: J J13012009 09: J 0:2S, Monday
   Contact:                                                          Reference: Supplement



INFORMATION

Upon speaking with the victim, Dayata Totten she advised that her money and clothing have been returned to her by
Jeffrey Conley and that she does not want any charges brought against Jeffrey.

Status: Closed.




Mahan [l 1/25/2009 12:54, MHPDCJMI, 105, MHPD]




      lnvestJgator Signature                                    Supervisor Signature
                  Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.205 Page 147 of 176
      Agency Name                                                        INCIDENT/INVESTIGATION                                     Case/I
                                                                                                                                               2017-04077
              Muskegon Hts Police Department                                              REPORT                                    Date/ Time Ro/corted
 I    ORI                                                                                                                                        12 01/2017 14:49 Fri
 N                              M16160400                                                                                           Last Known Secure
 C
 I
      Location of Incident
             2499 Peck Stle Hume Av, Muskegon Heights Ml
                                                                             Premise Type
                                                                                  Highway/road/alley
                                                                                                                   I
                                                                                                                   Zone/Tract       At Found
                                                                                                                                                 12/01/2017 14:49 Fri
 D                                                                                                                                               12/01/201 7 14:49 Fri
                                                                                                                                                                 Act1v1ty
 E
      u        Crime lncident(s)                                  (Com ) Weapon/ Tools Firearm
                                                                                                                                                             I   N
 N
 T
               Aggravated I Felonious Assault
               13002
                                                                         Entry                              Exit                         ISecurity
                                                                                                                                                                    Activity
 D
 A    #2
               Crime Incident                                     (Com ) Weapon/ Tools
                                                                                              None                                                           I      N
 T
               Damage To Property
               29000
                                                                             Entry                          Exit                         ISecurity
 A
                                                                                                                                                                 ACllVtty
      #3
               Crime Incident                                     (      }   Weapon / Tools
                                                                                                                                                             I
                                                                             Entry                          Exit                         lSecurity
MO

      # of Victims 1               I
                             Type: INDIVIDUAU NOT LAW                                      Injury: None
             Victim/Business Name (Last, First, Middle)                                 Victim of     DOB  Race Sex Relationship Resident Status    Military
                                                                                        Crime# 02/16/1963           To Offender                  Branch/Status
  V       Vl JONES. DARRELL DWANE
  I                                                                                       1,2       Age 54  B M 130
 C
 T
       Home Address
                   1976 DYKSTRA RD Laketon To ·nshio. Ml 49445-
                                                                                                                              Home Phone  I                  231-744-8753
 I     Employer Name/Address                                                                                            Business Phone               Mobile Phone
 M
                                                    LANDLORD                                                                     231-638-3298                231-638-3298
       VYR
          2018
                       Make
                        CHEV
                                IModel    IS!)'le
                                 SJLVERADO PK
                                                              Color
                                                                  BLK                ILis~13G6 MI                       VIN
                                                                                                                              3GCUKTEC5FG I 02656
       CODES: V- Victim (Denote V2, V3) 0 = Owner (if other than victim)             R = Reoorting Person if other than victim)
       Type:                                                                                Injury:
 0
 T    Code Name (Last, First, Middle)                                                    Victim of      DOB         Race Sex Relationship Resident Status    Military
 H                                                                                       Crime#                                To Offender                Branch/Status
 E                                                                                                   Age
 R
 s
       Home Address                                                                                                                       I
                                                                                                                                        Home Phone
       Employer Name/Address                                                                                            Business Phone               Mobile Phone
 I
 N        Type:                                                                             Injury:
 V
      Code Name (Last, First, Middle)                                                   Victim of      DOB             Race Sex Relationship Resident Status    Military
 0                                                                                      Crime#                                  To Offender                  Branch/Status
 L                                                                                                    Age
 V
 E
 D
          Home Address                                                                                                                     I Home Phone

          Employer Name/Address                                                                                         Business Phone               Mobile Phone

       I = None 2 = Bumed 3 = Counterfeit / Forged 4 = Damaged / Vandalized 5 = Recovered 6 = Seized 7 = Stolen 8 = Unknown
                                "01" = Recovered for Other Jurisdiction)
                Status
       ~I Code Fnn/fo   Value    OJ OTY                    Prooertv Descriotion                     Make/Model                                             Serial Number
      I       J7       ./          $1,000.00       I 2018 BLK ,       887306 MI                             CHEV Silverado                           JGCUKTEC5FG/02656


 p
 R
 0
 p
 E
 R
 T
  y




          Officer/ID/I        DEKUIPER BRANDON G             (MHPDBGDJ )
          Invest ID#          (OJ                                                                            Supervisor       SAIN, MAURICE A             (MHPDMASJ)
Status Complainant Signature                           IWarrlreauested
                                                        Case Status                                          Case Disposition:
                                                                                                                                                             I      Page I
          R_C~lIBR                             Printed By: MHPDTLM I,                                       Sys#: 678668                                     05/25/2018 11 : 17
                Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.206 Page 148 of 176
                                       INCIDENT/INVESTIGATION REPORT
    Muskegon Hts Police Department                                                                                 !Case#   20/7-04077
Status    1 =None 2 = Bumed 3 = Counterfeit / Forged     4 = Damaged / Vandalized S = Recovered 6=Seized 7 = Stolen 8 = Unknown
Codes
         IBR Status           Quantity    Type Measure               Suspected Type


    D
    R
    u
    G
    s




         Assisting Officers
          HOPKINS, D.E. (MHPDDEH/)


         Suspect Hate / Bias Motivated:   NONE

I
NARRATIVE




R_ CS2 I B.R                                                   By: MHPDTLMl , 05/25/2018 11 :17                                          Page2
        Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.207 Page 149 of 176
                               REPORTING 0 FFICER NARRATIVE               OCA
Muskegon Hts Police Department                                                                          2017-04077
   Victim                                     Offense                                               Date / Time Reported
      JONES, DARRELL DWANE                       AGGRAVATED I FELONIOUS ASSA ULT                      Fri 12/0//2017 14:49
                THE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTI:IORIZED PERSONNEL ONLY



   DATEffIME:

   12/01/201 7 at 1449 hours

   INFORMATION:

   I was dispatched to the area of Hume/Peck. The caller, Darrel Jones stated that a known man shot at him 2-3 times.
   Darrel also stated that he left the area, was too scared to return to Muskegon Heights. Darrel requested a phone call
   to report the crime.

   After two attempts to call Darrel, both calls went right to voicemail. I was later informed that Darrel wanted to meet
   an officer at Toombs Funeral Home (2108 Peck St). Contact was made with Darrel.

   CONTACT WITH DARREL:

   Darrel advised he was driving down Peck Street in the area of Hume/Peck Street when he noticed Jeffrey Conley
   sitting in a burgundy, Suburban style vehicle at the corner. Darrel stated Jeffrey took off chasing him north on Peck.

   Darrel stated he owned of bunch of rental property in the area. Jeffrey has an issue with him because he was
   dating/living with his niece at one of his (Darrel) rentals and Jeffrey was selling drug out of it. Darrel wanted Jeffrey
   out of this rental home and told his niece he going to put her out if she did not put Jeffrey out, which Darrel's niece
   kicked out Jeffrey.

    Jeffery followed Darrel as Darrel tried to drive away from Jeffrey. Jeffrey sped up trying to get next to Darrel's
    pick-up on the driver side but Darrel would speed up preventing Jeffrey. Jeffrey was able to pull up next to Darrel's
    pick-up near the rear and shot at Darrel's' truck, hitting the pick-up's left truck bed fender. Darrel said he seen
    Jeffrey with a gun, but could not say what color it was or how big the gun was.

    Darrel stated it never crossed his mind of driving to the Height police department, stating he had other things to
    worry about. Darrel also stated that he did not see anyone else in the car with Jeffrey. Darrel also stated he was
    100% sure it was Jeffrey driving the burgundy, Suburban style vehicle because he made eye contact with Jeffrey.

    BODY CAMERA:

    My body camera was on and recording during the incident.

    PICTURE(S):

    A picture of Darrel's damage truck was taken and added to the report.

    OTHER:




 Reporting Officer: DEKUIPER. BRANDON G    Printed By: MHPDTLMl,    05/25/201811 :17                                       Pa_ge 3
 R CS3NC
         Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.208 Page 150 of 176
                                                                Incident Report Suspect List
Muskegon Hts Police Department                                                                                                         OCA: 2017-04077


    Name (Last, First, Middle)                                         Also Known As                                 Home Address
1                                                                        JELLO, JELLO; CONLEY,                        3012 9THST
      CONLEY, JEFFREY ALLEN
                                                                         JOSEPH                                       MUSKEGON HEJGH1S, Ml 49444-3057
    Business Address DESERTED ISLAND MUSIC                                                                            734-972-9275
                      231-747-8363 MUSIC MIXER 2533 PECK ST
      DOB              Age           Race      Sex   I I Eth   Hgt
                                                                       Wgt        Hair      Eye           Skin       Driver's License / State.
     02/28/1984            33        B         M                 511        178       BLK    BRO                      C540390051153 Ml
     Scars, Marks, Tattoos, or other distinguishing features
        TAT LEFF ARM I WORDS; TAT RIGH NECK I "SHARON"

    Reported Suspect Detail                 Suspect Age              Race    ISex IEth I Height                      Weight                      1 ssN

    Weapon, Type       I   Feature            I   Make               Model                      I Color          I
                                                                                                                 Caliber
                                                                                                                           I
                                                                                                                               Dir of Travel
                                                                                                                               Mode of Travel
    Veh Yr/Make/Model                             I I
                                                   Drs Style                 !Color         I Lie/St                           IVIN
    Notes                                                                                           Physical Char
                                                                                                     Hands, RIGHT HANDED
                                                                                                     Build, MEDIUM
                                                                                                     Hair length, Short
                                                                                                     Hair Facial, Slight Beard




R CSBIBR                                                        Printed By: MHPDTLMJ ,          05/25/2018 11 :17                                        Page3
       Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.209 Page 151 of 176
                              REPORTING OFFICER NARRATIVE                OCA
Muskegon Hts Police Department                                                                          2017-04077
   Victim                                      Offense                                              Date / Time Reported
      JONF,8, DARRELL DWANE                       AGGRAVATED / FELONIOUS ASSAULT                       Fri 12/01/2017 14:49
                                                                                          '.




   An area search was done and no spend casing were located. Also Jeffrey was run through LEIN and it was noticed
   Jeffrey has a felony for weapons offense (weapons - fireann - possession by felon) arrest warrant out of Muskegon
   Police Department, report 17-25139.

   According to MUPD report, Darrel was threatened by Jeffrey stating "I'm going to kill you" then showing Darrel the
   gun. It is also noted in the report that Jeffery chased Darrel around town in his vehicle. Also in the report ifs
   reported that Jones believes Conley had threatened him because he is supposed to testify against Conley in an court
   case regarding a prior assault (MUPD 2017-23343).

   Darrel also has a PPO in LEIN against Jeffrey. Darrel's pick-up truck was looked over and the bullet was not
   located.

   An area search for security camera was done, but no cameras were located.

   CONTACT WITH JEFFREY:

   I attempted and was unable to make contact with Jeffrey Conley.

   DISPOSITION:

    I cleared with nothing further and submitted a warrant request to the prosecutor' s office for felonious assault.

    OFC DeKuiper #450




 Reporting Officer: DEKUIPER, BRANDON G    Printed By: MHPDTLMI,    0S/2S/2018 11: I 7                                     Page4
 R_CS3NC
            Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.210 Page 152 of 176


                                                       Incident Report Related Vehicle List
Muskegon Hts Police Department                                                                                                OCA: 2017-04077



1
    Veh Yr/Make/Model
       2018 CHEV, Si/verado
                                            Style
                                                     PK
                                                                 Color
                                                                         BLK
                                                                                 I
                                                                                 Lie/Lis
                                                                                           8873G6 MI 2018
                                                                                                                       'VIN
                                                                                                                                  3GCUKTEC5FG I 02656
    !BR Status                              Date                 Location
    Damaged/vandalized/destroy                      12/01/2017      2499 PECK ST/E HUME AV, MUSKEGON HEIGHTS MI
    Condition                     I Value
                                                    $1, 000.00
                                                                  Offense Code
                                                                      2900
                                                                                 I
                                                                                 Jurisdiction
                                                                                           Locally
                                                                                                            State#               I NIC#

    Name (Last, First, Middle)                                       Also Known As                         Home Address
                     Jones, Darrell Dwane                                        PAYPHONE                                1976 DYKSTRA RD
                                                                                                                     LAKETON TOWNSHIP, Ml 49445
    Business Address                                   LANDLORD
                                                                                                                            231-744-8753
                                                      231-638-3298
    DOB                Age        Race      Sex Hgt   Wgt    Scars, Marks, Tattoos, or other distinguishing features
     02/16/1963              54    B         M    506   170

    Notes




R_CS9 IBR                                                        Printed By: MHPD1LMI, 05/25/2018 11:17                                         Page4
1/2/2018             Case 1:19-cv-00316-RJJ-RSK(227ECF   No.
                                                    unread)     1-1 filed 04/24/19
                                                            - beasonjohn@yahoo.com      PageID.211
                                                                                   - Yahoo Mail    Page 153 of 176

                                                                                                                                            -~.   ·~'\-,:~~
                                              Find messages, documents, photos or people                      ·,                                              j. \(q )                      i·I,:




                 Cvm po.)t                                                        ii Archive     II Move        iii Delete O Spam                                             •..,.    X

                                             Darrell Jones                                                                                                               Yahoo/lnbox
    beasonjohn ...                227

    jbeason8                       10      --~-at-i;~:-ne-s      ·:~·~~::~:~;;~·;s~-~ ;~~~ ~ ~~~oo·~: : ~- --- ·- --- --····- - - -·•··- --t:!l-:--J-a-n-2-a-t1·01 PM··----                ·1
                                                   To: 8easonJohn@yahoo.com


    lnbox                         227        Hello Mr. Beason.

    Unread                                   It was a pleasure speaking with you today. We are requesting that you obtain the phone records of Jeffrey Conley on
                                             December 1st, 2017 between the hours of 12 p.m. and 2 p.m. Also his phone records during the time that Dayatta
    Starred                                  Totten made her police report regarding her and Jeffrey Conley. We retraced the chase and found that the City of
                                             Muskegon Heights has video cameras on Peck and Sherman and Sherman and Sanford Streets. Also, there are
    Drafts                        402        cameras in front of the middle school that would show he was here in Muskegon. We believe his phone records will be
                                             enough to recharge him with shooting at my Husband. Any local businesses could possibly have video of the area as
    Sent                                     well. We went to Shell's gas station, it could be another name, and asked about the video. We did this because the
    More
                                             chase went through that gas station, We request to see these videos as well if possible . Officer Dekuiper of the
                                             Muskegon Heights Police Department took the report and may be able to follow-up with these requests. Please call
                                             anytime if you have any questions or concerns or if you need to advise us of anything. The only person who needs to
   Views                          H;d e      take a polygraph is Jeffrey Conley. He's making a fool out of the Muskegon County Prosecutor's office .

    ~ Photos                                 Thank you .

    ill        Documents

    ~         Travel                         Fatima Jones

    ~ Tutorials                              Cell: (231) 457-5976
                                             Home: (231) 744-8753

   Folders                        !Me        email address: fatimamcphersonjones@yahoo.com                                                                                                   i
                                                                                               ~ ~          •                                                                               j
        + New Folder
          Alanis Orland ...

          black enterpr. ..
                                          ' - - - -- -                        - - - - - - --- -·
          Deleted Items                      Reply, Reply All or Forward

          direct t v mo ...

          d irect TV

          Drafts

          Junk                                                     ~. ·,_..
          mail out drt mi           B

          Maze

          Notes

          Outbox

          pie

          q 7 WI Fi info

              reboot box

              Sent Items

              sky stream re ...

              Spambox

              Synced Mess ...

        > tcw travel
              Unwanted

              westlaw




    :jJ       Update time zone

    I     I   Give feedback

                                                                                                                                                                                                    1/1
https://mail.vahoo.com/d/folders/1/messaoes/152404
        Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.212 Page    .\ 154 of 176
                                                                                 .\
                                                                                 ·1
        Agency Name                      INCIDENT/INVESTIGATIO ,         Case#: ·                                                                                             I
                                                                               . 2()17-27)09
              Muskegon Police Department            REPORT               Date /Tujie Reported
  l     ORI                                                                                                                                        · : 112/01/2017                       23:40 Fri
                                 Ml 6160300
  i 1-Loca--t1-·on-of_ln_c_idcn_t_ _ _ _ _ _ _ _ _ _..__ _
  N
                                                                                           _ _ _ _ _ _-,1-=2o-n-1c/'.-,±-ra-c-t- - 1
                                                                                  _ _is_c_Typc
                                                                             ...-Prcm
                                                                                                                                             Last.Known Secure •
                                                                                                                                             At Fourwi ':J 2IOJ/20l 7                    i 3:40 Fri
  D                 32 W Forest Av, Muskegon Ml 49441-                                 Residence/home                    1S, ~UPD                    , ; li2!01/2017 23:40 Fri
  E             Crimeincidcnt(s}                                   (Co } Weapon/Tools                                                                            ,    ActMty         I
  ; *1          Obsintcling Police
                48000
                                                                               Entry                             Exit                          I Seq   ~~




  D             Crime Incident                                     (        ) Weapon/ Tools
                                                                                                                                                     0

                                                                                                                                                                                  , I     Activity
  A     #2
  r                                                 Entry            &it             j Securio/
  A    1-+...,....,----.,.--------------,--,......+::---:-=--:-----'-----;--------,---~-.--r;::;i;;::;;;-----t
        i: Crime Incident                     (   ) Weapon / Tools                              • I Acuvity
                                                                                                                                                         1
                                                                               Entry                             Exit


 MO
        #ofVic«ima I             I
                               Type: SOCIETY/PUBLIC                                             Injwy:                                                    I
              Victim/Business Name (Last, First, Middle)                                  Victim of          DOB         Raci Se, Relationship J.t..csident Status    Militacy
  V         Vl State OfMichigan                                                               Crime#                              To Offender. .             :     Brarn:h/Status
   I                                                                                           I.          Age                                           -;
  ~         Home Address                                                                                                                        I   H~m:~ Phone
  I
  M
       1---e::,---:---=-::----,-,--:-:------------------------"T-:::-+.--=-----,.......,.......,,.,....,,::-------1
        Employer Name/Address   •                                          Bu iness Phone        Mobil~ Phone                                                I



         VYR         Make        I Model         I Style        IColor              I Lie/Lis                                 Vil ~

         CODES; V- Victim (Denote V2, V3) 0 • Owner (if other than victim) R "" RCPOrtin2 Person (if other than v ctim)
         Type: INDMDUAU NOT LAW ENFORCEMENT                                        Injury:                                         ·;
  0
  T
       ~..;..:_.....-,------,-~.,.,-------------..,..,..,.,.-,,..C..--r--==-----.-=----,t,~-=-:--:---:-:-,--::-~-,~~-,:-:-,:-:---1
        Code Name (Last, First, Middle)                                         Victim o       DOB          Race Sel Relationship Resident Status    Military
  H     IO CONLEY, JEFFREY ALLEN                                                Crime# 02/28/1984                      To Offender   ;            Branch/Status
  E                                                                                         Age 33          B
  R
  s
         Home Address
             3012 9th St Muske1wn Hei2hts, MI 494443057                                                                                         I Ho~~ fbone   734-972-9275
         Employer Name/Address                                                                                                Bus ncss Phone          , Mobile Phone
  I                            Deserted Island Music 2533 Peck St /MUSIC MIXER)                                                          231-747-8363                              231-736-2889
  N      Type: INDMDUAU NOT LAW ENFORCEMENT                                                     Injury:

  e
  V     Code Name (Last, First, Middle)
         IO        FLOWER. DEBRA ANNE
                                                                                          Victim o
                                                                                              Crime#
                                                                                                            DOB
                                                                                                         12{~~/1/o56
                                                                                                                         Race!
                                                                                                                                 I ,..
                                                                                                                                         Relationship Resident Status
                                                                                                                                         To Offender :           '.
                                                                                                                                                                                            Military
                                                                                                                                                                                         Branch/Status
  V
  E
  D
         Home Address
             1022 Sanford Ypsilanti, MI 48198
                                                                                                                                                I Hon;i_e P.·:hone                 "3 ~260-3956
                                                                                                                                                                                   r -,-
       h=r=:::='lt'r:'==:r:r.=-----------------------~;:"::?t::'.:-m:=---~n~rr.:-,,;c=:::------t
        nmp1oyer Namo/A(l(lress                                    HUS1 ~ess Phone : .1Mobile ~hone

         1 = None 2 • Burued 3 - Counterfeit/ Forged 4 • Damaged/ Vandalized 5 "' Recovered 6 = Seiud 7 = Stolen 8 =- Unknow~ ,
                                    "OJ" • Recovered for Other Jurisdiction)                                               : .,

        ~I Cnd.      ~~          Value       OJ QTY                    Pro""rtv Descriotion                                   Makb/Model                                          Serial Number
        1     88     EJIID           $0.00         J   STATEMENT
        1     06     EYID            SD.DO         J   TSHIRT
  p
  R
  0
  p
  E
  R
  T                                                                                                                                                      :            ;
  y




        Officer/ID#          DUDKA R. IMUPDRn I)
        Invest ID#           ANDERSON. L. C. (MUPDLCAJ)                                                          Supervisor              TRIPP, M. W. (MUPDA(WTI)
Status Complainant Signature
                                                                                               12/15/2017
                                                                                                                 Case Disposition:
                                                                                                                                                                          !        I;     Pagel
        R_CS1IBR                               Printed By: MUPDSA WI ,                                       Sys#: 678748

                                                                                                                                                                      .!
                                                                                                            !           ,I
  Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.213 Page
                                                                      ;' .·1· 155 of 176
                           U1cident Report Additional Name List ·
                                                                                                            .
Muskegon Police Department                                                                       OCA: 20};7-27209

                                                     Additional Name List
                                                                                                            ;
                                                                                                            '           ,,
                                                                                                                        t,



                                                                                                                        ·1  '
                                                                                           iciim ol         : .1                                   .
    Name Code/#    Name (Lut, Flnt, Middle)                                                Crime#                                                Ame   Race Sn
l ) IO       3     BROWN, ISMC KEITH                                                                  10/06/1 60
                                                                                                                '            I
                                                                                                                                                 57:
          Address 906 Fredrick, Ypsilanti, Ml 48197-                                                   R: 7Jt-972-9275
       Empl/Addr                                                                                        B: '. .' -
                                                                                                MobOe#: · -" i -
                                                                                                                             I
                                                                                                                             1

2) 10        4    WYRICK, MARCEUUS ANTHONY                                                            05/24/t9_81                                36     B
                                                                                                                                I                  •

          Addreaa 3012 9th St A.pt. D, Muskegon Heights, Ml 49444-                                     H:   23~-769-88_94
       Empl/Addr   None                                                                                 B: '            .! -                       :
                                                                                                Mobile#:    hJ_                              -
                                                                                                                    . ,,
                                                                                                                                I
                                                                                                                    I    •;




                                                                                                                    1    IiI




                                                                                                                        . -I




                                                                                                                        :           ,\




                                                                                                                         . ·,




                                                                                                                            I            :



R_CS?NC                                       Printed By: MUPDSAWI ,   12/15/2017 03:-44                                                               Page2
                                                                                                                                     ·1

         Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.214 Page'.\ 156 of 176
                                                        INCIDENT/INVESTIGATION REPORT
                                                                                                                                             I
                                                                                                                                     .'                                  '
    Muskegon Police Department
                                                                                                                       I Cascif; 'f0ll-27-209
                                                                                                                                             i

                                                                                                                                                                                             I
Status     I '"None 2-Bumed 3 =Counterfeit I Forged                                                                    S=t.Jnb.iwn
Codes
                                                          4 = Damaged / Vandalized 5 • Recoveml 6=Seized   7 =Stolen
                                                                                                                               .,                                        '
                                                                                                                                                                         I


         IBR   Statw          Quantity   Type Measure                 Suspected Type
                                                                                                                             I
                                                                                                                             ;
                                                                                                                                     .j
                                                                                                                                                                         :               .
                                                                                                                             !
                                                                                                                                                 I
 D                                                                                                                                       1!
 R                                                                                                                                        !                              I


 u                                                                                                                                       - ;     '
 G                                                                                                                                       . i

 s                                                                                                                                       ·1

                                                                                                                                                 ;



                                                                                                                                                 '
                                                                                                                                                 ''
                                                                                                                                                 '

                                                                                                                                                 :
         Alsisting Officers                                                                                                                  :!
                                                                                                                                 :
          EVANS. J.P. (MUPDJPEJ). WOODARD, C.I. (MUPDCIWJ), SHERMAN. A.D. (MUPDA DSJ)                                            ' 'l                                        ;
                                                                                                                                                                             :
                                                                                                                                 :                   !
         Suspect Hale / Biu Motivated:
                                                                                                                                 ' '·
                                                                                                                                                                             :
                                                          INCIDENT/INVESTIGATION REPORT                                          '           .,
                                                                                                                                             .~
                                                                                                                                             'l
Narr. (cont.) OCA: 2017-27209                                Muskegon Police Department                                                                                      :

NARRATIVE                                                                                                                                    ,I
                                                                                                                                             ;
                                                                                                                                                      :                      :



                                                                                                                                                 ,!


                                                                                                                                                 '·
                                                                                                                                     :
                                                                                                                                                 .,
                                                                                                                                     :
                                                                                                                                     :

                                                                                                                                                         '
                                                                                                                                     '               ..
                                                                                                                                                                                 :
                                                                                                                                     : ·•                                        :
                                                                                                                                                          :                      '
                                                                                                                                      :               •;

                                                                                                                                         I
                                                                                                                                                                                 '
                                                                                                                                                             ;

                                                                                                                                                         ·l

                                                                                                                                         ;               .,
                                                                                                                                                         ·'



                                                                                                                                                             ;




                                                                                                                                                         '



                                                                                                                                                                 I

                                                                                                                                             ;




                                                                                                                                                 '            :
                                                                                                                                                             ·!                      :

R CS2IBR                                                                                                                                                                             :
-                                                              By: MUPDSAWl, 12/15/2017 03:44                                                                        :                   Page3
                                                                                                                                                 '                   i

                                                                                                                                                                     :
                                                                       '! .•
   Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.215 Page; . 157 of 176
                                                                                                         I

                           REPORTING OFFICER NARRATIVE .,            OCA:        !
Muskegon Police Department                                                                               ; .~017-21209
   Victim                                      Offense                                              o,te ~ Time Reported
      Society                                     OBSTRUCTING POUGE                                      :Fr;i 12/0J/WJ7 23:40

                  THE lNFOJlMATION BHI.OW IS CONFIDENTIAL- FOR USB BY AUTHORIZHD PBRSC NNBL ONLY         ; :        I
                                                                                                         ....: ,,
                                                                                                             :     •J
                                                                                                         ! ·:
    AITEMPTED CSC I/DOMESTIC                                                                                 .
                                                                                                                   .!
                                                                                                                    i
    12/01/2017                                                                                               ' .!
                                                                                                             ; ·j
                                                                                                             : ·j
    INFORMATION:                                                                                             . i
                                                                                                                    l        I

    At approximately 2340 hrs I responded to a call of domestic violence. On arrival I made contact wi~
                                                                                                      J
                                                                                                        the caller
    ID as Dayata Totten.                                                                            i :      ,
                                                                                                             j      :        :




   BTWN CMP AND CHILDS FATHER-- JEFFREY CONLEY... SAID HE TRIED TO CSC CMP}. CMP
   ASLTED, REF MED .... MALE LEFT RUNNING TWD PECK [12/01/17 23:41:39 MCDDLBlJ .,
   BM... BLU JACKET..• DRK JEANS (12/01/1 7 23:41 :56 MCDDLBl]                       .
   UDTS: OFFICER ADVISED [12/01/17 23:42:27 MCDRALl]
   NO WEAP CMP IS AWARE OF .... NO INTOX... KIDS INSIDE [12/01/17 23:42 :28 MCDDLijl]
   UNK INTOX ON MALE (12/01/17 23:42:39 MCDDLBI]                                 ,
                                                                                                                 i :-'
   CONTACT WITH DAYATA:

   Dayata said that she had just gotten home from dropping her kids off. Dayata said t ~at as she was e,itering her
   residence her ex-boyfriend who she ID as Jeffery Conley pushed her fr9m behind ii to the residence'. She said
   that Jeffery pushed her all the way into the living room onto the couch. Dayata said that Jeffery was pulling on
   her clothes arid saying explicit comments such as '.'In gonna g~t me some". Dayata l aid that he pull~ her pants
   about half way down and attempted to rip her shirt off. Dayata said she still had her underwear on and no .
   penetration happened. Dayata said that Jeffery's penis was out.of his pants and full~ erect She said;that Jeffery
   was trying to get her to perform oral sex. Dayata said that she was yelling at Jeffery to stop the whole time and
   that she man.aged to get free and grab her phone to call 911. She said once she brok free and called :Che police
   that Jeffery ran from the residence.                      ··                                           !




   Dayata was not able to say for sure where Jeffery was going, but did say that he wa1 prolly going to head to~ard
   Muskegon Heights. She said that Jeffery does not have a permanent address and moves from pla~ to place.'

   Dayata said there was no fluids transfered or any items that Jeffery touched inside tl e residence.
   RELATIONSHIP:

   Dayata and Jeffery have one child in common. Dayata said that Jeffery and her have been separated-for over 5
   years. Dayata said that she had a PPO against Jeffery but ifs no longer valid.                  ·

   OFFICERS OBSERVATION:

   Dayata was visibly shaken up. Her hair Was messed up an4 shirt was ripped from thE collar down ~~ middle of
   her t-shirt. Inside the residence there was visible signs of a $tf.Uggle with couches pui bed around and i ;




                                                                                                                  • •l



                                                                                                                        .,
Reporting Offi~: DlJDKA., R.              Printed By; MUPDSAWl,    12/15/2017 03:44                                              Page4
R_CSJNC
 Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.216 Page 158 of 176
                                       'REPORTING OFFICER NARRATM                                     OaA
Muskegon Police Department                                                                        i :I 2017-27209
   Victim                                       Oft'CIIIC                                         ; D~e / Time llcported
                                                                                                  l           ••                I

       Society                                       OBSTRUCTING POUCE                            ' · fri 12/01/2017 23:40
                   THE INFORMATION DBI.OW IS CONFIDENTIAL- FOR USB BY AUTHORIZED PBR SONNBL ONLV ; ~ :
                                                                                                 : .i
                                                                                                      !       d                     :
    multiple items on the floor such as tables, candles, pillows and small kids toys. [1ayata had no ~~"hie marks or
    bruises.                                                                                          : ,I
                                                                                                      :_ 11
    OFFICER ACTIONS:
                                                                                                          j    :i'
    Pictures of the scene and victim were taken and turned into command. Victims sl irt was collectt.d for evidence. I
    instructed Dayata to spend the night away fiom the home at her mothers. Dayata ;aid her mother(~arloyn
    Jordan) lives at 2716 Royal Ct. Also I instructed Dayata to attempt to acquire an~ ther PPO aga~st Jeffery. I gave
    Dayata a Victims Rights Pamphlet and Officer contact information. I also instruc ed Dayata to eo~tact us:       ·
    immediately if Jeffery returns.                                                                i '!       '
    Assisting Officers checked the area for suspect. Check Ofc Woodards Supp form pre details. Stispect wa~ not
    located. I attempted to make contact with Dayatas neighbors. I attempted 32 and ~ 5 Forest addres~. I coul~ not
    malce contact at either address.                                                               ;. .;,     '


   LEIN:

   Confirmed and valid felony warrant for Jeffery Conley.
                                                                                                                       ,f

   Dayata left the residence to stay with her mother.


   DISPOSIDON:

   OPEN TOT DB

   EVANS52
   DUDKA67                                                                                                     :            :


                                                                                                                   :    .




                                                                                                                       l :,




Reporting Officer: DUD.KA., R.             Printed By: MUPDSAWI ,   12/15/2017 03:44                                                    Page5
R_ CS3NC
                                                                         ; ii
    Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.217 Pagel 159
                                                                            I of 176
                                                                                                                                                                                 ; ;!
                                                                    Incident Report Suspect List                                                                                 '
                                                                                                                                                                                         ·1
                                                                                                                                                                                              I



 Muskegon Police Department                                                                                                                                  OCA ::
                                                                                                                                                                             I
                                                                                                                                                                                      2;017-27209
                                                                                                                                                                                         :I           •

                                                                                                                                                                             : 1!
                                                                                                                                                                                         q
    Name (Lut, First, Middle)                                                 Also Known As                                             Hom; Address
                                                                                  PAYPHONE                                               19; 6 DYKSTRA RP: i
l     JONES, DARREL DWANE
                                                                                                                                         LA.tETON TOWNS};IIP, MI 49445
    Busineas Address     LANDLORD                                                                                                        23J _74,r. 8753
                                                                                                                                                         . :;
                                                                                                                                                         ! •;     I




      DOB
     02/16/1963
                         Age
                            54
                                 I
                         231-638-3298
                                      Race
                                      B
                                                Sex
                                                M
                                                          Eth
                                                          u
                                                                   Hgt
                                                                     506
                                                                             Wet
                                                                                  170
                                                                                             Hair
                                                                                               BAL
                                                                                                          Eye
                                                                                                              BR
                                                                                                                         Skin           Drivt I.rs License/ State. , ,.· :
                                                                                                                                         JS. 0135157123 ]11.                              I


     Scars,   Marks. Tattoos, or other diatinguiahin& features                                                                                                               !            I


    Reported Suspect Detail                  S11SpCCtAgc                   Race     I ISex          Eth   I     Hei&ht                  Wei ht

    Weapon, Type        I   Feature                Make                    Model                              I  Color
                                                                                                                                I   Caliber   l   Dir of Travel ; ; i
                                                                                                                                                  Mode ofTravcl · !
    VehYr/Make/Model                             IOral     Style                   IColor                 I   Lie/St
                                                                                                                                                  I   VIN

                                                                                                                    Physical Char


    Name (Lut. Fint, Middle)                                                 Also Known AB                                             Hom le Address
l     TOTI'EN, DAYATA NIKI-YACOLE                                                                                                        32 WFOREST .A.JI -:
                                                                                                                                         MliJSKEGON, M/49,441-2519
    Business Address    COLES BAKERY                                                                                                     13~-736-1798      !


      DOB
     12/28/1984
                         Age
                            32
                                 I
                        231-777-6070
                                      Race
                                      B        F
                                                Sex       Eth      Hgt
                                                                     505
                                                                             Wgt
                                                                                  130
                                                                                             Hair
                                                                                               BL
                                                                                                          Eye
                                                                                                              BR
                                                                                                                         Skin
                                                                                                                           BL
                                                                                                                                       Driv :r's License/ State.
                                                                                                                                          T.' 50135630990            Mi'.
                                                                                                                                                                                      ;


     Scars, Mar.ks, Tattoos, or other distinguishing features

                                                                                                                                                                         1                        '




    Reported Suspect Detail               Suspect Age                      Race    I I I
                                                                                       Sex      Eth           Height                    Wei~ht

    Weapon, Type        I   Feature              Make                    Model          I                       Color           I
                                                                                                                                Caliber
                                                                                                                                              I
                                                                                                                                                  Dir of Travel ·                    .
                                                                                                                                                                                     1

    VchYr/Malte/M<><kl                           I Drsl    Style                  -, Color                ILie/St
                                                                                                                                                  Mode of Travel .
                                                                                                                                                  I   VIN
                                                                                                                                                                                 ,,
                                                                                                                                                                                     '
    Notes                                                                                                          Physical Ow                                                   .,




                                                                                                                                                                     ' !
                                                                                                                                                                     !
                                                                                                                                                                     i :




R_CS8IBR                                                           Printed By: MUPDSAWl,                   J2/1S/2017 03:44                                                                               Pagc6
                                                                                                                                                                 !           .;
                                                                                                                     I   ;
                                                                                                                     I 'l
      Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.218 Page
                                                                          ' :\160 of 176                             !   '1
                                                 Incident Report Related Property Lis
  Muskegon Police Department
                                                                                                                         !           1
                                                                                                                          I
                                                                                                                          j
                                                                                                                         :!

      Property Description                                                  Make                                                         Caliber
  1
       STATEMENT
      Color                  Serial No.                            Value                         Qty                           Jurisdiction
                                                                                        $0.00                                            Locsll
      Status                 Date                     NlC#                    State#
               Evidence             12/01/2017
                                                                                                                                            Sex
                                                                                                                                 B                 F
                                                                                                                         ;i
  2   Property Description                                                  Make                                                         Caliber
       TSHJRT
      Color                  Serial No.                            Value                         Qty         Unit              Jurisdtction
               Oran                                                                     $0.00                                        Local/
      Status                 Date                    NIC#                     State#                   #
               Evidence             12/01/2017
                                                                                                           Age                              Sex
                                    e                                                                               32                             F




                                                                                                                          .,
                                                                                                                          •.




.R_CSOIBR                                          Pjinted By: MUPDSAWI ,          12/15/2017 03:44                                            Page?
                                                                                                     I
                                                                     .' '.
  Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.219 Page 161 of 176
                                       -"ASE SUPPLEMENTAL REPORT                                  Prin                     · 12/1S/2017 03:44
                                                                                                         : ;l                      .
                                                                                                         '
                                                                                                         '
                                                                                                                      ''
Muskegon Police Department                                                                      OCA ~ 2017272(}9

                 THB INFORMATION BELOW lB CONFIDENTIAL- FOR USB BY AUTHOJUZED P         NNELONLY : ·,
                                                                                                             ;         !
                                                                                                             · ,1                  i
Case Status: WARR/REQUESTED                  Case Mng Status: WARRANT REQUEST                   Occa~:                         12/01/2017
                                                                                                             •         j

   Off'ease: OBSTRUCTING POLICE                                                                              ' i
                                                                                                             i ·:

lnvestJaator: ANDERSON, L. C. (MUPDLCAI)                           Date / Time: 12/081 0 l 711 :05:17,       rrlf'aY
Supervisor: FINE. T. W. (MUPDTWF1)                                                                     '
                                                  SupervborReview Date / Time: 12/121. 017 16:02:22, ~e.,day
                                                                                                                 .         i
   Contact:                                                         Reference: Supple ent                        . ;i


 Follow Up                                                                                                       ..   •;
                                                                                                                           !

 12/8/17
                                                                                                                 !
                                                                                                                       •:'
                                                                                                                           .
 Contact with Dayata:

 I called Dayata on 12/06/17 to no answer. A voicemail was left asking for her to call e. As of l VOS/ 17 at ;
 1lOOhrs, she has not returned my call. I called again on 12/08/17 and spoke with Da ata who was ~uq-ently                         at
 work. She agreed to come to the Muskegon Police Department and speak with me on 12/.l,l/4-7 at 1;200hrs. ;
 Interview to follow.

 Interview with Jeffrey (12/08/17 at 0830hrs):

I spoke with Jeffrey at Muskegon County Jail. Jeffrey was lodged on an unrelated inc dent on 12/06/1 7. Alo~g
with Det Baker, we spoke with Jeffrey regarding his incident with Dayata. Jeffrey w · rea~ his Miranda Rights and
agreed to speak with us. Jeffrey was asked when the last contact he had with Dayata. effrey statecfth.at he last had
contact with Dayata in mid October at their child in common school. He said it is pos ible that he may' have had
telecommunications with her since, but was certain that is the last time he saw her.                  ·

Jeffrey was asked about his relationship with Dayata and told that she was alleging tha he was at her ~idcnc~ on                                12 ~ 1•
12/01/17. Jeffrey adamantly denied being at Dayata's residence on Forest Av. Jeffrey immediately ~tated he was
in Ypsilanti, MI visiting family members, specifying Debra Flowers (AWlt) and Isaac rown (Father). I would                                      ti '' ·
speak with Debra and Isaac immediately following my interview with Jeffrey.                          · ·i

Jeffrey would further his alibi that he was out of town during this time by recalling that he was at the Fairlane Mall
in the evening of 12/01/17. Jeffrey stated he made a purchase for approximately $145. 0 and had the receipt at a
relatives home (Marcellus Wyrick, 3012 9th St). I would later speak with Marcellus w o said he woul4 look fQr
the receipt and contact me ifit is located. Marcellus would contact me to say he turned the receipt ovcr\to Attorney
Kevin Wistrom.                                                                                             ·

The allegations from Dayata were explained to Jeffrey. He was asked why Dayata wou d make up that she was
assaulted by him. Jeffrey explained that he is having ongoing issues with Dayata's unc , Darrel Jones. ,Jeffi"cy
believes that Dayata and Danel are trying to falsely place criminal charges on him. I as ed Jeffrey to:explain why
Darrel and Dayata would try and place charges on him. Jeffrey stated that part of the is ue is that Darrel owns the
home that Dayata lives in. Darrel pays for cars, rent and other things for Dayata in exc nge for sex. 'Jeffrey al~
believes that Darrel has Dayata addicted to Norco. Darrel ~ri tum is trying to keep Jeffr away from Dayata. :
Darrel stated he has no involvment with Dayata other than having a child with her.

More of the new allegations from Dayata were explained to Jeffrey. He was told that D yata was arriyi~g horn~
                                                                                                                               '




      Investigator Signature                                     Supervisor Signature
                                                                                                                                        Pages
                                                                                                      j I                           i
                                                                      i :\ 162 of
   Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.220 Page       i 176
                                                                                                      '
                                                                      I        '

                                      -..~ASE SUPPLEMENTAL REPORT                                ~~ 12/1512017                                  03:44
                                                                                                          :            t            :
                                                                                                          I        ~                •



Muskegon Police Department                                                                      OCA   ! ~17272(}9
                                                                                                          '        ::

                 THE INFORMATION BBLOW IS CONFIDHNTIAL - FO.R. USB BY AUTHORIZED PER! ONNBL ONLY ; . ;
                                                                                                          i ;:
Case Status: WARRJR.EQUESTED                 Cue Mng Status: WARRANT REQUEST                   ~ : 12/0l/2017
                                                                                                                        i
   Offense: OBSTRUCTING POLICE                                                                                         ;'
                                                                                                              : '·         I




Inve1t1cator: ANDERSON, L. C. (MUPDLCAJ)                           Date/Time: 12/081. 017 Jl:05:17,           Friday   ,1
                                                                                                                           I

Supemsor: FINE. T. W. (MUPDTWFJ)                  Supervl.lorRcvtcw Date / Time: 12/121~ 017 16:02:22, Tuesday
   Contact:                                                          Reference: Supplement                             ,:;
                                                                                                                       ·!
                                                                                                              ! '



 to her residence on Forest Av and he pushed her into the home and began to assault her. Jeffrey reacted strongly
 that he was not at her residence and added that Darrel must have put her up to this an she needs to 1~ prosecuted.

 I checked RMS to see past history with Darrel and Jeffrey. I located the following rei~ent police cotitQcts regarding
 allegations from Darrel against Jeffrey:                                                             , ;·
                                                                                                               '           •i
 > 17-23343 (MUPD) Jeffrey was arrested on 10/09/17 for assaQlting Dan-el.
 > 17-23759 (MUPD) Jeffrey was accused of making threats toward Darrel (10/15/17)                 ,
 > 17-25139 (MUPD) Jeffrey was accused of making threats to Darrel (warrant reques ed, 11/01/17)~ ;
 > 17-25193 (MUPD) Jeffrey was accused of stalking Darrel (11/02/17).                                      :
 > 17-04077 (MHPD) Jeffrey was accused of shooting at Darrel while both were in sei crate vehicle (12/01/17 at
 1449hrs).

More of the new allegations from Dayata were explained to Jeffrey. He was told that 'Dayata was arriying hon:ie to
her residence on Forest Av and he pushed her into the home and began to assault her. Jeffrey reacted strongly that
he was not at her residence and added that Darrel must have put her up to this and she 11eeds to be prosecuted.

At this time, Attorney Kevin Wistrom came to speak with Jeffrey about his unrelated t narge. Kevin,had no ,
objections with us speaking with Jeffiey. Jeffrey requested his attorney be present and began with giving a ,
summary about the new allegations to Kevin. A summary of the allegations from 12/01/17 were given :to Jeffrey· s
attorney. Attorney Wistrom would immediately say, "you had gone to Ypsilanti (on Fiiday)" as be sp~ke to :
Jeffiey. Jeffrey would later state that he was visiting family in Ypsilanti and came bac to Muskegon 9pj2/0SIJ~
as he had court on 12/06/17.                                                                         ' •                                =




The interview was audio recorded and added to the case file. The interview was conch: ded by Jeffrey wanting ·,
charges brought upon those responsible for making the false allegations.                              1


Contact with Debra Anne Flowers:

Immediately following my interview with Jeffiey. I would speak with Debra on the pho oe (followed by Isaac
Brown). I asked Debra what her relation was to Jeffrey Conley. Debra confinned that effrcy is her nephew. She
was ask,ed when she last saw Jeffrey. Debra stated that Jeffrey came to visit on 12/01/1 1 and arrived to her borne
around 2200brs. She added that Jeffrey was at his fathers home before he came to hers. Both Debra and Isaac :
Brown live in the Ypsilanti MI area.

Contact with Isaac Keith Brown:

Isaac confinned to me that he is the father to Jeffrey. Isaac would tell me that he was nc ~ home when Jeffrey

                                                                                                                                '           !


      Investigator Signature                                     Supervisor Signature
                                                                                                                                            Page9
  Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.221 Page 163 of 176
                                       - ~ASE SUPPLEMENTAL REPORT
                                                                                                                ·'
Muskegon Police Department                                                                         OCA~.        ~1727209
                                                                                                                 :   .
                  THB INFORMATION BELOW IS CONPIDENllAL-FOR USB BY AUTIIORIZED P          ONNEL ONLY '.          i
                                                                                                        !            I
Case Status:   WARR/REQUESTED                 Case Mng Status:   WARRANT REQUEST                  Oce11~: 12/0{/2017
                                                                                                         .~ : :'
   Offense: OBSTRUCTING POUCE                                                                             : t·


lnveadgator: ANDERSON, L. C. (MUPDLCAJ)                              Date / Time:         017 11 :05:17, :FP'!day=1


Supervisor: FINE, T. W. (MUPDTWFJ)                 SaperritorRevtewDate / Tlme:
   Contact:                                                           Reference:                            t    ;;

                                                                                                            . "
                                                                                                                         I
                                                                                                            •            I




 arrived to his home in Ypsilanti. Jeffrey called Isaac when he arrived at the home an Isaac went tb meet him.
 Isaac stated the time was approximately 1700-1800hrs. ~ -£-'                                        '1     ·


 On 12/11/17, I would speak with Isaac on the phone. Isaac told me that he spoke wi Se uoia T         · who is the
 sister to Dayata. Sequoia told Isaac that Darrel is trying to put Jeffi'ey in jail by maki g legations agai~ him.
 Isaac stated he knows Darrel from when he used to live in Muskegon. ~aac is afraid t °'°1el will,hire someone
 to kill Jeffrey. Isaac based his fears about what Darrel will try to do to Jeffrey from s eaking with feffrey and                    .
 Sequoia.                                                                                              '. ·;     '

Isaac first spoke with Jeffrey on 12/01/17 at 1000-llOOhrs. Jeffrey told Isaac that he as being ch~~ by Darrel
and another llllknown male. Isaac told Jeffrey to contact the police. Around 1400-15 0hrs, Jeffrey:wl)uld call Isaac
and tell him he was leaving Muskegon to see him in Ypsilanti. Jeffrey would call Is c again arou.nd'l  '  I
                                                                                                            700-lSOOhrs
and tell Isaac that he was waiting for him at his home. Jeffrey would stay and visit Is ac until he left later in the
evening to visit Debra.                                                                                         ;·           ·

Isaac voiced his concern for the safety of his son regarding what Darrel may do and w at he is capable:of. Isaac
believes Darrel is in possession of a gun. Isaac was told to report any contact with D 1to the police:

Interview with Dayata (12/11/1 7):
                                                                                                   ~ .       ;
Dayata would call me and ask that I come to her residence to speak about the incident. Along with Do,t Baker, we
spoke with Dayata at her residence. She was home alone at the time. The interview w audio recorded and later
added to the case file. These are the highlights from the interview:                                  !       ·




- Dayata stated she arrived home alone in the evening of 12/01/17. She did not see w re Jeffrey came from~ he
pushed he into the residence and attempted to pull her clothing off. She stated that Je ey made comm~nts such as,
11
   you gonna give me some...you gonna suck my dick". She did not see where Jeffrey c e from or h<>W; he arrived.

• Dayata was certain the male who unlawfully entered her home and attempted to rape er was Jeffi'ey:Conley                       as
she saw him well.

• Dayata stated this was the first time she saw Jeffrey in about 2 months.

- Dayata does not know why Jeffrey would do this to her. She suspects it has somethin to do with t})e· pngoing
issue between Jeffrey and her uncle, Darrel Jones.

- Dayata wants full prosecution against Jeffrey for the Home Invasion and Attempted C C 1.




      Investigator Signature                                       Supervisor Signature
                                                                                                                                 Page 10
                                                                         ,\
                                                                                         :
  Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.222 Page'·:j 164 of: 176
                           ·· -..;ASE SUPPLEMENTAL REPORT           Printed: 12/lS/2017 03:44
                                                                       : I        .
                                                                                                        '         .,
Muskegon Police Department                                                                         OCA ~ 1172~00
                                                                                                         . ,  I

                                                                                                         I         '
               TBBINFORMATIONBBLOWISCONPIDENTIAL-FORUSBBYAUTIIORIZEDPBRJ'°NNBLONLY : .1
                                                -                                   ; I
Cue Status: WARR/REQUESTED           Case MDI Status: WARRANT REQUEST                         '
                                                                               Occur\.,~: 12/01/2017
                                                                                                            ! ·,
   Offense: OBSTRUC11NG POLICE                                                                           1 ,\
                                                                                                            .      'I
Investigator: ANDERSON, L. C. (MUPDLCAJ)                             Date / Time: I21081.)017 11 :05: 17, :Frjday
                                                                                                             '     ·\
Supervisor: FINE. T. W. (MUPDTWFl)                 Sapervllor Review Date / Time: 12112/.'017 16:02:22, :Tuesday
                                                                                                                       I
   Contact:                                                           Refereace: Suppletnent                 .I        ''
                                                                                                             : :j
                                                                                                             •     ~ I
                                                                                                             l .\

 Dayata was then presented with the information and alibi that Jeffrey presented to m1~ previous. D~yata would at
 first tell me that she was telling the truth and Jeffrey was at her residence on 12/01/1 'V, After speaking with Dayata
 about her allegations and the alibi of Jeffrey, she would state the following:                                 : ;
                                                                                                                I .                 .
 - Dayata stated she has had ongoing issues with Jeffrey and mad~.up the story to get him out of her l(fe. She
 attempted to send him to prison by making the up the story.                                       : ·:
                                                       ...~....                                                   . •!

 - Dayata admitted that Jeffrey was not at her home on 12/01/17. She recalls not see ng him for m~nths.

 - Dayata stated she acted alone and no one assis~ her in making the lies up.

I questioned Dayata about being helped or told by anyone else in fabricating the stol) Dayata thought about _the
question and would not say that anyone else put her up to making the false allegatioru . I asked Dayat~ to co~tact
me if she had any other information. She had no further questions at this time. I told p.er that the statements she
made will be presented to the prosecutors office.                                                      : .       i

Contact with Kevin Wistrom (12/11/1 7):

Kevin Wistrom (Attorney for Jeffrey) contacted me by phone. I explained to Attome: Wistrom that charges             no
will be filed on his client in this incident. Attorney Wistrom stated he would fax me tl e receipt from Fairlane ·Mall
ifhe locates it If/when the receipt comes available, it will be added to the case file.                : :l

Contact with Dayata (12/12/17):
                                                                                                                   : ,i

I called Dayata and asked for her to speak with me in person regarding any further inf( nnation she had Dayata
stated she would call me later in the day. Dayata left me a voicemail around 1400hrs stating she had fight to:         a
remain silent and did not wish to speak any further.                                                 i ;
                                                                                                                   . .
Contact with Prosecutors Office:                                                                                   '        I




I spoke with APA Matt Roberts regarding Dayata putting the false allegations on Jeffrer. A warrant request is ;
being submitted to the LEAP Portal against Dayata for False Police Report. This incid1mt may be re~pened if ~Y
further infonnation comes available.                                                               .
                                                                                                     '!
                                                                                                                       :    i
Det L Anderson 106
                                                                                                                       ' "i




                                                                                                                       !        :
                                                                                                                       .        '
                                                                                                                       :. ·i
                                                                                                                          ,,

      Investigator Signature                                      Supervisor Signature
                                                                                                                       l        :
                                                                                                                                        Page 11
Dec.Case
     11. 1:19-cv-00316-RJJ-RSK
         2017 2: 18 PM         ECF No. 1-1 filed 04/24/19 PageID.223Ho.Page
                                                                        B~O 165?. of1176


                                                  Macy's
                                                  Fairlana . ·
                                           18900 Mlchfgin Aver,.,e
                                             Decrbcrn, NI 48126
                                                  313-436-7600


                                      11111111111111111111111
                                           R73363t20014'105rn09
                              312-0014-4056
                              71558020 001~ 7:14 Pff 12/02/2017
                           PIR:HASE
                           r,os pOLO
                           8890ll3106524        547fll
                           Ot·lg 98.00
                           30X CClJlO(I
                           CRI. )0O00(llKKK8781



                           -~
                           tENS POLO •                            68.60
                           889043106586         541n1
                           Orto 98.oo      ·
                           CAL ~JC6974
                                            · SubJotal           137.20···
                               6.000I Ml All.A Tax                 8.23
                                                  Total          t45.43
                                                                 160.00
                                                                 14.57
                                  T~t~l ~ Sav11"9' iG $58.80
                                    Yoir Totat Sitvinas Is 158.~

                                TH.W<   VOi.i   FOR stm~ AT MCY'Sl

                                ttacy•s 1s Htr·lrv tcr the tbl , . ,
                                   Apply l<XMV at IIIIC\fS.i~.ctlltl

                                Get P8f"60M1i.2ed tii,s on lfOlr' fa~
                               brandls, c1t1QOriets even .-ou- starel
                                 Sl111 In to lliicvs,COIII Sid ~ t e
                                 yoir new shqipfrG i,rafanirn:esr


                               Shop   the Holi dfw Gt ft Gui de today!
                                          ucye. COIi/gifts



                                    CUSTOMER COPV

                                                                             ·--
                                                                                                                                      :   '
        Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.224 Page 166 of 176


2017005523 !llr
STATE OF MICHIGAN
60th JUDICIAL DISTRICT
                                                                                COMPLAINT
                                                                                   FELONY
                                                                                                             01s•R1cr17               1:~·o 1 8 3"}
                                                                                                                                              :      i
14th JUDICIAL CIRCUIT                                                                                        CIRt::UIT:
District Court ORI: M1610025J                                                       Circuit Court ORI: Ml610015J
990 Te1T11ce StrHt Muskeaon Ml 49442 231-724-6283                                   990 Terrace Streat Muskeaon M 49442 231-724-6251
                                     Defendant's name and address                                                Victim or complainant
THE PEOPLE OF THE                        V DAYATA NIKI-YACOLE TOTTEN
STATE OF MICHIGAN                            32 W FOREST AV                                                       Complaining Witness
                                             MUSKEGON, Ml, 49442                                                                          .!
Co-defendant(s)                                                                                                    ate: On er about
                                                                                                                  ~2/01/17
CitylrwpMlage                         County in Michigan           Defendant TCN           Defendoot CTN        D fenclant SID                Defendant DOB
Muskegon City 32 W             Muskegon                                         61-17005523-01                            F/B 12/28/1984
Forest Av
Police agency report no.
MPD 201727209
                                          Charge
                                          See below
                                                   I     IDLN Type:             Vehicle Type        D fendant DLN
                                                                                                    T: 50135630990
                                                                                                                          '


 1A sample for chemical testina for DNA identification profiling is on file with the Michiaan State Pc lice from a orevidus case ..
STATE OF MICHIGAN, COUNTY OF MUSKEGON
The complaining witness says that on the date and at the location described above, the d afendant, contrary to l,aw,

COUNT 1: FALSE REPORT OF A FELONY
did, intentionally make a false report of the commission of a felony, Criminal SexLal Conduct, toia peace officer of
the City of Muskegon, knowing that the report was false; contrary to MCL 750.411a(1 )(b). [750,4 11A1 BJ
FELONY: 4 Years and/or $2,000.00


Upon conviction of a felony or an attempted felony court shall order law enforcement to collect DNA identification
profiling samples.                                                                             · :.    ·

_    If there is a check to the left, please place warrant Information on NCIC.
The complaining witness asks that defendant be apprehended and dealt with according to aw.


 Warrant authorized on          --===a;;;:==---                               Complaining Witness Signature
                                 ,-        Bate                               Subscribed and sworn to before me o n i - - - - - - -
                                                       12/15/2017 04:40                                                Date
by:                              _ _ _ _ _ _ _P_M

    I
    .
        I
                        MATTHEWJ.  ROBERTSP
                           CHIEF TRIAL       : 59198
                                       ATT'ORNl!V                         I ------------+--------
                                                                          .

.._.=================================::::'.. Judge/Magistrate/Clerk                                                    Bar no.            ••
CTN: 61-17005523-D1 CC1




                                                                                                                                          '·
                                                                                                                                          •i
    Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.225 Page 167 of 176
                                                                •   --~                      0                       : l




2017005523r
STATE OF MICHIGAN                                                      WARRANT
60th JUDICIAL DISTRICT                                                  FELONY
14th JUDICIAL CIRCUIT
District Court ORI: Mll10021J
990 T.,,._ Stre Mus           n Ml 49442 231-~83                        990 Terrace S
                                        Defendalrs name and addra;11
THE PEOPLE OF THE                    V DAYATA NIKI-YACOLE TOTTEN
STATE OF MICHIGAN                      32 W FOR.EST AV
                                       MUSKEGON Ml 49442
Co-d8'endant(s)


~wpNllage                         County In Mlchlgal        Defendant TCN    Defendant CTN                                 Defendant DOB
Muskegon City 32 W                Muskegon                                   61-17005523-01                               FIB
Forest Av                                                                                                              · 12/28/1984
Pollce agency report no.                    Charge          DLN Type:        Vehicle Type                            : ,,
MPD 201727209                                See below

STATE OF MICHIGAN, COUNTY OF MUSKEGON                                                                                                i
                                                           to
To any peace officer or court officer authorized make arrest"fhe complalnlng witness as filed a sworn complaint in this
court stating that on the date and the location described: 32 W Forest Av, the defendant, c ntrary to law, : : '

COUNT 1: FALSE REPORT OF A FELONY
did, intentionally make a false report of the commission of a felony, Criminal Sexual Conduct, to a peace officer of
the City<>f Muskegon, knowing that the report was false: contrary to MCL 750.411a 1)(b). [750.411A1~]
FELONY: 4 Years and/or $2,000.00                                                                                       .


Upon conviction of a felony or an attempted felony court shall order law enforceme t to collect DNA identification
profiling samples.                     ·                                                          :!       i
                                                                                                                       '
Upon examination of the complaining witness, I find that the offense charged was committed and that there ls probable ¢euse to '
believe that defendant committed the offense. THEREFORE, IN THE NAME OF THE PEOPLE OF                 E STATE OF MICHIGAN, I
order you to 8IT8St and bring defendant before the _ _ _ _ _ _ _ _ District Court Im media ely.                                      ·

•      The defendant may be released before arralgnm&11t if$ S)Q:J ~ ls posted as lntertm ball
       bY,_ _ _ _ _~
          Date


    /,J,. 11·/ 1                           (SEAL)
Date                                                                                         Barno.

See attached return.

CTN: 61-17005523-01 CW1




                                                                                                                     COURT -
                                                                                                                ..               ,   .....
          Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.226 Page 168 of 176

2017005523 dm
              STATE OF MICHIGAN                                                                     DISTRICT: 17-190183-FY
            60th JUDICIAL DISTRICT                                    INFORMATION
             14th JUDICIAL CIRCUIT                                                                 CIRCUIT: 18-000513-FH
District Court ORI: Ml610025J                                             Circuit Court ORI: Ml610015J
990 Terrace Stree Muske on Ml 231-724-6283                                990 Terrace Street Muske on Ml 49442
                                     Defendant's name and address                                         Victim or complainant
THE PEOPLE OF THE                     V DAYATA NIKI-YACOLE TOTTEN
STATE OF MICHIGAN                       32 W FOREST AV                                                      Complaining Witness
                                        MUSKEGON Ml 49442
Co-<lefendant(s)                                                                                           Date: on or about
                                                                                                            12/01/17
City/fwp.Nillage                 County in            Defendant TCN      Defendant CTN           Defendant SID          Defendant DOB
Muskegon City 32 W               Michigan                                61-17005523-01                                 F/8 12/28/1984
Forest Av                        Muskegon
Police agency report no.
MPD201727209
                                             I
                                             Charge
                                             See below
                                                            IDLN Type:        !Vehicle Type      Defendant DLN
                                                                                                 T350135630990
{] A sample for chemrcal testing for DNA rdentrficatron profiling rs on file with the M1ch1gan State Police from a previous case.
STATE OF MICHIGAN, COUNTY OF Muskegon
In the name of the people of the State of Michigan, County of Muskegon, the Prosecuting Attorney
appears before the court and informs the court that on or about 12/01/17, at Muskegon City, Muskegon
County, Michigan, the defendant:

COUNT 1: FALSE REPORT OF A FELONY
did, intentionally make a false report of the commission of a felony, Criminal Sexual Conduct, to a peace officer of
the City of Muskegon, knowing that the report was false; contrary to MCL 750.411 a(1 ){b). [750.411A 1B]
FELONY: 4 Years and/or $2,000.00


Upon conviction of a felony or an attempted felony court shall order law enforcement to collect DNA identification
profiling samples.

Contrary to the form of the Statute in such case made and provided, and against the peace and dignity of the State
of Michigan.


 2/8/18
Date


                                                                         Dale J. Hilson P57726
                                                                         Prosecuting Attorney
      Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.227 Page 169 of 176




                                                     STATE OF MICHIGAN

                             IN THE 14TH CIRCUIT COURT FOR THE COUNTY OF MUSKEGON

THE PEOPLE OF THE STATE OF MICHIGAN                                File No. 18-000513-FH( t,L)C,,fy))

V

 DAYATA NIKI-YACOLE TOTTEN


    Pursuant to 1986 PA 46, the following Is a list of witnesses known to the prosecuting attorney who might be called
at trial and all res gestae witnesses known to the prosecuting attorney or investigating law enforcement officers:

l.t
_j_
        OFFICER ROBERT DUDKA
        DETECTIVE LOGAN ANDERSON




                                                   ~ Kevin WJStrom
                                                   y Darrell Jones
                                                         Marcelhi~
                                                         Wyrick




   At the pretrial conference the prosecuting attorney will designate those witnesses he/she intends to produce at trial by

attorney.                                                             I   n LJvv-uJl
placing an "X" next to the witnesses' name. Unless so designat~e-witness will not be produced by the prosecuting


DATED: - - - - - - - - -                                          -P-R-OS_E_C_~_T.....,.,.../_P_R-ET_R_IA_L_C_O_N_F_
                                                                                                                  .-----


RECEIVED: _ _ _ _ _ _ _ __
                                                                  DEFENDANT/DEFENSE COUNSEL
            Case 1:19-cv-00316-RJJ-RSK ECF  No.- 1-1
                                         Original Court
                                                        filed 04/24/19 PageID.2283rd Page    170agency
                                                                                     copy - Police of 176
                                                               1st copy - Prosecutor                               4th copy - Arresting
                                                                                                                                   agency
    Approved, SCAO                                             2nd copy - Defendant/Juvenile                        PROBATE JIS CODE: NOL
           STATE OF MICHIGAN                                                                                              CASE NO.
                 JUDICIAL DISTRICT                               MOTION/ORDER
                  JUDICIAL CIRCUIT                             OF NOLLE PROSEQUI

ORI                                       Court address                                                                            Court telephone no.
Ml-
                                            990 Terrace St., Michael E. Kobza Bldg., Muskegon, MI 49442
Police Report No
                            -
                           (WThe State of Michigan
                                                                                                                          (231) 724-6294
                                                                                       Defendant's name, address, and telephone no.
THE PEOPLE OF
                           •                                                 V
                                                                                           ,cr.Plrt/            Co.lJLce(
                                                                                       CTNffCN                   ISID                IDUts

D      Juvenile        In the matter of
                                                                                                                      CHARGE CODE(S)
 Count                                                CRIME                                                          MCL citation/PACC Code

 f          r-r.P
:a;          f{W
    ,a        AP(J/
    ,11     F,- ct- , Pi,ecnc,,
            ;,1H ff                                                   ! MOTION !

.,.,--__,,...N
             ~ K-
               '"'".~;-,
                    :. ,r,,..@
                             ....__tz_ctt(f
                                     _____ ________ . prosecuting official, moves for a nolle prosequi in this case for
Name (type or print)
the following reason(s):         j=(//cM'"1t          //.JV.



          lv///)/tJ
Date                                                                                                                                           Bar no.


                                                                       jORDERI
IT IS ORDERED:

~ Motion for nolle prosequi is granted and the case is dismissed without prejudice.
D 2.      Motion for nolle prosequi is granted as to the following charge(s), which are dismissed without prejudice:




D 3. Motion for nolle prosequi Is denied.
D 4. DefendanUJuvenile shall be immediately discharged from con                     nement in this case.
D 5. Bond is canceled and shall be returned after costs are deduc
D 6.      Bond is continued on the remaining charge(s).

    J'1. -::ZA>-\:)                                                                                                                           J7
D                                                                                                                                              Barno.

If item 1 is checked, the clerk of the court shall advise the Michi                n           Police Criminal Justice Information Center of the
disposition as required under MCL 769.16a.

TO THE DEFENDANT: Your fingerprints and arrest card will be destroyed by the Michigan State Police if you have been found
not guilty. They may also be destroyed after motion and order for destruction of fingerprints (forms MC 235 and MC 392).

MC 263      C3/16l   MOTION/ORDER OF NOLLE PROSE QUI                                               MCL 28.243. MCL 767.29. MCL 769.168. MCR 3.936(01
            Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.2293rdPage    171 of 176
                                                                               copy - Police agency
                                                                           Original - Court
                                                                           1st copy - Prosecutor                                                           4th copy -Arresting agency
   Approved. SCAO                                                          2nd copy - Defendant/Juvenile                                                   PROBATE JIS CODE: NOL
           STATE OF MICHIGAN                                                                                                                                       CASE NO.
                 JUDICIAL DISTRICT                                           MOTION/ORDER
                  JUDICIAL CIRCUIT                                         OF NOLLE PROSEQUI

ORI                                                Court address                                                                                                               Court telephone no.
Ml-
Police Report No.                                        990 Terrace St., Michael E. Kobza Bldg., Muskegon, MI 49442                    (23 I) 724-6294
                                    00 The State of Michigan                                         Defendant's name, address. and telephone no.
 THE PEOPLE OF
                                    •                                                     V
                                                                                                      ' \c_~.     'j              r-. ."' l, ,J
                                                                                                     Cl N/11.;N      \
                                                                                                                                                   1SID                          IDOB


 D      Juvenile          In the matter of
                                                                                                                                                              CHARGE CODE(S)
  Count                                                            CRIME                                                                                    MCL citation/PACC Code


   .L         I\-...-.. . . ·.\\.       \-   fu_\-\t'h   i

                                                         1




                                                                                   IMOTION I
  .......\:e--~..,_.t,..,J1......,1....,.--vi""'W=--=\..,cr
 -~                                                      ....~---- - - -- - - -- - --         , prosecuting official, moves for a nolle prosequi in this case for
 Name(typeor print)
 the following reason(s):




                                                                                              Prosecuting official                                                                                 Barno.


                                                                                    IORDERI
IT IS ORDERED:

'SJ: Motion for nolle prosequi is granted and the case is dismissed without prejudice.
I[] 2. Motion for nolle prosequi is granted as to the following charge(s), which are dismissed without prejudice:




 D 3.     Motion for nolle prosequi is denied.
 D 4.     Defendant/Juvenile shall be immediately discharged from confinement in this case.
 D 5.     Bond is canceled and shall be returned after costs are deducted.
 D 6. Bond is continued on the remaining charge(s).

 Date
         J -,22- (2                                                                                                                                                                                Barno.


 If item 1 is checked, the clerk of the court shall advise the Michigan State Police Criminal Justice Information Center of the
 disposition as required under MCL 769.16a.

 TO THE DEFENDANT: Your fingerprints and arrest card will be destroyed by the Michigan State Police if you have been found
 not guilty. They may also be destroyed after motion and order for destruction of fingerprints (forms MC 235 and MC 392).

                                                                                                                         IAt""I    ')Q   ')A'::I   IAt"I   7C:.7 '>O IA,-.1 7CO 4C:..,,   IAt""O '::I 0':ICUn\
Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.230 Page 172 of 176



                                                                                                       ..       .

•••oo Sprint ~                            .
                                                  .
                                                      .
                                                            .•
                                                            .           . 8:37.PM _,.                                                   . · ... 3-4·o~j,_·.~
                                                                                                                                  :·. . -~.          .
                                                                                                                                                           ......-,.
                                                                                                                                                            .




 <                                                                                                                                                        --co·
                                        Lawyer John Beason Cell

                                                          Tue, Feb 27, 3:45 PM




   :-_- -: ves

                                                  Wed 1 Feb 28, 11:40 At,1
                                                            ~       ~:fJI:ro/t~;~.={~ :~_~-r1~~~:: ·t~;~5a-~.: 1- :: ,-· _-             ·,   1:: ~ ~ · -,:;, -·   -T   •   ~.,;:   ~

                                                           {/t~  ne~~-           1<f)
                                                            ·.:;~{~·~~ <~:. -/;\ ~rifL
                                                                                       ta11<?ta,you      ASAP'_~}··.
                                                                                                  f . . : ~,· .. -~ - ~: .
                                                                                                    St,":,." l: · · _;.:~:: ~--1, \.:   •/                                                ~
                                                                                                                                                                                       f·..




            ..

    -· on.in-30



                                                          Wed, Feb 281 3:05 PM
                                                                                                                                                         •
                            .   .       · .. ... .

            tcan_c~l.ec;t:::.th~)~o_bb heating_on ·
     --
     .. tr·•·-.· ···· ·- , · ·
             .
                    .   .
                        .
                                    .         .       .     ..      ··  .                                            ·
      ...               ..               . ... ··               .                      .


     -:-Pros-offer-misdemeanor if u· --
       :".· testify:a.gainstDarryl s.·n·o use
     ·-.: goingto hearH1g                 . -
,, ..............,J   'VVU..l.u,,"' ..   .I.'\..\,,_   .LJa,1a.1.&.a. .l VLLl;;U a.11.::,wc;1 C llllLUUL            rage    1 01 1
       Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.231 Page 173 of 176

John R Beason <beasonjohn@yahoo.com>                                                                            6/18/2018 1 :04 PM

Re: Dayatta Totten answer
To FIRM LADAS HOOPES LAW <ladashoopes@comcast.net>


#1
From the beginning when Matt Roberts had the case at Pc. N Prelim it was his belief that Totten case was
orchestrated by Jones to get back at Conley and or have Conley prosecuted .. At both of these hearings it was
proposed that Totten charges against Conley was false since she recanted her Csc complaint when interview by the
detective..
 At the pretrial the offer was if Totten would come forth and say it was false and Jones was involved in that false
police report .. She could plea to a misdermeander.
I rejected the offer n matter was set for trial
#2
Yes the misdemeanor offer was at the prelim and pretrial
#3
No information has been requested of me personally .. Only through Totten .. As in #1

Hope this answers your inquiry
Sent from Yahoo Mail on Android


         On Mon, Jun 18, 2018 at 9:03 AM, FIRM LADAS HOOPES LAW
         <ladashoopes@comcast.net> wrote:


                 Dear Mr. Beason,
                 I have been contacted by Darrell Jones to request information you may have regarding his niece, Dayatta
                 Totten, and her pending case with the Muskegon County Prosecutors Office, and said Prosecutor's Office
                 interests in Mr. Jones. As I believe you are aware, Mr. Jones has had run in's with Jeffrey Conley who is also
                 at the center of Ms. Totten's pending case. Could you please respond to the following:

                        1. Has the Muskegon County Prosecutor's Office made requests to you or Ms. Totten to implicate Mr.
                           Jones as to coercing or otherwise trying to convince Ms. Totten to file a false report as to assaults by
                           Mr. Conley?
                        2. Has this request from the Prosecutor's Office been on more than one occasion?
                        3. Has the Prosecutor's Office requested information from you personally that may assist them in
                           implicating Mr. Jones in any crime involving Jeffrey Conley?

                 Any information you could provide Mr. Jones regarding the above would be greatly appreciated.
                 Thank you,

                  Kenneth S. Hoopes
                 Ladas & Hoopes Law Offices, PLC
                 435 Whitehall Road
                 N. Muskegon, Ml 49445
                 Phone: (231) 744-6218
                  Fax: (231) 744-5532
                  Email: ladashoopes@comcast.net




 https://connect.xfinity.com/appsuite/v=7.8.4-27.201 80615.095625/print.htm ... 6/25/2018
Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.232 Page 174 of 176
                                                                               1



 July 16, 2018


 Muskegon City Police Department

 Attention: Captain Dennis Lord

 980 Jefferson Street

 Muskegon, Ml 49440



 Re: Darrell D. Jones, Complainant and Detective Logan Anderson.



 Dear Mr. Lord:

 I write th is letter to you to advise you that all our communications regarding the formal
 investigation of Detective LDgan Anderson must all be in written form. I refuse to communicate
 with anyone in your department verbally because of my past treatment from the prosecutor's
 office.

 You left a message on my phone that you needed to understand the timeline of events. I will
 begin here, on December 1, 2017. On this day my niece, Dayatta N. Totten, made a police
 report with the Muskegon County Police Department against her daughter's father, Jeffrey
 Conley.

 On December 11, 2017, my niece Dayatta Totten received a knock at the door and Detective
 Logan Anderson and his partner identified themselves as Detectives from the Muskegon County
 Police Department. And Detective Logan Anderson asked Dayatta about the December 1, 2017
 police report she made with the Muskegon County Police Department against Jeffery Conley for
 first degree home invasion and first degree criminal sexual conduct at her residence of 32 W.
 Forest Avenue in Muskegon, Michigan.

 on this day of December 11, 2017, Detective Anderson interviewed Dayatta Totten two
 separate times that same morning. The first conversation happened at the front door. He
 never came into the house. And during this conversation he tried to induce, coerce, and
 threaten Dayatta to lie on me, Darrell Jones, to say that I convinced her to make a false police
 report. He advised that if she did not say that Darrell Jones advised her to lie to the police, that
 he would have her jailed in the Muskegon County jail and he would see to it that her children
 would be separated from her and taken out of her home. During this first interview, Dayatta
 advised Detective Logan Anderson that she wanted her counsel present and that she felt
 uncomfortable with his line of questioning. Detective Anderson failed to acknowledge her Fifth
  Amendment rights against self-incrimination and continued to pursue the conversation further.
Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.233 Page 175 of 176
                                                                                                      2


 When Dayatta did not want to continue the interview, Detective Anderson left, or so she
 thought.

 On December lL 2017, after leaving from the first initial interview which took place at the
 front door, Detective Logan Anderson walked away and Dayatta shut the door of 32 W. Forest
 Avenue. Dayatta left the front door to get on the couch because she works .nights and received
 another knock at the door. On this occasion, Dayatta asked who is at the door and this is whim
 Detective Logan Anderson and Detective Baker identified themselves as if it was their first visit.
 This is when Dayatta felt pressured to allow the Detectives to enter her home on the second
 visit. On this second visit, the Detectives asked Dayatta to tell him exactly what happened the
 night of the assault on December 1, 2017. She then told him the same story that she reported
 to the Police on December 1, 2017. At this point, Detective Anderson began to bagger her,
 threaten her again with taking her children out of her home, saying that he looked at the tape
 from Hackley Hospital and he could not see Jeffrey Conley at the front door. He kept saying
 that she was a good girl with no record. He was asking her who paid for her car, who pays her
 rent, who lives with her. Implying that someone else was involved. She replied that she works,
 and she pays her own bills. When he asked her who owns her house, she replied my uncle
 Darrell Jones.

 On December 12, 2017, Detective Logan Anderson attempted again during a phone
 conversation, to try to get Dayatta to lie on me for her initial police report dated December 1,
 2017. At this point, Dayatta advised Detective Anderson that she had the right to remain silent.
 No further phone contact was made by Detective Anderson.

 On February 28, 2018, the Muskegon County Assistant Prosecutor, Matthew Roberts and
 Detective Logan Anderson, advised Ms. Totten's attorney, John R. Beason, to advise Ms. Totten
 to file a different false police report claiming that I masterminded the false police report against
 Jeffrey Conley, which is utterty and false. Attorney Beason advised her that if she lied on me,
 Darrell Jones, that the Prosecutor's office would charge her only with a misdemeanor. (see
 text messages attached.)
 With the above information, I submit to you in writing, a formal request to investigate this
 matter with diligence and without prejudice. I am taken aback by the tenacity of the
 Prosecutor's office to, by any means necessary, to divert the attention away from the real
 criminals in this case. I was physically assaulted, shot at and intimidated by Jeffrey Conley. This
 information Is all documented with convictions stemming from the assault. But because the
 Prosecutor's Office has a personal vendetta against me, a married businessman with a daughter
 in college, they pursued this effort to attach me to a crime that I was not part of or aware of.
 Mr. Conley's arrest record speaks for itself. I respectfully submit any information in writing and
 ask that you do the same.

 Thank you.
Case 1:19-cv-00316-RJJ-RSK ECF No. 1-1 filed 04/24/19 PageID.234 Page 176 of 176
                                                                               3




 Darrell D. Jones

 1976 Dykstra Road
 Muskegon, Ml 49445
 CC: Captain Dennis Lord, Original
